Exhibit 10.02

 

CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 27, 2004

 

AMONG

 

WILLIAMS CONTROLS INDUSTRIES, INC.,
and
WILLIAMS CONTROLS, INC.

 

jointly and severally as Borrowers

 

MERRILL LYNCH CAPITAL,
a Division of Merrill Lynch Business Financial Services Inc.,
as Administrative Agent, as a Lender and as

 

Sole Bookrunner and Sole Lead Arranger

 

AND

 

THE ADDITIONAL LENDERS
FROM TIME TO TIME PARTY HERETO

 

 

[g111361kk1image002.gif]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

Section 1.1

Certain Defined Terms

 

Section 1.2

Accounting Terms and Determinations

 

Section 1.3

Other Definitional Provisions

 

ARTICLE II LOANS AND LETTERS OF CREDIT

 

Section 2.1

Term Loans.

 

Section 2.2

Revolving Loans.

 

Section 2.3

Interest, Interest Calculations and Certain Fees.

 

Section 2.4

Notes

 

Section 2.5

Letters of Credit and Letter of Credit Fees.

 

Section 2.6

General Provisions Regarding Payment; Loan Account.

 

Section 2.7 [a04-11136_1ex10d02.htm#Section2_7]

Maximum Interest. [a04-11136_1ex10d02.htm#Section2_7]

 

Section 2.8 [a04-11136_1ex10d02.htm#Section2_8]

Taxes. [a04-11136_1ex10d02.htm#Section2_8]

 

ARTICLE III REPRESENTATION AND WARRANTIES [a04-11136_1ex10d02.htm#ArticleIii]

 

Section 3.1 [a04-11136_1ex10d02.htm#Section3_1]

Existence and Power [a04-11136_1ex10d02.htm#Section3_1]

 

Section 3.2 [a04-11136_1ex10d02.htm#Section3_2]

Organization and Governmental Authorization; No Contravention
[a04-11136_1ex10d02.htm#Section3_2]

 

Section 3.3 [a04-11136_1ex10d02.htm#Section3_3]

Binding Effect [a04-11136_1ex10d02.htm#Section3_3]

 

Section 3.4 [a04-11136_1ex10d02.htm#Section3_4]

Capitalization [a04-11136_1ex10d02.htm#Section3_4]

 

Section 3.5 [a04-11136_1ex10d02.htm#Section3_5]

Financial Information. [a04-11136_1ex10d02.htm#Section3_5]

 

Section 3.6 [a04-11136_1ex10d02.htm#Section3_6]

Litigation [a04-11136_1ex10d02.htm#Section3_6]

 

Section 3.7 [a04-11136_1ex10d02.htm#Section3_7]

Ownership of Property [a04-11136_1ex10d02.htm#Section3_7]

 

Section 3.8 [a04-11136_1ex10d02.htm#Section3_8]

No Default [a04-11136_1ex10d02.htm#Section3_8]

 

Section 3.9 [a04-11136_1ex10d02.htm#Section3_9]

Labor Matters [a04-11136_1ex10d02.htm#Section3_9]

 

Section 3.10 [a04-11136_1ex10d02.htm#Section3_10]

Regulated Entities [a04-11136_1ex10d02.htm#Section3_10]

 

Section 3.11 [a04-11136_1ex10d02.htm#Section3_11]

Margin Regulations [a04-11136_1ex10d02.htm#Section3_11]

 

Section 3.12 [a04-11136_1ex10d02.htm#Section3_12]

Compliance With Laws [a04-11136_1ex10d02.htm#Section3_12]

 

Section 3.13 [a04-11136_1ex10d02.htm#Section3_13]

Taxes [a04-11136_1ex10d02.htm#Section3_13]

 

Section 3.14 [a04-11136_1ex10d02.htm#Section3_14]

Compliance with ERISA. [a04-11136_1ex10d02.htm#Section3_14]

 

Section 3.15 [a04-11136_1ex10d02.htm#Section3_15]

Brokers [a04-11136_1ex10d02.htm#Section3_15]

 

Section 3.16 [a04-11136_1ex10d02.htm#Section3_16]

Related Transactions [a04-11136_1ex10d02.htm#Section3_16]

 

Section 3.17 [a04-11136_1ex10d02.htm#Section3_17]

Employment, Equityholders and Subscription Agreements
[a04-11136_1ex10d02.htm#Section3_17]

 

Section 3.18 [a04-11136_1ex10d02.htm#Section3_18]

Compliance with Environmental Requirements; No Hazardous Materials
[a04-11136_1ex10d02.htm#Section3_18]

 

Section 3.19 [a04-11136_1ex10d02.htm#Section3_19]

Intellectual Property [a04-11136_1ex10d02.htm#Section3_19]

 

Section 3.20 [a04-11136_1ex10d02.htm#Section3_20]

Real Property Interests [a04-11136_1ex10d02.htm#Section3_20]

 

Section 3.21 [a04-11136_1ex10d02.htm#Section3_21]

Solvency [a04-11136_1ex10d02.htm#Section3_21]

 

Section 3.22 [a04-11136_1ex10d02.htm#Section3_22]

Full Disclosure [a04-11136_1ex10d02.htm#Section3_22]

 

Section 3.23 [a04-11136_1ex10d02.htm#Section3_23]

Representations and Warranties Incorporated from Other Operative Documents
[a04-11136_1ex10d02.htm#Section3_23]

 

ARTICLE IV AFFIRMATIVE COVENANTS [a04-11136_1ex10d02.htm#ArticleIv]

 

Section 4.1 [a04-11136_1ex10d02.htm#Section4_1]

Financial Statements and Other Reports [a04-11136_1ex10d02.htm#Section4_1]

 

Section 4.2 [a04-11136_1ex10d02.htm#Section4_2]

Payment and Performance of Obligations [a04-11136_1ex10d02.htm#Section4_2]

 

Section 4.3 [a04-11136_1ex10d02.htm#Section4_3]

Conduct of Business and Maintenance of Existence
[a04-11136_1ex10d02.htm#Section4_3]

 

Section 4.4 [a04-11136_1ex10d02.htm#Section4_4]

Maintenance of Property; Insurance. [a04-11136_1ex10d02.htm#Section4_4]

 

Section 4.5 [a04-11136_1ex10d02.htm#Section4_5]

Compliance with Laws [a04-11136_1ex10d02.htm#Section4_5]

 

 

i

--------------------------------------------------------------------------------


 

Section 4.6 [a04-11136_1ex10d02.htm#Section4_6]

Inspection of Property, Books and Records [a04-11136_1ex10d02.htm#Section4_6]

 

Section 4.7 [a04-11136_1ex10d02.htm#Section4_7]

Use of Proceeds [a04-11136_1ex10d02.htm#Section4_7]

 

Section 4.8 [a04-11136_1ex10d02.htm#Section4_8]

Lenders’ Meetings [a04-11136_1ex10d02.htm#Section4_8]

 

Section 4.9 [a04-11136_1ex10d02.htm#Section4_9]

[Reserved] [a04-11136_1ex10d02.htm#Section4_9]

 

Section 4.10 [a04-11136_1ex10d02.htm#Section4_10]

Hazardous Materials; Remediation [a04-11136_1ex10d02.htm#Section4_10]

 

Section 4.11 [a04-11136_1ex10d02.htm#Section4_11]

[Reserved] [a04-11136_1ex10d02.htm#Section4_11]

 

Section 4.12 [a04-11136_1ex10d02.htm#Section4_12]

Further Assurances [a04-11136_1ex10d02.htm#Section4_12]

 

ARTICLE V NEGATIVE COVENANTS [a04-11136_1ex10d02.htm#ArticleV]

 

Section 5.1 [a04-11136_1ex10d02.htm#Section5_1]

Debt [a04-11136_1ex10d02.htm#Section5_1]

 

Section 5.2 [a04-11136_1ex10d02.htm#Section5_2]

Liens [a04-11136_1ex10d02.htm#Section5_2]

 

Section 5.3 [a04-11136_1ex10d02.htm#Section5_3]

Contingent Obligations [a04-11136_1ex10d02.htm#Section5_3]

 

Section 5.4 [a04-11136_1ex10d02.htm#Section5_4]

Restricted Distributions [a04-11136_1ex10d02.htm#Section5_4]

 

Section 5.5 [a04-11136_1ex10d02.htm#Section5_5]

Restrictive Agreements [a04-11136_1ex10d02.htm#Section5_5]

 

Section 5.6 [a04-11136_1ex10d02.htm#Section5_6]

Payments and Modifications of Subordinated Debt
[a04-11136_1ex10d02.htm#Section5_6]

 

Section 5.7 [a04-11136_1ex10d02.htm#Section5_7]

Consolidations, Mergers and Sales of Assets [a04-11136_1ex10d02.htm#Section5_7]

 

Section 5.8 [a04-11136_1ex10d02.htm#Section5_8]

Purchase of Assets, Investments [a04-11136_1ex10d02.htm#Section5_8]

 

Section 5.9 [a04-11136_1ex10d02.htm#Section5_9]

Transactions with Affiliates [a04-11136_1ex10d02.htm#Section5_9]

 

Section 5.10 [a04-11136_1ex10d02.htm#Section5_10]

Modification of Organizational Documents [a04-11136_1ex10d02.htm#Section5_10]

 

Section 5.11 [a04-11136_1ex10d02.htm#Section5_11]

Fiscal Year [a04-11136_1ex10d02.htm#Section5_11]

 

Section 5.12 [a04-11136_1ex10d02.htm#Section5_12]

Conduct of Business [a04-11136_1ex10d02.htm#Section5_12]

 

Section 5.13 [a04-11136_1ex10d02.htm#Section5_13]

Investor Fees [a04-11136_1ex10d02.htm#Section5_13]

 

Section 5.14 [a04-11136_1ex10d02.htm#Section5_14]

Lease Payments [a04-11136_1ex10d02.htm#Section5_14]

 

Section 5.15 [a04-11136_1ex10d02.htm#Section5_15]

Bank Accounts [a04-11136_1ex10d02.htm#Section5_15]

 

ARTICLE VI FINANCIAL COVENANTS [a04-11136_1ex10d02.htm#ArticleVi]

 

Section 6.1 [a04-11136_1ex10d02.htm#Section6_1]

Capital Expenditures [a04-11136_1ex10d02.htm#Section6_1]

 

Section 6.2 [a04-11136_1ex10d02.htm#Section6_2]

Minimum EBITDA. [a04-11136_1ex10d02.htm#Section6_2]

 

Section 6.3 [a04-11136_1ex10d02.htm#Section6_3]

Fixed Charge Coverage Ratio. [a04-11136_1ex10d02.htm#Section6_3]

 

Section 6.4 [a04-11136_1ex10d02.htm#Section6_4]

Interest Coverage Ratio. [a04-11136_1ex10d02.htm#Section6_4]

 

Section 6.5 [a04-11136_1ex10d02.htm#Section6_5]

Total Debt to EBITDA Ratio [a04-11136_1ex10d02.htm#Section6_5]

 

ARTICLE VII CONDITIONS [a04-11136_1ex10d02.htm#ArticleVii]

 

Section 7.1 [a04-11136_1ex10d02.htm#Section7_1]

Conditions to Initial Funding [a04-11136_1ex10d02.htm#Section7_1]

 

Section 7.2 [a04-11136_1ex10d02.htm#Section7_2]

Conditions to Each Loan and Support Agreement
[a04-11136_1ex10d02.htm#Section7_2]

 

ARTICLE VIII EVENTS OF DEFAULT [a04-11136_1ex10d02.htm#ArticleViii]

 

Section 8.1 [a04-11136_1ex10d02.htm#Section8_1]

Events of Default [a04-11136_1ex10d02.htm#Section8_1]

 

Section 8.2 [a04-11136_1ex10d02.htm#Section8_2]

Acceleration and Suspension or Termination of Revolving Loan Commitment
[a04-11136_1ex10d02.htm#Section8_2]

 

Section 8.3 [a04-11136_1ex10d02.htm#Section8_3]

Cash Collateral [a04-11136_1ex10d02.htm#Section8_3]

 

Section 8.4 [a04-11136_1ex10d02.htm#Section8_4]

Default Rate of Interest and Suspension of LIBOR Rate Options
[a04-11136_1ex10d02.htm#Section8_4]

 

Section 8.5 [a04-11136_1ex10d02.htm#Section8_5]

Setoff Rights [a04-11136_1ex10d02.htm#Section8_5]

 

Section 8.6 [a04-11136_1ex10d02.htm#Section8_6]

Application of Proceeds [a04-11136_1ex10d02.htm#Section8_6]

 

ARTICLE IX EXPENSES, INDEMNITY, TAXES AND RIGHT TO PERFORM
[a04-11136_1ex10d02.htm#ArticleIx]

 

Section 9.1 [a04-11136_1ex10d02.htm#Section9_1]

Expenses [a04-11136_1ex10d02.htm#Section9_1]

 

Section 9.2 [a04-11136_1ex10d02.htm#Section9_2]

Indemnity [a04-11136_1ex10d02.htm#Section9_2]

 

Section 9.3 [a04-11136_1ex10d02.htm#Section9_3]

Taxes [a04-11136_1ex10d02.htm#Section9_3]

 

Section 9.4 [a04-11136_1ex10d02.htm#Section9_4]

Right to Perform [a04-11136_1ex10d02.htm#Section9_4]

 

ARTICLE X AGENT [a04-11136_1ex10d02.htm#ArticleX]

 

Section 10.1 [a04-11136_1ex10d02.htm#Section10_1]

Appointment and Authorization [a04-11136_1ex10d02.htm#Section10_1]

 

 

ii

--------------------------------------------------------------------------------


 

Section 10.2 [a04-11136_1ex10d02.htm#Section10_2]

Agent and Affiliates [a04-11136_1ex10d02.htm#Section10_2]

 

Section 10.3 [a04-11136_1ex10d02.htm#Section10_3]

Action by Agent [a04-11136_1ex10d02.htm#Section10_3]

 

Section 10.4 [a04-11136_1ex10d02.htm#Section10_4]

Consultation with Experts [a04-11136_1ex10d02.htm#Section10_4]

 

Section 10.5 [a04-11136_1ex10d02.htm#Section10_5]

Liability of Agent [a04-11136_1ex10d02.htm#Section10_5]

 

Section 10.6 [a04-11136_1ex10d02.htm#Section10_6]

Indemnification [a04-11136_1ex10d02.htm#Section10_6]

 

Section 10.7 [a04-11136_1ex10d02.htm#Section10_7]

Right to Request and Act on Instructions [a04-11136_1ex10d02.htm#Section10_7]

 

Section 10.8 [a04-11136_1ex10d02.htm#Section10_8]

Credit Decision [a04-11136_1ex10d02.htm#Section10_8]

 

Section 10.9 [a04-11136_1ex10d02.htm#Section10_9]

Collateral Matters [a04-11136_1ex10d02.htm#Section10_9]

 

Section 10.10 [a04-11136_1ex10d02.htm#Section10_10]

Agency for Perfection [a04-11136_1ex10d02.htm#Section10_10]

 

Section 10.11 [a04-11136_1ex10d02.htm#Section10_11]

Notice of Default [a04-11136_1ex10d02.htm#Section10_11]

 

Section 10.12 [a04-11136_1ex10d02.htm#Section10_12]

Successor Agent [a04-11136_1ex10d02.htm#Section10_12]

 

Section 10.13 [a04-11136_1ex10d02.htm#Section10_13]

Disbursements of Revolving Loans; Payment. [a04-11136_1ex10d02.htm#Section10_13]

 

Section 10.14 [a04-11136_1ex10d02.htm#Section10_14]

Additional Titled Agents [a04-11136_1ex10d02.htm#Section10_14]

 

ARTICLE XI MISCELLANEOUS [a04-11136_1ex10d02.htm#ArticleXi]

 

Section 11.1 [a04-11136_1ex10d02.htm#Section11_1]

Survival [a04-11136_1ex10d02.htm#Section11_1]

 

Section 11.2 [a04-11136_1ex10d02.htm#Section11_2]

No Waivers [a04-11136_1ex10d02.htm#Section11_2]

 

Section 11.3 [a04-11136_1ex10d02.htm#Section11_3]

Notices [a04-11136_1ex10d02.htm#Section11_3]

 

Section 11.4 [a04-11136_1ex10d02.htm#Section11_4]

Severability [a04-11136_1ex10d02.htm#Section11_4]

 

Section 11.5 [a04-11136_1ex10d02.htm#Section11_5]

Amendments and Waivers [a04-11136_1ex10d02.htm#Section11_5]

 

Section 11.6 [a04-11136_1ex10d02.htm#Section11_6]

Assignments; Participations; Replacement of Lenders.
[a04-11136_1ex10d02.htm#Section11_6]

 

Section 11.7 [a04-11136_1ex10d02.htm#Section11_7]

Headings [a04-11136_1ex10d02.htm#Section11_7]

 

Section 11.8 [a04-11136_1ex10d02.htm#Section11_8]

Confidentiality [a04-11136_1ex10d02.htm#Section11_8]

 

Section 11.9 [a04-11136_1ex10d02.htm#Section11_9]

GOVERNING LAW; SUBMISSION TO JURISDICTION [a04-11136_1ex10d02.htm#Section11_9]

 

Section 11.10 [a04-11136_1ex10d02.htm#Section11_10]

WAIVER OF JURY TRIAL [a04-11136_1ex10d02.htm#Section11_10]

 

Section 11.11 [a04-11136_1ex10d02.htm#Section11_11]

Publication; Advertisement. [a04-11136_1ex10d02.htm#Section11_11]

 

Section 11.12 [a04-11136_1ex10d02.htm#Section11_12]

Counterparts; Integration [a04-11136_1ex10d02.htm#Section11_12]

 

Section 11.13 [a04-11136_1ex10d02.htm#Section11_13]

Waiver of Consequential and Other Damages [a04-11136_1ex10d02.htm#Section11_13]

 

Section 11.14 [a04-11136_1ex10d02.htm#Section11_14]

No Strict Construction [a04-11136_1ex10d02.htm#Section11_14]

 

 

iii

--------------------------------------------------------------------------------


 

ANNEXES AND EXHIBITS

 

ANNEXES

 

 

 

 

 

Annex A [a04-11136_1ex10d02.htm#AnnexA]

 

- [a04-11136_1ex10d02.htm#AnnexA]

 

Commitment Annex [a04-11136_1ex10d02.htm#AnnexA]

Annex B [a04-11136_1ex10d02.htm#AnnexB]

 

- [a04-11136_1ex10d02.htm#AnnexB]

 

Closing Checklist [a04-11136_1ex10d02.htm#AnnexB]

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A [a04-11136_1ex10d02.htm#ExhibitAToCreditAgreementAssignmen]

 

- [a04-11136_1ex10d02.htm#ExhibitAToCreditAgreementAssignmen]

 

Assignment Agreement [a04-11136_1ex10d02.htm#ExhibitAToCreditAgreementAssignmen]

Exhibit B [a04-11136_1ex10d02.htm#ExhibitBToCreditAgreementExcessCa]

 

- [a04-11136_1ex10d02.htm#ExhibitBToCreditAgreementExcessCa]

 

Excess Cash Flow Certificate
[a04-11136_1ex10d02.htm#ExhibitBToCreditAgreementExcessCa]

Exhibit C [a04-11136_1ex10d02.htm#ExhibitCToCreditAgreementComplianc]

 

- [a04-11136_1ex10d02.htm#ExhibitCToCreditAgreementComplianc]

 

Compliance Certificate
[a04-11136_1ex10d02.htm#ExhibitCToCreditAgreementComplianc]

Exhibit D [a04-11136_1ex10d02.htm#ExhibitDToCreditAgreementBorrowing]

 

- [a04-11136_1ex10d02.htm#ExhibitDToCreditAgreementBorrowing]

 

Borrowing Base Certificate
[a04-11136_1ex10d02.htm#ExhibitDToCreditAgreementBorrowing]

Exhibit E [a04-11136_1ex10d02.htm#ExhibitEToCreditAgreementNoticeOf]

 

- [a04-11136_1ex10d02.htm#ExhibitEToCreditAgreementNoticeOf]

 

Notice of Borrowing [a04-11136_1ex10d02.htm#ExhibitEToCreditAgreementNoticeOf]

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of September 27, 2004 among WILLIAMS CONTROLS, INC., a
Delaware corporation (“Holdings”), WILLIAMS CONTROLS INDUSTRIES, INC., a
Delaware (“Williams”; together with Holdings, the “Borrowers” and each,
individually, a “Borrower”), as Borrowers, the financial institutions from time
to time parties hereto, each as a Lender, and MERRILL LYNCH CAPITAL, a division
of Merrill Lynch Business Financial Services Inc., individually as a Lender, as
Agent, as Sole Bookrunner and as Sole Lead Arranger.

 

RECITALS:

 

WHEREAS, Borrowers desire that Lenders extend certain term credit and working
capital facilities to Borrowers to provide funds necessary (i) to permit
Holdings to repurchase Series B Preferred Stock, as described in that certain
Schedule 14A Proxy Statement Pursuant to Section 14(a) of the Securities
Exchange Act of 1934 and in accordance with the provisions of documents
described therein (such transaction, together with the other transactions
incidental thereto and expressly contemplated thereunder being referred to in
their integrated entirety as the “Redemption”), (ii) to provide working capital
financing for Borrower and (iii) to provide funds for other general business
purposes of Borrower; and

 

WHEREAS, each Borrower desires to secure all of its joint and several
obligations under the Financing Documents (as defined in Section 1.1 below) by
granting to Agent, for the benefit of Agent and Lenders, a security interest in
and lien upon all of its personal and real property, including without
limitation all of the outstanding capital stock or other equity securities, as
applicable, of each Subsidiary; and

 

WHEREAS, each Subsidiary is willing to guaranty all of the Obligations (as
defined in Section 1.1 below) to Lenders under the Financing Documents, and to
grant to Agent, for the benefit of Agent and Lenders, a security interest in and
lien upon all of its personal and real property;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Agent agree as follows:

 

ARTICLE I
DEFINITIONS

 


SECTION 1.1             CERTAIN DEFINED TERMS.  THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:

 

“Accounts” means “accounts” (as defined in Article 9 of the UCC) of Williams and
its Subsidiaries, including without limitation any and all rights to payment for
the sale or lease of goods or rendition of services, whether or not they have
been earned by performance, in each case, for purposes of calculating the
Borrowing Base, net of any credits, rebates or offsets owed by Williams or any
Subsidiary thereof to the respective customer.

 

--------------------------------------------------------------------------------


 

“Affected Lender” has the meaning set forth in Section 11.6(c).

 

“Affiliate” means with respect to any Person (i) any Person that directly or
indirectly controls such Person, (ii) any Person which is controlled by or is
under common control with such controlling Person, (iii) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers and directors (or such other persons
functioning in substantially similar roles).  As used in this definition, the
term “control” of a Person means the possession, directly or indirectly, of the
power to vote five percent (5%) or more of any class of voting securities of
such Person or to direct or cause the direction of the management or policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise..

 

“Agent” means Merrill Lynch in its capacity as administrative agent for the
Lenders hereunder, as such capacity is established and subject to the provisions
of Article X, and the successors of Merrill Lynch in such capacity.

 

“Agent Advances” has the meaning set forth in Section 2.2(a)(ii).

 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“AIP” means American Industrial Partners, a Delaware general partnership.

 

“Approved Fund” means any (i) investment company, trust, securitization vehicle
or conduit that is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business or (ii) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (i) and that, with respect to each of the preceding clauses (i)
and (ii), is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) a Person (other than a natural person) or an Affiliate of a Person
(other than a natural person) that administers or manages a Lender.

 

“Asset Disposition” means any sale, lease, license or other consensual
disposition by any Credit Party of any asset, but excluding (i) dispositions of
Inventory in the ordinary course of business, and (ii) dispositions of Cash
Equivalents.

 

“Assignment Agreement” means an agreement substantially in the form of Exhibit A
hereto.

 

“Available Investment Basket” means, as of any date of determination, an amount
equal to (a) $1,500,000, plus (b) proceeds of cash equity contributed to
Holdings to the extent not required to be applied to the Obligations and used,
within thirty (30) days of being contributed, to fund an Investment in Permitted
China Joint Ventures or in a Foreign Subsidiary, plus (c) cash distributions
(including pursuant to repayment of intercompany loans permitted hereunder)
received by Holdings or a Domestic Subsidiary of Holdings from a Permitted China
Joint Venture or a Foreign Subsidiary, minus (d) aggregate cash Investments
theretofore made by

 

--------------------------------------------------------------------------------


 

Holdings and its Domestic Subsidiaries in Permitted China Joint Ventures and
Foreign Subsidiaries.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Borrower”, as defined in the Preamble to this Agreement, refers to any or each
of Williams or Holdings, as the context requires or otherwise permits.

 

“Borrowers”, as defined in the Preamble to this Agreement, refers to Williams
and to Holdings on a joint and several basis.

 

“Borrower’s Account” means the account specified on the signature pages hereof
below Borrower’s name into which Loans (other than Agent Advances, which shall
be disbursed by Agent in a manner permitted by Section 2.2(a)(ii)) shall, absent
other written instructions, be made, or such other account as Borrower may
specify by written notice to Agent.

 

“Borrowing Base” means, as of any date of calculation, a dollar amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
Agent in accordance with the terms hereof, equal to the sum of 85% of Eligible
Accounts and 60% of Eligible Inventory.

 

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit D
hereto.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Chicago are authorized by law to close and, in the case of a Business Day which
relates to a LIBOR Loan, a day on which dealings are carried on in the London
interbank eurodollar market.

 

“Capital Expenditures” has the meaning provided in the Compliance Certificate.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Cash Equivalents” means any Investment in (i) direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or
any agency thereof, (ii) commercial paper rated at least A-1 by Standard &
Poor’s Ratings Service and P-1 by Moody’s Investors Services, Inc., (iii) time
deposits with, including certificates of deposit issued by, any office located
in the United States of any bank or trust company which is organized under the
laws of the United States or any State thereof and has capital, surplus and
undivided profits aggregating at least $500,000,000 and which issues (or the
parent of which issues) certificates of deposit or commercial paper with a
rating described in clause (ii) above, (iv) repurchase agreements with respect
to securities described in clause (i) above entered into with an office of a
bank or trust company meeting the criteria specified in clause (iii) above,
provided in each case that such Investment matures within one year from the date
of acquisition thereof by any Credit Party, or (v) any money market or mutual
fund which invests only in the foregoing types of investments and the liquidity
of which is satisfactory to Agent.

 

--------------------------------------------------------------------------------


 

“Closing Checklist” means Annex B to this Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to the Security Documents.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means September 29, 2009.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit C
hereto.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other Person the
accounts of which would be consolidated with those of Holdings in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Contingent Obligations” means, with respect to any Person, any direct or
indirect liability of such Person: (i) with respect to any debt, lease, dividend
or other obligation of another Person if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreement relating thereto will be complied with, or that any holder of
such liability will be protected, in whole or in part, against loss with respect
thereto; (ii) with respect to any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for the reimbursement
of any drawing; (iii) under any Swap Contract (but excluding any such liability
to the extent constituting Debt); (iv) to make take-or-pay or similar payments
if required regardless of nonperformance by any other party or parties to an
agreement; or (v) for any obligation of another Person pursuant to any agreement
to purchase or otherwise acquire any obligation or any property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to preserve the solvency, financial condition or level of income
of another Person.  The amount of any Contingent Obligation shall be equal to
the amount of the obligation so guaranteed or otherwise supported or, if not a
fixed determinable amount, the maximum amount so guaranteed or otherwise
supported.

 

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with Borrower, are treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Credit Exposure” means any period of time during which the Revolving Loan
Commitment is outstanding or any Loan, Reimbursement Obligation or other
Obligation remains unpaid or any Letter of Credit or Support Agreement remains
outstanding; provided, that no Credit Exposure shall be deemed to exist solely
due to the existence of contingent indemnification liability, absent the
assertion of a claim with respect thereto.

 

--------------------------------------------------------------------------------


 

“Credit Party” means Holdings, Williams and each of their respective direct and
indirect Subsidiaries, provided, however, that Credit Party shall not include
any of the Inactive Entities.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising and paid in the ordinary course of
business, (iv) all Capital Leases of such Person, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all equity
securities of such Person subject to repurchase or redemption otherwise than at
the sole option of such Person, (vii) all obligations secured by a Lien on any
asset of such Person, whether or not such obligation is otherwise an obligation
of such Person, (viii) “earnouts” and similar payment obligations and (ix) all
Debt of others Guaranteed by such Person.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement or reimbursement required pursuant to the terms of
any Financing Documents.

 

“Domestic Subsidiary” means a Subsidiary incorporated, formed or otherwise
organized under the laws of a state within the United States.

 

“EBITDA” has the meaning as defined pursuant to the terms of the Compliance
Certificate.

 

“Eligible Accounts” has the meaning provided in the Borrowing Base Certificate.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person) approved
by (a) Agent, and (b) unless an Event of Default has occurred and is continuing,
Borrower (each such approval not to be unreasonably withheld or delayed, and
Borrower’s consent shall be deemed provided unless expressly withheld by
Borrower within three (3) Business Days of request therefor); provided that
notwithstanding the foregoing, (x) “Eligible Assignee” shall not include
Borrower or any of Borrower’s Affiliates or Subsidiaries and (y) no proposed
assignee intending to assume all or any portion of the Revolving Loan Commitment
shall be an Eligible Assignee unless such proposed assignee either already holds
a portion of the Revolving Loan Commitment, or has been approved as an Eligible
Assignee by Agent.

 

“Eligible Inventory” has the meaning provided in the Borrowing Base Certificate.

 

“Eligible Swap Counterparty” means Agent, any Affiliate of Agent, any Lender
and/or any Affiliate of any Lender that (i) from time to time enters into a Swap
Contract with Borrower or any Subsidiary and (ii) in the case of a Lender or an
Affiliate of a Lender other than Agent, is expressly identified by Agent, in its
sole discretion, as an Eligible Swap Counterparty.  Without limitation of
Agent’s discretion to identify a Lender or Affiliate of a Lender as an Eligible
Swap

 

--------------------------------------------------------------------------------


 

Counterparty, no Lender or Affiliate of any Lender shall be designated an
Eligible Swap Counterparty unless such Person maintains reporting systems
acceptable to Agent with respect to Swap Contract exposure.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions, whether now or
hereafter in effect, relating to the environment or the effect of the
environment on human health or to emissions, discharges or releases of
pollutants, contaminants, Hazardous Materials or wastes into the environment,
including ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, Hazardous Materials
or wastes or the clean-up or other remediation thereof.

 

“Equity Documents” means, collectively, that certain Certificate of Amendment to
the Certificate of Incorporation of Williams Controls, Inc. and those related
documents described in and attached as forms to that certain Schedule 14A Proxy
Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934,
filed with the Securities and Exchange Commission on September 14, 2004,
including, without limitation, the Certificate of Amendment to the Series A-1
Designation and that Certificate of Amendment to the Series B Designation, each
filed on or about the date hereof by the Board of Directors of Holdings with the
secretary of State of the State of Delaware and that certain Put and Call
Agreement dated as of September 27, 2004  (the “Put and Call Agreement”) by and
among Holdings and issued to Investor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Pension Plan), which Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
Borrower or any member of the Controlled Group may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 8.1.

 

“Excess Cash Flow” has the meaning provided in the Excess Cash Flow Certificate.

 

“Excess Cash Flow Certificate” means a certificate, duly executed by a
Responsible Officer, appropriately completed and substantially in the form of
Exhibit B hereto.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (ii) if no such rate is so published on such

 

--------------------------------------------------------------------------------


 

next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent.

 

“Financing Documents” means this Agreement, the Notes, the Security Documents,
the Information Certificate, any fee letter between Merrill Lynch and Borrowers
relating to the transactions contemplated hereby, any Swap Contract entered into
between any Credit Party and any Eligible Swap Counterparty, any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations and
all other documents, instruments and agreements contemplated herein or thereby
and executed concurrently herewith or at any time and from time to time
hereafter, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Fiscal Year” means a fiscal year of the Borrowers, ending on September 30 of
each calendar year.

 

“Fixed Charge Coverage Ratio” has the meaning provided in the Compliance
Certificate.

 

“Foreign Lender” has the meaning set forth in Section 2.8(c).

 

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Hazardous Materials” means (i) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
(ii) asbestos, (iii) polychlorinated biphenyls, (iv) petroleum, its derivatives,
by-products and other hydrocarbons, and (v) any other toxic, radioactive,
caustic or otherwise hazardous substance regulated under Environmental Laws.

 

--------------------------------------------------------------------------------


 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Holdings” has the meaning set forth in the Preamble to this Agreement.

 

“Inactive Entities” means, collectively, Argotec Williams, Inc., Aptek Williams,
Inc., WMCO-GEO, Inc., Hardee Williams, Inc., Kenco/Williams, Inc., NESC
Williams, Inc., Premier Plastic Technologies, Inc., Proactive Acquisition
Corporation, Waccamaw Wheel Williams, Inc., Williams Technologies, Inc.,
Williams World Trade, Inc., Williams Automotive, Inc., Techwood Williams, Inc.,
each a Delaware Corporation except for WMCO-GEO, Inc., which is a Florida
corporation and Proactive Acquisition Corporation, which is a Michigan
corporation, and each a wholly owned Subsidiary of Holdings.

 

“Indemnitees” has the meaning set forth in Section 9.2.

 

“Information Certificate” means that certain Information Certificate of even
date herewith executed by Borrower and delivered to Agent.

 

“Intellectual Property” means, with respect to any Person, all patents,
trademarks, trade names, copyrights, technology, know-how and processes, and all
applications therefor, used in or necessary for the conduct of business by such
Person.

 

“Interest Coverage Ratio” has the meaning provided in the Compliance
Certificate.

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months thereafter, as
selected by Borrower pursuant to Section 2.3(e); provided, that:  (a) if any
Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall be extended to the following Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; (c) Borrower may not select any Interest Period for a
Revolving Loan which would extend beyond the Commitment Expiry Date; and (d)
Borrower may not select any Interest Period for any portion of the Term Loan if,
after giving effect to such selection, the aggregate principal amount of such
portions of the Term Loan having Interest Periods ending after any date on which
an installment of the Term Loan is scheduled to be repaid would exceed the
aggregate principal amount of the Term Loan scheduled to be outstanding after
giving effect to such repayment.

 

“Inventory” means “inventory” (as defined in Article 9 of the UCC) of Williams
and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

“Investment” means any investment in any Person, whether by means of acquiring
or holding securities, capital contribution, loan, time deposit, advance,
Guarantee or otherwise.

 

“Investor” means American Industrial Partners Capital Fund III, L.P., a Delaware
limited partnership.

 

“LC Issuer” means a bank or trust company acceptable to Merrill Lynch, as issuer
of one or more Letters of Credit outstanding at any time.

 

“Lender” means each of (i) Merrill Lynch, (ii) each other financial institution
party hereto, (iii) each other Eligible Assignee that becomes a party hereto
pursuant to Section 11.6, (iv) Agent, to the extent of any Agent Advances and
other Revolving Loans made by Agent which have not been settled among the
Lenders pursuant to Section 10.13, and (v) the respective successors of all of
the foregoing, and Lenders means all of the foregoing.  In addition to the
foregoing, for the purpose of identifying the Persons entitled to share in the
Collateral and the proceeds thereof under, and in accordance with the provisions
of, this Agreement and the Security Documents, the term “Lender” shall include
Eligible Swap Counterparties.

 

“Letter of Credit” means a standby letter of credit issued for the account of
Borrower by an LC Issuer which expires by its terms within one year after the
date of issuance and in any event at least thirty (30) days prior to the
Commitment Expiry Date.  Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods provided that the LC Issuer that issued such Letter of
Credit has the right to terminate such Letter of Credit on each such annual
expiration date and no renewal term may extend the term of the Letter of Credit
to a date that is later than the thirtieth (30th) day prior to the Commitment
Expiry Date.

 

“Letter of Credit Liabilities” means, at any time of calculation, the sum of (i)
the amount then available for drawing under all outstanding Letters of Credit
(without regard to whether any conditions to drawing thereunder can then be
met), to the extent subject to a Support Agreement plus (ii) the aggregate
unpaid amount of all reimbursement obligations in respect of previous drawings
made under such Letters of Credit, to the extent subject to a Support Agreement.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, a rate
per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) equal to
(i) the rate of interest which is identified and normally published by Bloomberg
Professional Service Page BBAM 1 as the offered rate for loans in U.S. dollars
for the applicable Interest Period under the caption British Bankers Association
LIBOR Rates as of 11:00 a.m. (London time), on the second full Business Day next
preceding the first day of such Interest Period (unless such date is not a
Business Day, in which event the next succeeding Business Day will be used);
divided by (ii) the sum of one minus the daily average during such Interest
Period of the aggregate maximum reserve requirement (expressed as a decimal)
then imposed under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor thereto) for “Eurocurrency Liabilities” (as defined
therein).  If Bloomberg Professional Service no longer reports the LIBOR or
Agent determines in good faith that the rate so reported no longer accurately
reflects the rate available to Agent in the London Interbank Market or if such
index no longer exists or if Page

 

--------------------------------------------------------------------------------


 

BBAM 1 no longer exists or accurately reflects the rate available to Agent in
the London Interbank Market, Agent may select a replacement index or replacement
page, as the case may be.

 

“LIBOR Loans” means any Loans which accrue interest by reference to the LIBOR,
in accordance with the terms of this Agreement.

 

“LIBOR Margin” means 3.75% per annum, with respect to the Revolving Loans and
other Obligations (other than the Term Loan), and 4.25% per annum with respect
to the Term Loan.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement and the other
Financing Documents, each Borrower or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loans” means the Term Loan and the Revolving Loans, or any combination of the
foregoing, as the context may require.

 

“Major Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events under any Property Insurance Policy
or (ii) any award or other compensation with respect to any condemnation of
property (or any transfer or disposition of property in lieu of condemnation),
if the amount of such aggregate insurance proceeds or award or other
compensation exceeds $500,000.

 

“Management Agreement” means that certain Amended and Restated Management
Services Agreement among Holdings, AIP and Dolphin Advisors, LLC, a Delaware
limited liability company, dated as of September 27, 2004.

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Federal
Reserve Board.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the financial
condition, operations, business, properties or prospects of the Credit Parties,
taken as a whole, (ii) the rights and remedies of Agent or Lenders under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (iii) the
legality, validity or enforceability of any Financing Document, or (iv) the
existence, perfection or priority of any security interest granted in any
Financing Document or the value of any material Collateral.

 

--------------------------------------------------------------------------------


 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7(b).

 

“Merrill Lynch” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., and its successors.

 

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any member of the Controlled
Group may have any liability.

 

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by the Credit Party from or in respect of
such transaction or event (including proceeds of any non-cash proceeds of such
transaction), less (i) any out-of-pocket expenses reasonably incurred by such
Person in connection therewith and (ii) in the case of an Asset Disposition, the
amount of any Debt secured by a Lien on the related asset and discharged from
the proceeds of such Asset Disposition and any taxes paid or payable by such
Person in respect of such Asset Disposition.

 

“Notes” means the Term Notes and the Revolving Loan Notes, or any combination of
the foregoing, as the context may require.

 

“Notice of Borrowing” means a written notice of a Responsible Officer,
appropriately completed and substantially in the form of Exhibit E hereto.

 

“Notice of LC Credit Event” means a written notice from a Responsible Officer to
Agent with respect to any issuance, increase or extension of a Letter of Credit
specifying: (i) the date of issuance or increase of a Letter of Credit; (ii) the
expiry date of such Letter of Credit; (iii) the proposed terms of such Letter of
Credit, including the face amount; and (iv) the transactions or additional
transaction or transactions that are to be supported or financed with such
Letter of Credit or increase thereof.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  The Obligations
shall include, without limitation, all obligations, liabilities and indebtedness
arising from or in connection with all Support Agreements and all Swap Contracts
entered into with any Eligible Swap Counterparty.

 

“Operative Documents” means the Financing Documents and the Equity Documents.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability or members agreement).

 

“Participant” has the meaning set forth in Section 11.6(b).

 

--------------------------------------------------------------------------------


 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of Borrowers to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrowers.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permitted China Joint Venture” means an arrangement pursuant to which Holdings
or one of its Subsidiaries, and another Person who, prior to entering into such
arrangement, is not an Affiliate of a Borrower, enter into a business
relationship to engage in a business permitted by, or complimentary to a
business permitted by Section 4.3 in the People’s Republic of China, provided
(i) neither Borrowers nor any of their Subsidiaries (other than such Subsidiary
if it is a Permitted China Joint Venture) shall have any liability, whether
pursuant to contract or applicable law, for any obligations and liabilities of
such other Person or joint venture except for the amount of the Investment
therein to the extent permitted hereunder, and (ii) subject to Section 4.12
hereof, Holdings or its Subsidiary, as applicable, shall have pledged all of its
interests therein to Agent, for the benefit of Agent and Lenders, as security
for the Obligations, provided that in no event shall such Person be required to
guaranty the Obligations or pledge its assets to secure the Obligations.

 

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

 

“Permitted Liens” means Liens permitted pursuant to Section 5.2.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any government or agency or political subdivision thereof.

 

“Prime Rate” means a variable per annum rate, as of any date of determination,
equal to the greater of (i) the Federal Funds Rate plus one-half of one percent
(0.50%) per annum and (ii) the rate from time to time published in the “Money
Rates” section of The Wall Street Journal as being the “Prime Rate” (or, if more
than one rate is published as the Prime Rate, then the highest of such rates). 
The Prime Rate will change as of the date of publication in The Wall Street
Journal of a Prime Rate that is different from that published on the preceding
Business Day.  In the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Prime Rate, Agent shall choose a reasonably
comparable index or source to use as the basis for the Prime Rate.

 

“Prime Rate Loans” means Loans which accrue interest by reference to the Prime
Rate, in accordance with the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

“Prime Rate Margin” means 2.75% per annum, with respect to the Revolving Loans
and other Obligations (other than the Term Loan), and 3.25% per annum with
respect to the Term Loan.

 

“Property Insurance Policy” means any insurance policy maintained by any Credit
Party covering losses with respect to tangible real or personal property or
improvements or losses from business interruption.

 

“Pro Rata Share” means (i) with respect to a Lender’s right to receive payments
of principal and interest with respect to the Term Loan , the Term Loan
Commitment Percentage of such Lender, (ii) with respect to a Lender’s obligation
to make Revolving Loans, such Lender’s right to receive payments of principal
and interest with respect thereto, such Lender’s right to receive the unused
line fee described in Section 2.3(b), and such Lender’s obligation to share in
Letter of Credit Liabilities and to receive the related Letter of Credit fee
described in Section 2.5(b), the Revolving Loan Commitment Percentage of such
Lender, and (iii) for all other purposes (including without limitation the
indemnification obligations arising under Section 10.6) with respect to any
Lender, the percentage obtained by dividing (x) the sum of the Revolving Loan
Commitment Amount of such Lender (or, in the event the Revolving Loan Commitment
shall have been terminated, such Lender’s then existing Revolving Loan
Outstandings), plus such Lender’s then outstanding principal amount of the Term
Loan by (y) the sum of the Revolving Loan Commitment (or, in the event the
Revolving Loan Commitment shall have been terminated, the then existing
Revolving Loan Outstandings of all Lenders), plus the then outstanding principal
amount of the Term Loan.

 

“Redemption” is defined in the first Recital to this Agreement.

 

“Reimbursement Obligations” means, at any date, the obligations of Borrowers
then outstanding to reimburse Merrill Lynch for payments made by Merrill Lynch
under a Support Agreement.

 

“Reinvestment Reserve” has the meaning set forth in Section 2.1(c).

 

“Replacement Lender” has the meaning set forth in Section 11.6(c).

 

“Required Lenders” means at any time Lenders holding (i) sixty-six and two
thirds percent (66 2/3%) or more of the sum of the Revolving Loan Commitment and
the outstanding principal balance of the Term Loan or (ii) if the Revolving Loan
Commitment has been terminated, sixty-six and two thirds percent (66 2/3%) or
more of the sum of (x) the aggregate outstanding principal balance of the Loans
plus (y) the aggregate amount of Reimbursement Obligations.

 

“Responsible Officer” means either of the Chief Executive Officer or Chief
Financial Officer of either Borrower.

 

“Restricted Distribution” means as to any Person (i) any dividend or other
distribution on any equity interest in such Person (except those payable solely
in its equity interests of the same class) or (ii) any payment on account of (a)
the purchase, redemption, retirement, defeasance, surrender or acquisition of
any equity interests in such Person or any claim

 

--------------------------------------------------------------------------------


 

respecting the purchase or sale of any equity interest in such Person or (b) any
option, warrant or other right to acquire any equity interests in such Person.

 

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

 

“Revolving Loan Commitment” means the sum of each Lender’s Revolving Loan
Commitment Amount.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount”, or, if different, in the most recent
Assignment Agreement to which such Lender is a party.

 

“Revolving Loan Commitment Percentage” means, as to any Lender, the percentage
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Percentage”, or, if different, in the most recent
Assignment Agreement to which such Lender is a party.

 

“Revolving Loan Limit” means, at any time, the lesser of (i) the Borrowing Base,
plus any Agent Advances and (ii) the Revolving Loan Commitment.

 

“Revolving Loan Note” has the meaning set forth in Section 2.4.

 

“Revolving Loan Outstandings” means at any time of calculation the sum of the
then existing aggregate outstanding principal amount of Revolving Loans and the
then existing Letter of Credit Liabilities.

 

“Revolving Loans” has the meaning set forth in Section 2.2(a), and includes all
Agent Advances.

 

“Security Documents” means any agreement, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one or more
Credit Parties or any other Person either (i) Guarantees payment or performance
of all or any portion of the Obligations and/or (ii) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Agent for its own benefit and the benefit of the Lenders, as any or all of the
same may be amended, supplemented, restated or otherwise modified from time to
time.

 

“Settlement Date” has the meaning set forth in Section 10.13(a).

 

“Stated Rate” has the meaning set forth in Section 2.7(b).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, limited partnership or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.  Unless otherwise specified,
the term Subsidiary shall refer to a Subsidiary of a Borrower.

 

“Support Agreement” has the meaning set forth in Section 2.5(a).

 

--------------------------------------------------------------------------------


 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is intended to provide protection against fluctuations in
interest or currency exchange rates.

 

“Taxes” has the meaning set forth in Section 2.8.

 

“Taxpayer” means any Person described in Section 7701(a)(1) of the Code.

 

“Term Loan” has the meaning set forth in Section 2.1.

 

“Term Loan Commitment Percentage” means, as to any Lender, the percentage set
forth opposite such Lender’s name on the Commitment Annex under the column “Term
Loan Commitment Percentage”, or, if different, in the most recent Assignment
Agreement to which such Lender is a party.

 

“Term Note” has the meaning set forth in Section 2.4.

 

“Termination Date” has the meaning set forth in Section 2.2(c).

 

“Total Debt” has the meaning provided in the Compliance Certificate.

 

“UCC” means the Uniform Commercial Code of the State of Illinois or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 


SECTION 1.2             ACCOUNTING TERMS AND DETERMINATIONS.  UNLESS OTHERWISE
SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED, ALL
ACCOUNTING DETERMINATIONS HEREUNDER (INCLUDING WITHOUT LIMITATION DETERMINATIONS
MADE PURSUANT TO THE EXHIBITS HERETO) SHALL BE MADE, AND ALL FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER SHALL BE PREPARED ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH
THE MOST RECENT AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES DELIVERED TO AGENT AND EACH OF THE LENDERS.  IF AT ANY
TIME ANY CHANGE IN GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR
FINANCIAL REQUIREMENT SET FORTH IN ANY FINANCING DOCUMENT, AND EITHER BORROWERS
OR THE REQUIRED LENDERS SHALL SO REQUEST, THE AGENT, THE LENDERS AND BORROWERS
SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE
ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL
OF THE REQUIRED LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR
REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH
CHANGE THEREIN AND (II) BORROWERS SHALL PROVIDE TO THE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT WHICH
INCLUDE A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE
BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.  ALL AMOUNTS USED FOR
PURPOSES OF FINANCIAL CALCULATIONS REQUIRED TO BE MADE HEREIN SHALL BE WITHOUT
DUPLICATION.


 


SECTION 1.3             OTHER DEFINITIONAL PROVISIONS.  REFERENCES IN THIS
AGREEMENT TO “ARTICLES”, “SECTIONS”, “ANNEXES” OR “EXHIBITS” SHALL BE TO
ARTICLES, SECTIONS, ANNEXES OR EXHIBITS OF OR TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFICALLY PROVIDED.  ANY TERM DEFINED HEREIN MAY BE USED IN THE SINGULAR OR
PLURAL.  “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY
“WITHOUT LIMITATION”.  EXCEPT AS OTHERWISE SPECIFIED HEREIN, REFERENCES

 

--------------------------------------------------------------------------------


 


TO ANY PERSON INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PERSON.  REFERENCES
“FROM” OR “THROUGH” ANY DATE MEAN, UNLESS OTHERWISE SPECIFIED, “FROM AND
INCLUDING” OR “THROUGH AND INCLUDING”, RESPECTIVELY.  REFERENCES TO ANY STATUTE
OR ACT SHALL INCLUDE ALL RELATED CURRENT REGULATIONS AND ALL AMENDMENTS AND ANY
SUCCESSOR STATUTES, ACTS AND REGULATIONS.

 

ARTICLE II
LOANS AND LETTERS OF CREDIT

 


SECTION 2.1             TERM LOAN.

 


(A)           TERM LOAN AMOUNT.  ON THE TERMS AND SUBJECT TO THE CONDITIONS SET
FORTH HEREIN, THE LENDERS HEREBY AGREE TO MAKE A TERM LOAN IN AN ORIGINAL
PRINCIPAL AMOUNT EQUAL TO $17,000,000 (“TERM LOAN”) TO BORROWERS ON THE CLOSING
DATE.  EACH LENDER’S OBLIGATION TO FUND THE TERM LOAN SHALL BE LIMITED TO SUCH
LENDER’S TERM LOAN COMMITMENT PERCENTAGE OF THE TERM LOAN AND NO LENDER SHALL
HAVE ANY OBLIGATION TO FUND ANY PORTION OF THE TERM LOAN REQUIRED TO BE FUNDED
BY ANY OTHER LENDER, BUT NOT SO FUNDED.  BORROWERS SHALL NOT HAVE ANY RIGHT TO
RE-BORROW ANY PORTION OF THE TERM LOAN WHICH ARE REPAID OR PREPAID FROM TIME TO
TIME.


 


(B)           SCHEDULED REPAYMENTS.  THERE SHALL BECOME DUE AND PAYABLE, AND
BORROWERS SHALL REPAY THE TERM LOAN THROUGH, EQUAL QUARTERLY SCHEDULED PAYMENTS
OF $850,000 EACH (OR, IF LESS, THE OUTSTANDING AMOUNT OF THE APPLICABLE LOAN) ON
MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF EACH YEAR.  NOTWITHSTANDING
THE PAYMENT SCHEDULES SET FORTH ABOVE, THE OUTSTANDING PRINCIPAL AMOUNT OF TERM
LOAN SHALL BECOME IMMEDIATELY DUE AND PAYABLE IN FULL ON THE TERMINATION DATE.


 


(C)           MANDATORY PREPAYMENTS.  THERE SHALL BECOME DUE AND PAYABLE AND
BORROWERS SHALL PREPAY THE TERM LOAN (AND THE REVOLVING LOANS, TO THE EXTENT
REQUIRED BY SECTION 2.1(E)(I)) IN THE FOLLOWING AMOUNTS AND AT THE FOLLOWING
TIMES:


 

(I)            ON THE NINETY-FIFTH (95TH) DAY FOLLOWING THE LAST DAY OF EACH
FISCAL YEAR, BEGINNING WITH THE FISCAL YEAR ENDING SEPTEMBER 30, 2005, AN AMOUNT
EQUAL TO SEVENTY FIVE PERCENT (75%) OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR;

 

(II)           ON THE DATE ON WHICH ANY CREDIT PARTY (OR AGENT AS LOSS PAYEE OR
ASSIGNEE) RECEIVES ANY PAYMENT WHICH CONSTITUTES MAJOR CASUALTY PROCEEDS, AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH PAYMENT; PROVIDED, THAT THE RECIPIENT (OTHER
THAN AGENT) OF ANY PAYMENT WHICH CONSTITUTES MAJOR CASUALTY PROCEEDS MAY
REINVEST SUCH PAYMENT WITHIN ONE HUNDRED EIGHTY (180) DAYS, IN REPLACEMENT
ASSETS COMPARABLE TO THE ASSETS GIVING RISE TO SUCH PAYMENT; PROVIDED, THAT THE
AGGREGATE AMOUNT WHICH MAY BE REINVESTED BY BORROWERS AND THEIR SUBSIDIARIES
(OTHER THAN THE INACTIVE ENTITIES) PURSUANT TO THE PRECEDING PROVISO MAY NOT
EXCEED $500,000 IN ANY FISCAL YEAR; PROVIDED, FURTHER, THAT IF THE APPLICABLE
CREDIT PARTY DOES NOT INTEND TO REINVEST SUCH PAYMENT, OR IF THE TIME PERIOD SET
FORTH IN THIS SENTENCE EXPIRES WITHOUT SUCH CREDIT PARTY HAVING REINVESTED SUCH
PAYMENT, BORROWERS SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO SUCH PAYMENT;

 

(III)          PROMPTLY UPON RECEIPT BY ANY CREDIT PARTY OF THE PROCEEDS FROM
THE ISSUANCE AND SALE OF ANY DEBT OR EQUITY SECURITIES (OTHER THAN (1) PROCEEDS
OF DEBT SECURITIES EXPRESSLY PERMITTED PURSUANT TO SECTION 5.1, (2) PROCEEDS OF
THE ISSUANCE OF

 

--------------------------------------------------------------------------------


 

EQUITY SECURITIES BY HOLDINGS RECEIVED ON OR BEFORE THE CLOSING DATE, (3)
PROCEEDS FROM THE ISSUANCE OF EQUITY SECURITIES TO MEMBERS OF THE MANAGEMENT OF
ANY CREDIT PARTY AND (4) PROCEEDS OF THE ISSUANCE OF EQUITY SECURITIES TO
BORROWER OR ANY SUBSIDIARY), AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF
THE NET CASH PROCEEDS OF SUCH ISSUANCE AND SALE; AND

 

(IV)          PROMPTLY UPON RECEIPT BY ANY CREDIT PARTY OF THE PROCEEDS OF ANY
ASSET DISPOSITION, AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE NET CASH
PROCEEDS OF SUCH ASSET DISPOSITION; PROVIDED, THAT NO PREPAYMENT SHALL BE
REQUIRED PURSUANT TO THIS SECTION 2.1(C)(IV) UNLESS AND UNTIL THE AGGREGATE NET
CASH PROCEEDS RECEIVED DURING ANY FISCAL YEAR FROM ASSET DISPOSITIONS EXCEEDS
$500,000 (IN WHICH CASE ALL NET CASH PROCEEDS IN EXCESS OF SUCH AMOUNT SHALL BE
USED TO MAKE PREPAYMENTS PURSUANT TO THIS SECTION 2.1(C)(IV)), AND PROVIDED,
THAT THE RECIPIENT OF SUCH NET CASH PROCEEDS MAY REINVEST SUCH NET CASH PROCEEDS
WITHIN ONE HUNDRED EIGHTY (180) DAYS, IN REPLACEMENT FIXED ASSETS OF A KIND THEN
USED OR USABLE IN THE BUSINESS OF SUCH CREDIT PARTY.  IF THE APPLICABLE CREDIT
PARTY DOES NOT INTEND TO SO REINVEST SUCH NET CASH PROCEEDS, OR IF THE PERIOD
SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE EXPIRES WITHOUT SUCH CREDIT
PARTY HAVING REINVESTED SUCH NET CASH PROCEEDS, BORROWERS SHALL PREPAY THE LOANS
IN AN AMOUNT EQUAL TO SUCH NET CASH PROCEEDS.

 

Any amounts permitted to be reinvested pursuant to the preceding clauses (ii) or
(iv) shall be immediately applied by Borrowers as a prepayment against then
outstanding Revolving Loans, and Agent shall establish a reserve (the
“Reinvestment Reserve”) against the Revolving Loan Limit in an amount equal to
such permitted reinvestment amount.  So long as no Event of Default then exists,
Agent shall permit Revolving Loan Borrowings to finance the making of
reinvestments permitted pursuant to the preceding clauses (ii) and (iv), and
shall concurrently reduce the Reinvestment Reserve by an equivalent amount.  Any
remaining portion of the Reinvestment Reserve shall be reduced to zero (0) upon
the expiration of the applicable reinvestment periods pursuant to the preceding
clauses (ii) and (iv).

 


(D)           OPTIONAL PREPAYMENTS.  BORROWERS MAY FROM TIME TO TIME, ON AT
LEAST ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE TO AGENT SPECIFYING THE DATE
AND AMOUNT OF SUCH PREPAYMENT, PREPAY THE TERM LOAN IN WHOLE OR IN PART;
PROVIDED THAT ANY SUCH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT EQUAL TO
$100,000 OR A HIGHER INTEGRAL MULTIPLE OF $25,000.  NO PAYMENT PURSUANT TO THIS
SECTION 2.1(D) SHALL (EXCEPT AS REFLECTED IN ANY DETERMINATION OF EXCESS CASH
FLOW), REDUCE THE AMOUNT OF ANY PAYMENT REQUIRED BY SECTION 2.1(C).

 

--------------------------------------------------------------------------------


 


(E)           ALL PREPAYMENTS.  ANY PREPAYMENT OF A LIBOR LOAN ON A DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD THEREFOR SHALL INCLUDE INTEREST ON THE
PRINCIPAL AMOUNT BEING REPAID AND SHALL BE SUBJECT TO SECTION 2.3(E)(IV).  ALL
PREPAYMENTS OF A LOAN SHALL BE APPLIED FIRST TO THAT PORTION OF SUCH LOAN
COMPRISED OF PRIME RATE LOANS AND THEN TO THAT PORTION OF SUCH LOAN COMPRISED OF
LIBOR LOANS, IN DIRECT ORDER OF INTEREST PERIOD MATURITIES.  ALL PREPAYMENTS OF
THE TERM LOAN SHALL BE APPLIED PRO RATA TO THE REMAINING INSTALLMENTS THEREOF. 
FOLLOWING THE PAYMENT IN FULL OF THE TERM LOAN, ANY REMAINING AMOUNTS REQUIRED
BY SECTION 2.1(C) TO BE USED TO PREPAY THE TERM LOAN SHALL INSTEAD BE APPLIED AS
A REPAYMENT OF THE OUTSTANDING REVOLVING LOANS AND AS A CONCURRENT EQUIVALENT
REDUCTION OF THE REVOLVING LOAN COMMITMENT, PRO RATA AMONG ALL LENDERS HAVING A
REVOLVING LOAN COMMITMENT PERCENTAGE.


 

Section 2.2             Revolving Loans.

 


(A)           REVOLVING LOANS AND BORROWINGS.


 

(I)            ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, EACH
LENDER SEVERALLY AGREES TO MAKE LOANS TO BORROWERS FROM TIME TO TIME AS SET
FORTH HEREIN EQUAL TO SUCH LENDER’S REVOLVING LOAN COMMITMENT PERCENTAGE OF
REVOLVING LOANS (“REVOLVING LOANS”) REQUESTED BY BORROWERS HEREUNDER, PROVIDED
THAT AFTER GIVING EFFECT THERETO, THE REVOLVING LOAN OUTSTANDINGS SHALL NOT
EXCEED THE REVOLVING LOAN LIMIT.  WITHIN THE FOREGOING LIMITS, BORROWER MAY
BORROW UNDER THIS SECTION 2.2(A)(I), PREPAY OR REPAY REVOLVING LOANS AS REQUIRED
OR PERMITTED UNDER THIS SECTION 2.2 AND RE-BORROW REVOLVING LOANS PURSUANT TO
THIS SECTION 2.2(A)(I).

 

(II)           AGENT ADVANCES.  SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
SECTION 2.2(A)(II), AGENT IS HEREBY AUTHORIZED BY BORROWERS AND LENDERS, FROM
TIME TO TIME IN AGENT’S SOLE DISCRETION, (A) AFTER THE OCCURRENCE OF A DEFAULT
OR AN EVENT OF DEFAULT, OR (B) AT ANY TIME THAT ANY OF THE OTHER APPLICABLE
CONDITIONS PRECEDENT SET FORTH IN SECTION 7.2 HAVE NOT BEEN SATISFIED (INCLUDING
WITHOUT LIMITATION THE CONDITION PRECEDENT THAT THE REVOLVING LOAN OUTSTANDINGS
NOT EXCEED THE BORROWING BASE PLUS ANY OTHER THEN OUTSTANDING AGENT ADVANCES),
TO MAKE REVOLVING LOANS TO BORROWERS ON BEHALF OF THE LENDERS WHICH AGENT, IN
ITS REASONABLE BUSINESS JUDGMENT, DEEMS NECESSARY OR DESIRABLE (1) TO PRESERVE
OR PROTECT THE BUSINESS CONDUCTED BY BORROWERS, THE COLLATERAL, OR ANY PORTION
THEREOF, (2) TO ENHANCE THE LIKELIHOOD OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT
OF THE LOANS AND OTHER OBLIGATIONS, (3) TO PAY ANY AMOUNT CHARGEABLE TO THE
BORROWERS PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING REQUIRED PRINCIPAL
PAYMENTS ON TERM LOAN, INTEREST COSTS, FEES AND EXPENSES AS DESCRIBED IN
SECTION 9.1 AND/OR SECTION 9.4 OR (4) TO SATISFY PAYMENT OBLIGATIONS UNDER
SUPPORT AGREEMENTS (ANY OF THE ADVANCES DESCRIBED IN THIS SECTION 2.2(A)(II)
BEING HEREAFTER REFERRED TO AS “AGENT ADVANCES”); PROVIDED, THAT (I) REQUIRED
LENDERS MAY AT ANY TIME REVOKE AGENT’S AUTHORIZATION TO MAKE AGENT ADVANCES,
EXCEPT AGENT ADVANCES APPLIED IN THE MANNER DESCRIBED IN THE PRECEDING CLAUSES
(3) AND (4), ANY SUCH REVOCATION TO BE IN WRITING AND TO BECOME EFFECTIVE
PROSPECTIVELY UPON THE AGENT’S RECEIPT THEREOF, (II) AGENT ADVANCES SHALL BE
MADE SOLELY AS PRIME RATE LOANS, (III) THE AGGREGATE AMOUNT OF AGENT ADVANCES
OUTSTANDING AT ANY TIME, EXCLUSIVE OF THOSE MADE PURSUANT TO THE PRECEDING
CLAUSES (3) AND (4), SHALL NOT EXCEED $800,000 AND (IV) AGENT SHALL BE
PROHIBITED FROM MAKING AGENT

 

--------------------------------------------------------------------------------


 

ADVANCES TO THE EXTENT THE MAKING THEREOF WOULD CAUSE THE REVOLVING LOAN
OUTSTANDINGS (INCLUSIVE OF AGENT ADVANCES) TO EXCEED THE REVOLVING LOAN
COMMITMENT.

 


(B)           ADVANCING REVOLVING LOANS.


 

(I)            BORROWERS SHALL DELIVER TO AGENT A NOTICE OF BORROWING WITH
RESPECT TO EACH PROPOSED REVOLVING LOAN BORROWING (OTHER THAN AGENT ADVANCES),
SUCH NOTICE OF BORROWING TO BE DELIVERED NO LATER THAN NOON (CHICAGO TIME) (I)
ON THE DAY OF SUCH PROPOSED BORROWING, IN THE CASE OF PRIME RATE LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO OR LESS THAN $5,000,000, (II) ON THE
BUSINESS DAY PRIOR TO SUCH PROPOSED BORROWING, IN THE CASE OF PRIME RATE LOANS
IN AN AGGREGATE PRINCIPAL AMOUNT GREATER THAN $5,000,000 AND (III) ON THE THIRD
(3RD) BUSINESS DAY PRIOR TO SUCH PROPOSED BORROWING, IN THE CASE OF ALL LIBOR
LOANS.  ONCE GIVEN, EXCEPT AS PROVIDED IN SECTION 2.3(E)(II), A NOTICE OF
BORROWING SHALL BE IRREVOCABLE AND BORROWERS SHALL BE BOUND THEREBY.

 

(II)           BORROWERS HEREBY AUTHORIZE LENDERS AND AGENT TO MAKE REVOLVING
LOANS (OTHER THAN LIBOR LOANS) BASED ON TELEPHONIC NOTICES MADE BY ANY PERSON
WHICH AGENT, IN GOOD FAITH, BELIEVES TO BE ACTING ON BEHALF OF BORROWERS. 
BORROWERS AGREE TO DELIVER TO AGENT A NOTICE OF BORROWING IN RESPECT OF EACH
REVOLVING LOAN REQUESTED BY TELEPHONE NO LATER THAN ONE BUSINESS DAY FOLLOWING
SUCH REQUEST.  IF THE NOTICE OF BORROWING DIFFERS IN ANY RESPECT FROM THE ACTION
TAKEN BY AGENT AND LENDERS, THE RECORDS OF AGENT AND THE LENDERS SHALL GOVERN
ABSENT MANIFEST ERROR.  EACH BORROWER FURTHER HEREBY AUTHORIZES LENDERS AND
AGENT TO MAKE REVOLVING LOANS BASED ON ELECTRONIC NOTICES MADE BY ANY PERSON
WHICH AGENT, IN GOOD FAITH, BELIEVES TO BE ACTING ON BEHALF OF BORROWERS, BUT
ONLY AFTER AGENT SHALL HAVE ESTABLISHED PROCEDURES ACCEPTABLE TO AGENT FOR
ACCEPTING ELECTRONIC NOTICES OF BORROWING, AS INDICATED BY AGENT’S WRITTEN
CONFIRMATION THEREOF.

 


(C)           MANDATORY REVOLVING LOAN REPAYMENTS AND PREPAYMENTS.


 

(I)            THE REVOLVING LOAN COMMITMENT SHALL TERMINATE UPON THE EARLIER TO
OCCUR OF (I) THE COMMITMENT EXPIRY DATE AND (II) THE DATE ON WHICH AGENT OR
REQUIRED LENDERS ELECT TO TERMINATE THE REVOLVING LOAN COMMITMENT PURSUANT TO
SECTION 8.2 (SUCH EARLIER DATE BEING THE “TERMINATION DATE”), AND THERE SHALL
BECOME DUE AND BORROWERS SHALL PAY ON THE TERMINATION DATE, THE ENTIRE
OUTSTANDING PRINCIPAL AMOUNT OF EACH REVOLVING LOAN, TOGETHER WITH ACCRUED AND
UNPAID INTEREST THEREON TO BUT EXCLUDING THE TERMINATION DATE.

 

(II)           IF AT ANY TIME THE REVOLVING LOAN OUTSTANDINGS EXCEED THE
REVOLVING LOAN LIMIT, THEN, ON THE NEXT SUCCEEDING BUSINESS DAY, BORROWERS SHALL
REPAY THE REVOLVING LOANS OR CASH COLLATERALIZE LETTER OF CREDIT LIABILITIES IN
THE MANNER SPECIFIED IN SECTION 2.5(E) OR CANCEL OUTSTANDING LETTERS OF CREDIT,
OR ANY COMBINATION OF THE FOREGOING, IN AN AGGREGATE AMOUNT EQUAL TO SUCH
EXCESS.

 

Section 2.3             Interest, Interest Calculations and Certain Fees.

 


(A)           INTEREST.  FROM AND FOLLOWING THE CLOSING DATE, DEPENDING UPON
BORROWERS’ ELECTION FROM TIME TO TIME, SUBJECT TO THE TERMS HEREOF, TO HAVE
PORTIONS OF THE LOANS ACCRUE

 

--------------------------------------------------------------------------------


 


INTEREST DETERMINED BY REFERENCE TO THE PRIME RATE OR THE LIBOR, THE LOANS AND
THE OTHER OBLIGATIONS SHALL BEAR INTEREST AT THE APPLICABLE RATES SET FORTH
BELOW:


 

(I)            IF A PRIME RATE LOAN, OR ANY OTHER OBLIGATION OTHER THAN A LIBOR
LOAN, THEN AT THE SUM OF THE PRIME RATE PLUS THE APPLICABLE PRIME RATE MARGIN.

 

(II)           IF A LIBOR LOAN, THEN AT THE SUM OF THE LIBOR PLUS THE APPLICABLE
LIBOR MARGIN.

 


(B)           UNUSED LINE FEE.  FROM AND FOLLOWING THE CLOSING DATE, BORROWERS
SHALL PAY AGENT, FOR THE BENEFIT OF ALL LENDERS COMMITTED TO MAKE REVOLVING
LOANS, IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES, A FEE IN AN AMOUNT
EQUAL TO (1) (A) THE REVOLVING LOAN COMMITMENT LESS (B) THE AVERAGE DAILY
BALANCE OF THE REVOLVING LOAN OUTSTANDINGS DURING THE PRECEDING MONTH,
MULTIPLIED BY (2) ONE HALF PERCENT (0.50%) PER ANNUM.  SUCH FEE IS TO BE PAID
MONTHLY IN ARREARS ON THE FIRST DAY OF EACH MONTH.


 


(C)           [RESERVED]


 


(D)           COMPUTATION OF INTEREST AND RELATED FEES.  ALL INTEREST AND FEES
UNDER EACH FINANCING DOCUMENT SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR
FOR THE ACTUAL NUMBER OF DAYS ELAPSED.  THE DATE OF FUNDING OF A PRIME RATE LOAN
AND THE FIRST DAY OF AN INTEREST PERIOD WITH RESPECT TO A LIBOR LOAN SHALL BE
INCLUDED IN THE CALCULATION OF INTEREST.  THE DATE OF PAYMENT OF A PRIME RATE
LOAN AND THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT TO A LIBOR LOAN SHALL
BE EXCLUDED FROM THE CALCULATION OF INTEREST.  IF A LOAN IS REPAID ON THE SAME
DAY THAT IT IS MADE, ONE (1) DAYS’ INTEREST SHALL BE CHARGED.  INTEREST ON ALL
PRIME RATE LOANS IS PAYABLE IN ARREARS ON THE FIRST DAY OF EACH MONTH AND ON THE
MATURITY OF SUCH LOANS, WHETHER BY ACCELERATION OR OTHERWISE.  INTEREST ON LIBOR
LOANS SHALL BE PAYABLE ON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, UNLESS
THE INTEREST PERIOD IS GREATER THAN THREE (3) MONTHS, IN WHICH CASE INTEREST
WILL BE PAYABLE ON THE LAST DAY OF EACH THREE (3) MONTH INTERVAL.  IN ADDITION,
INTEREST ON LIBOR LOANS IS DUE ON THE MATURITY OF SUCH LOANS, WHETHER BY
ACCELERATION OR OTHERWISE.


 


(E)           LIBOR PROVISIONS.


 

(I)            LIBOR ELECTION.  ALL LOANS MADE ON THE CLOSING DATE SHALL BE
PRIME RATE LOANS AND SHALL REMAIN SO UNTIL THREE (3) BUSINESS DAYS AFTER THE
CLOSING DATE.  THEREAFTER, BORROWERS MAY REQUEST THAT REVOLVING LOANS TO BE MADE
BE LIBOR LOANS, THAT OUTSTANDING PORTIONS OF REVOLVING LOANS AND OUTSTANDING
PORTIONS OF EACH TERM LOAN BE CONVERTED TO LIBOR LOANS AND THAT ALL OR ANY
PORTION OF A LIBOR LOAN BE CONTINUED AS A LIBOR LOAN UPON EXPIRATION OF THE
APPLICABLE INTEREST PERIOD.  ANY SUCH REQUEST WILL BE MADE BY SUBMITTING A
NOTICE OF BORROWING TO AGENT.  ONCE GIVEN, AND EXCEPT AS PROVIDED IN CLAUSE (II)
BELOW, A NOTICE OF BORROWING SHALL BE IRREVOCABLE AND BORROWERS SHALL BE BOUND
THEREBY.  UPON THE EXPIRATION OF AN INTEREST PERIOD, IN THE ABSENCE OF A NEW
NOTICE OF BORROWING SUBMITTED TO AGENT NOT LESS THAN THREE (3) BUSINESS DAYS
PRIOR TO THE END OF SUCH INTEREST PERIOD, THE LIBOR LOAN THEN MATURING SHALL BE
AUTOMATICALLY CONVERTED TO A PRIME RATE LOAN.  THERE MAY BE NO MORE THAN SIX (6)
LIBOR LOANS OUTSTANDING AT ANY ONE TIME.  LOANS WHICH ARE NOT REQUESTED AS LIBOR
LOANS IN ACCORDANCE WITH THIS SECTION 2.3(E)(I) SHALL BE PRIME RATE LOANS. 
AGENT WILL

 

--------------------------------------------------------------------------------


 

NOTIFY LENDERS, BY TELEPHONIC OR FACSIMILE NOTICE, OF EACH NOTICE OF BORROWING
RECEIVED BY AGENT NOT LESS THAN TWO (2) BUSINESS DAYS PRIOR TO THE FIRST DAY OF
THE INTEREST PERIOD OF THE LIBOR LOAN REQUESTED THEREBY.

 

(II)           INABILITY TO DETERMINE LIBOR.  IN THE EVENT, PRIOR TO
COMMENCEMENT OF ANY INTEREST PERIOD RELATING TO A LIBOR LOAN, AGENT SHALL
DETERMINE OR BE NOTIFIED IN WRITING BY REQUIRED LENDERS THAT ADEQUATE AND
REASONABLE METHODS DO NOT EXIST FOR ASCERTAINING LIBOR, AGENT SHALL PROMPTLY
PROVIDE NOTICE OF SUCH DETERMINATION TO BORROWERS AND LENDERS (WHICH SHALL BE
CONCLUSIVE AND BINDING ON BORROWER AND LENDERS).  IN SUCH EVENT (1) ANY REQUEST
FOR A LIBOR LOAN OR FOR A CONVERSION TO OR CONTINUATION OF A LIBOR LOAN SHALL BE
AUTOMATICALLY WITHDRAWN AND SHALL BE DEEMED A REQUEST FOR A PRIME RATE LOAN, (2)
EACH LIBOR LOAN WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN CURRENT INTEREST
PERIOD RELATING THERETO, BECOME A PRIME RATE LOAN AND (3) THE OBLIGATIONS OF
LENDERS TO MAKE LIBOR LOANS SHALL BE SUSPENDED UNTIL AGENT OR REQUIRED LENDERS
DETERMINE THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST,
IN WHICH EVENT AGENT SHALL SO NOTIFY BORROWERS AND LENDERS.

 

(III)          ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, IF ANY
LAW, RULE, REGULATION, TREATY OR DIRECTIVE OR INTERPRETATION OR APPLICATION
THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE, FUND OR MAINTAIN LIBOR
LOANS, SUCH LENDER SHALL PROMPTLY GIVE NOTICE OF SUCH CIRCUMSTANCES TO AGENT,
BORROWERS AND THE OTHER LENDERS.  IN SUCH AN EVENT, (1) THE COMMITMENT OF SUCH
LENDER TO MAKE LIBOR LOANS, CONTINUE LIBOR LOANS AS LIBOR LOANS OR CONVERT PRIME
RATE LOANS TO LIBOR LOANS SHALL BE IMMEDIATELY SUSPENDED AND (2) SUCH LENDER’S
OUTSTANDING LIBOR LOANS SHALL BE CONVERTED AUTOMATICALLY TO PRIME RATE LOANS ON
THE LAST DAY OF THE INTEREST PERIOD THEREOF OR AT SUCH EARLIER TIME AS MAY BE
REQUIRED BY LAW.

 

(IV)          LIBOR BREAKAGE FEE.  UPON (I) ANY DEFAULT BY BORROWERS IN MAKING
ANY BORROWING OF, CONVERSION INTO OR CONTINUATION OF ANY LIBOR LOAN FOLLOWING
BORROWERS’ DELIVERY TO AGENT OF ANY APPLICABLE NOTICE OF BORROWING OR (II) ANY
PAYMENT OF A LIBOR LOAN ON ANY DAY THAT IS NOT THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO (REGARDLESS OF THE SOURCE OF SUCH PREPAYMENT AND
WHETHER VOLUNTARY, BY ACCELERATION OR OTHERWISE), BORROWERS SHALL PROMPTLY PAY
AGENT, FOR THE BENEFIT OF ALL LENDERS THAT FUNDED OR WERE PREPARED TO FUND ANY
SUCH LIBOR LOAN, AN AMOUNT EQUAL TO THE AMOUNT OF ANY LOSSES, EXPENSES AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING INTEREST PAID)
IN CONNECTION WITH THE RE-EMPLOYMENT OF SUCH FUNDS) THAT ANY LENDER MAY SUSTAIN
AS A RESULT OF SUCH DEFAULT OR SUCH PAYMENT.  FOR PURPOSES OF CALCULATING
AMOUNTS PAYABLE TO A LENDER UNDER THIS PARAGRAPH, EACH LENDER SHALL BE DEEMED TO
HAVE ACTUALLY FUNDED ITS RELEVANT LIBOR LOAN THROUGH THE PURCHASE OF A DEPOSIT
BEARING INTEREST AT LIBOR IN AN AMOUNT EQUAL TO THE AMOUNT OF THAT LIBOR LOAN
AND HAVING A MATURITY AND REPRICING CHARACTERISTICS COMPARABLE TO THE RELEVANT
INTEREST PERIOD; PROVIDED, HOWEVER, THAT EACH LENDER MAY FUND EACH OF ITS LIBOR
LOANS IN ANY MANNER IT SEES FIT, AND THE FOREGOING ASSUMPTION SHALL BE UTILIZED
ONLY FOR THE CALCULATION OF AMOUNTS PAYABLE UNDER THIS SUBSECTION.

 

(V)           INCREASED COSTS.  IF, AFTER THE CLOSING DATE, THE ADOPTION OF, OR
ANY CHANGE IN, ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE
INTERPRETATION OR

 

--------------------------------------------------------------------------------


 

ADMINISTRATION OF ANY APPLICABLE LAW, RULE OR REGULATION BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY:  (I) SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE (INCLUDING ANY RESERVE IMPOSED BY THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM, OR ANY SUCCESSOR THERETO, BUT EXCLUDING ANY RESERVE
INCLUDED IN THE DETERMINATION OF THE LIBOR PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT), SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS
WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY ANY LENDER; OR (II) SHALL
IMPOSE ON ANY LENDER ANY OTHER CONDITION AFFECTING ITS LIBOR LOANS, ITS NOTES OR
ITS OBLIGATION TO MAKE LIBOR LOANS; AND THE RESULT OF ANYTHING DESCRIBED IN
CLAUSES (I) ABOVE AND (II) IS TO INCREASE THE COST TO (OR TO IMPOSE A COST ON)
SUCH LENDER OF MAKING OR MAINTAINING ANY LIBOR LOAN, OR TO REDUCE THE AMOUNT OF
ANY SUM RECEIVED OR RECEIVABLE BY SUCH LENDER UNDER THIS AGREEMENT OR UNDER ITS
NOTES WITH RESPECT THERETO, THEN UPON DEMAND BY SUCH LENDER (WHICH DEMAND SHALL
BE ACCOMPANIED BY A STATEMENT SETTING FORTH THE BASIS FOR SUCH DEMAND AND A
CALCULATION OF THE AMOUNT THEREOF IN REASONABLE DETAIL, A COPY OF WHICH SHALL BE
FURNISHED TO AGENT), BORROWERS SHALL PAY DIRECTLY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT AS WILL COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR SUCH REDUCTION,
SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON OR AFTER THE DAY WHICH IS ONE HUNDRED
EIGHTY (180) DAYS PRIOR TO THE DATE ON WHICH SUCH LENDER FIRST MADE DEMAND
THEREFOR.

 


(F)            CAPITAL ADEQUACY.  IF ANY LENDER SHALL REASONABLY DETERMINE THAT
ANY CHANGE IN, OR THE ADOPTION OR PHASE-IN OF, ANY APPLICABLE LAW, RULE OR
REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR THE
COMPLIANCE BY ANY LENDER OR ANY PERSON CONTROLLING SUCH LENDER WITH ANY REQUEST
OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW)
OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CONTROLLING
PERSON’S CAPITAL AS A CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER OR
UNDER ANY SUPPORT AGREEMENT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH
CONTROLLING PERSON COULD HAVE ACHIEVED BUT FOR SUCH CHANGE, ADOPTION, PHASE-IN
OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CONTROLLING
PERSON’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH
LENDER OR SUCH CONTROLLING PERSON TO BE MATERIAL, THEN FROM TIME TO TIME, UPON
DEMAND BY SUCH LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING
FORTH THE BASIS FOR SUCH DEMAND AND A CALCULATION OF THE AMOUNT THEREOF IN
REASONABLE DETAIL, A COPY OF WHICH SHALL BE FURNISHED TO AGENT), BORROWERS SHALL
PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT AS WILL COMPENSATE SUCH LENDER OR SUCH
CONTROLLING PERSON FOR SUCH REDUCTION, SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON
OR AFTER THE DAY WHICH IS ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE DATE ON
WHICH SUCH LENDER FIRST MADE DEMAND THEREFOR.


 

Section 2.4             Notes.  The portion of the Term Loan made by each Lender
shall be evidenced by a promissory note executed by each Borrower (a “Term
Note”) and the portion of the Revolving Loans made by each Lender shall be
evidenced by a promissory note executed by each Borrower (a “Revolving Loan
Note”) in an original principal amount equal to such Lender’s Pro Rata Share of
the Term Loan and the Revolving Loan Commitment, respectively.

 

--------------------------------------------------------------------------------


 

Section 2.5             Letters of Credit and Letter of Credit Fees.

 


(A)           LETTER OF CREDIT.  ON THE TERMS AND SUBJECT TO THE CONDITIONS SET
FORTH HEREIN, AGENT WILL PRIOR TO THE TERMINATION DATE ISSUE LETTERS OF CREDIT
OR GUARANTEES (EACH, A “SUPPORT AGREEMENT”) TO INDUCE AN LC ISSUER TO ISSUE OR
INCREASE THE AMOUNT OF, OR EXTEND THE EXPIRY DATE OF, A LETTER OF CREDIT SO LONG
AS:


 

(I)            AGENT SHALL HAVE RECEIVED A NOTICE OF LC CREDIT EVENT AT LEAST
TWO (2) BUSINESS DAYS BEFORE THE RELEVANT DATE OF ISSUANCE, INCREASE OR
EXTENSION; AND

 

(II)           AFTER GIVING EFFECT TO SUCH ISSUANCE OR INCREASE (X) THE
AGGREGATE LETTER OF CREDIT LIABILITIES UNDER ALL LETTERS OF CREDIT DO NOT EXCEED
$2,000,000 AND (Y) THE REVOLVING LOAN OUTSTANDINGS DO NOT EXCEED THE REVOLVING
LOAN LIMIT.

 


(B)           LETTER OF CREDIT FEE.  BORROWERS SHALL PAY TO AGENT, FOR THE
BENEFIT OF THE LENDERS WHICH HAVE COMMITTED TO MAKE REVOLVING LOANS, A LETTER OF
CREDIT FEE WITH RESPECT TO THE LETTER OF CREDIT LIABILITIES FOR EACH LETTER OF
CREDIT, COMPUTED FOR EACH DAY FROM THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT
TO THE DATE THAT IS THE LAST DAY A DRAWING IS AVAILABLE UNDER SUCH LETTER OF
CREDIT, AT A RATE PER ANNUM EQUAL TO THE LIBOR MARGIN THEN APPLICABLE TO
REVOLVING LOANS.  SUCH FEE SHALL BE PAYABLE IN ARREARS ON THE FIRST BUSINESS DAY
OF EACH CALENDAR MONTH PRIOR TO THE TERMINATION DATE AND ON SUCH DATE.  IN
ADDITION, BORROWERS AGREE TO PAY PROMPTLY TO THE LC ISSUER ANY FRONTING OR OTHER
FEES THAT IT MAY CHARGE IN CONNECTION WITH ANY LETTER OF CREDIT.


 


(C)           REIMBURSEMENT OBLIGATIONS OF BORROWER.  IF AGENT SHALL MAKE A
PAYMENT TO AN LC ISSUER PURSUANT TO A SUPPORT AGREEMENT, BORROWERS SHALL
PROMPTLY REIMBURSE AGENT FOR THE AMOUNT OF SUCH PAYMENT AND, TO THE EXTENT THAT
SO DOING WOULD NOT, TO AGENT’S KNOWLEDGE, CAUSE THE REVOLVING LOAN OUTSTANDINGS
TO EXCEED THE REVOLVING LOAN LIMIT, BORROWERS SHALL BE DEEMED TO HAVE REQUESTED
A REVOLVING LOAN, THE PROCEEDS OF WHICH WILL BE USED TO SATISFY SUCH
REIMBURSEMENT OBLIGATIONS.  BORROWERS SHALL PAY INTEREST, ON DEMAND, ON ALL
AMOUNTS SO PAID BY AGENT FOR EACH DAY UNTIL BORROWERS REIMBURSE AGENT THEREFOR
AT A RATE PER ANNUM EQUAL TO THE SUM OF TWO PERCENT (2%) PLUS THE INTEREST RATE
APPLICABLE TO REVOLVING LOANS (WHICH ARE PRIME RATE LOANS) FOR SUCH DAY.


 


(D)           REIMBURSEMENT AND OTHER PAYMENTS BY BORROWER.  THE OBLIGATIONS OF
BORROWERS TO REIMBURSE AGENT PURSUANT TO SECTION 2.5(C) SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING
THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF, OR ANY AMENDMENT OR
WAIVER OF OR ANY CONSENT TO DEPARTURE FROM, ANY LETTER OF CREDIT OR ANY RELATED
DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
BORROWER MAY HAVE AT ANY TIME AGAINST THE BENEFICIARY OF ANY LETTER OF CREDIT,
THE LC ISSUER (INCLUDING ANY CLAIM FOR IMPROPER PAYMENT), AGENT, ANY LENDER OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH ANY FINANCING DOCUMENT OR ANY
UNRELATED TRANSACTION, PROVIDED THAT NOTHING HEREIN SHALL PREVENT THE ASSERTION
OF ANY SUCH CLAIM BY SEPARATE SUIT OR COMPULSORY COUNTERCLAIM;

 

--------------------------------------------------------------------------------


 

 

(III)          ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT WHATSOEVER;

 

(IV)          ANY AFFILIATION BETWEEN THE LC ISSUER AND AGENT; OR

 

(V)           TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OTHER
CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING.

 


(E)           DEPOSIT OBLIGATIONS OF BORROWER.  IN THE EVENT ANY LETTERS OF
CREDIT ARE OUTSTANDING AT THE TIME THAT BORROWERS PREPAY OR ARE REQUIRED TO
REPAY THE OBLIGATIONS OR THE REVOLVING LOAN COMMITMENT IS TERMINATED, BORROWERS
SHALL (1) DEPOSIT WITH AGENT FOR THE BENEFIT OF ALL LENDERS WITH A PORTION OF
THE REVOLVING LOAN COMMITMENT CASH IN AN AMOUNT EQUAL TO ONE HUNDRED AND FIVE
PERCENT (105%) OF THE AGGREGATE OUTSTANDING LETTER OF CREDIT LIABILITIES TO BE
AVAILABLE TO AGENT TO REIMBURSE PAYMENTS OF DRAFTS DRAWN UNDER SUCH LETTERS OF
CREDIT AND PAY ANY FEES AND EXPENSES RELATED THERETO AND (2) PREPAY THE FEE
PAYABLE UNDER SECTION 2.5(B) WITH RESPECT TO SUCH LETTERS OF CREDIT FOR THE FULL
REMAINING TERMS OF SUCH LETTERS OF CREDIT.  UPON TERMINATION OF ANY SUCH LETTER
OF CREDIT, THE UNEARNED PORTION OF SUCH PREPAID FEE ATTRIBUTABLE TO SUCH LETTER
OF CREDIT SHALL BE REFUNDED TO BORROWERS, TOGETHER WITH THE DEPOSIT DESCRIBED IN
THE PRECEDING CLAUSE (1) TO THE EXTENT NOT PREVIOUSLY APPLIED BY AGENT IN THE
MANNER DESCRIBED HEREIN.


 


(F)            PARTICIPATIONS IN SUPPORT AGREEMENTS.


 

(I)            CONCURRENTLY WITH THE ISSUANCE OF EACH LETTER OF CREDIT, AGENT
SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH LENDER, AND EACH LENDER
SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE PURCHASED AND RECEIVED
FROM AGENT, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION IN, TO THE EXTENT OF SUCH LENDER’S PRO RATA SHARE OF THE REVOLVING
LOAN COMMITMENT, AGENT’S SUPPORT AGREEMENT LIABILITIES AND OBLIGATIONS IN
RESPECT OF SUCH LETTERS OF CREDIT AND BORROWERS’ REIMBURSEMENT OBLIGATIONS WITH
RESPECT THERETO.  IF BORROWERS DO NOT PAY ANY REIMBURSEMENT OBLIGATION WHEN DUE,
THEN BORROWERS SHALL BE DEEMED TO HAVE IMMEDIATELY REQUESTED THAT LENDERS MAKE A
REVOLVING LOAN WHICH IS A PRIME RATE LOAN IN A PRINCIPAL AMOUNT EQUAL TO SUCH
REIMBURSEMENT OBLIGATION.  AGENT SHALL PROMPTLY NOTIFY LENDERS OF SUCH DEEMED
REQUEST AND EACH LENDER SHALL MAKE AVAILABLE TO AGENT ITS PRO RATA SHARE OF SUCH
LOAN.  THE PROCEEDS OF SUCH LOAN SHALL BE PAID OVER BY AGENT TO THE LC ISSUER
FOR THE ACCOUNT OF BORROWER IN SATISFACTION OF REIMBURSEMENT OBLIGATIONS THEN
OWING BY BORROWERS TO SUCH LC ISSUER IN RESPECT OF OUTSTANDING LETTERS OF
CREDIT.

 

(II)           IF AGENT MAKES ANY PAYMENT OR DISBURSEMENT UNDER ANY SUPPORT
AGREEMENT AND (X) BORROWERS HAVE NOT REIMBURSED AGENT IN FULL FOR SUCH PAYMENT
OR DISBURSEMENT IN ACCORDANCE WITH SECTION 2.5(C), (Y) A REVOLVING LOAN MAY NOT
BE MADE PURSUANT TO THE IMMEDIATELY PRECEDING CLAUSE (I) OR (Z) ANY
REIMBURSEMENT RECEIVED BY AGENT FROM BORROWERS IS OR MUST BE RETURNED OR
RESCINDED UPON OR DURING ANY BANKRUPTCY OR REORGANIZATION OF ANY CREDIT PARTY OR
OTHERWISE, EACH LENDER SHALL BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED TO PAY
TO AGENT ITS PRO RATA SHARE OF SUCH PAYMENT OR DISBURSEMENT (BUT NO SUCH PAYMENT
SHALL DIMINISH THE OBLIGATIONS OF BORROWERS UNDER

 

--------------------------------------------------------------------------------


 

SECTION 2.5(C)).  TO THE EXTENT ANY LENDER SHALL NOT HAVE MADE SUCH AMOUNT
AVAILABLE TO AGENT BY NOON (CHICAGO TIME) ON THE BUSINESS DAY ON WHICH SUCH
LENDER RECEIVES NOTICE FROM AGENT OF SUCH PAYMENT OR DISBURSEMENT, SUCH LENDER
AGREES TO PAY INTEREST ON SUCH AMOUNT TO AGENT FORTHWITH ON DEMAND ACCRUING
DAILY AT THE FEDERAL FUNDS RATE, FOR THE FIRST THREE (3) DAYS FOLLOWING SUCH
LENDER’S RECEIPT OF SUCH NOTICE, AND THEREAFTER AT THE PRIME RATE PLUS THE PRIME
RATE MARGIN IN RESPECT OF REVOLVING LOANS.  ANY LENDER’S FAILURE TO MAKE
AVAILABLE TO AGENT ITS PRO RATA SHARE OF ANY SUCH PAYMENT OR DISBURSEMENT SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO
AGENT SUCH OTHER LENDER’S PRO RATA SHARE OF SUCH PAYMENT, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE AVAILABLE TO AGENT SUCH
OTHER LENDER’S PRO RATA SHARE OF ANY SUCH PAYMENT OR DISBURSEMENT.

 

Section 2.6             General Provisions Regarding Payment; Loan Account.

 


(A)           ALL PAYMENTS TO BE MADE BY BORROWERS UNDER ANY FINANCING DOCUMENT,
INCLUDING PAYMENTS OF PRINCIPAL AND INTEREST ON THE NOTES, AND ALL FEES,
EXPENSES, INDEMNITIES AND REIMBURSEMENTS, SHALL BE MADE WITHOUT SET-OFF OR
COUNTERCLAIM, IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA AND IN IMMEDIATELY
AVAILABLE FUNDS.  IF ANY PAYMENT HEREUNDER BECOMES DUE AND PAYABLE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL
BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.  BORROWERS SHALL
MAKE ALL PAYMENTS IN IMMEDIATELY AVAILABLE FUNDS TO THE PAYMENT ACCOUNT BEFORE
NOON (CHICAGO TIME) ON THE DATE WHEN DUE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THIS SECTION 2.6(A), AGENT SHALL BE PERMITTED, IN ITS SOLE
DISCRETION, BUT SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 2.2(A)(II), TO
SATISFY ANY OF THE PAYMENT OBLIGATIONS DESCRIBED IN THIS SECTION 2.6(A) THROUGH
THE MAKING OF AGENT ADVANCES.


 


(B)           AGENT SHALL MAINTAIN A LOAN ACCOUNT (THE “LOAN ACCOUNT”) ON ITS
BOOKS TO RECORD LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE LENDERS
HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT, AND ALL PAYMENTS THEREON MADE
BY BORROWERS.  ALL ENTRIES IN THE LOAN ACCOUNT SHALL BE MADE IN ACCORDANCE WITH
AGENT’S CUSTOMARY ACCOUNTING PRACTICES AS IN EFFECT FROM TIME TO TIME.  THE
BALANCE IN THE LOAN ACCOUNT, AS RECORDED ON AGENT’S MOST RECENT PRINTOUT OR
OTHER WRITTEN STATEMENT, SHALL BE CONCLUSIVE AND BINDING EVIDENCE OF THE AMOUNTS
DUE AND OWING TO AGENT BY BORROWERS ABSENT CLEAR AND CONVINCING EVIDENCE TO THE
CONTRARY; PROVIDED THAT ANY FAILURE TO SO RECORD OR ANY ERROR IN SO RECORDING
SHALL NOT LIMIT OR OTHERWISE AFFECT BORROWERS’ DUTIES TO PAY ALL AMOUNTS OWING
HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT.  UNLESS BORROWERS NOTIFY AGENT
IN WRITING OF ANY OBJECTION TO ANY SUCH PRINTOUT OR STATEMENT (SPECIFICALLY
DESCRIBING THE BASIS FOR SUCH OBJECTION) WITHIN THIRTY (30) DAYS AFTER THE DATE
OF RECEIPT THEREOF, IT SHALL BE DEEMED FINAL, BINDING AND CONCLUSIVE UPON
BORROWERS IN ALL RESPECTS AS TO ALL MATTERS REFLECTED THEREIN.


 


(C)           IN ORDER TO EFFICIENTLY FUND AND OPERATE THEIR RESPECTIVE
BUSINESSES AND MINIMIZE THE NUMBER OF BORROWINGS WHICH THEY WILL MAKE UNDER THIS
AGREEMENT AND THEREBY REDUCE THE ADMINISTRATIVE COSTS AND RECORD KEEPING
REQUIRED IN CONNECTION THEREWITH, INCLUDING THE NECESSITY TO ENTER INTO AND
MAINTAIN SEPARATELY IDENTIFIED AND MONITORED BORROWING FACILITIES, THE BORROWERS
HAVE REQUESTED, AND THE AGENT AND THE LENDERS HAVE AGREED THAT, SUBJECT TO
SUBSECTION 11.15, (I) ALL LOANS WILL BE ADVANCED TO AND FOR THE ACCOUNT OF THE
BORROWERS ON A JOINT AND

 

--------------------------------------------------------------------------------


 


SEVERAL BASIS TO THE BORROWERS’ ACCOUNT AND (II) ALL LETTERS OF CREDIT AND
SUPPORT AGREEMENTS WILL BE ISSUED PURSUANT TO REQUESTS MADE BY ANY BORROWER ON
BEHALF OF AND FOR THE ACCOUNT OF WILLIAMS, THE REIMBURSEMENT OBLIGATIONS OF
WHICH SHALL, NOTWITHSTANDING THE FOREGOING, BE A JOINT AND SEVERAL OBLIGATION OF
BORROWERS.  EACH BORROWER HEREBY ACKNOWLEDGES THAT IT WILL BE RECEIVING
SUBSTANTIAL DIRECT AND INDIRECT BENEFIT FROM EACH LOAN MADE AND EACH LETTER OF
CREDIT OR SUPPORT AGREEMENT ISSUED PURSUANT TO THIS AGREEMENT SINCE THE
SUCCESSFUL OPERATION OF EACH OF THE BORROWERS WILL BE FACILITATED BY THE
EFFICIENCIES ACHIEVED BY THE INTEGRATED FINANCIAL MANAGEMENT CURRENTLY PRACTICED
BY BORROWERS.   IN ADDITION, BORROWERS HAVE INFORMED THE AGENT THAT:


 

(I)            HOLDINGS, IN ORDER TO INCREASE THE EFFICIENCY AND PRODUCTIVITY OF
EACH BORROWER, HAS CENTRALIZED IN ITSELF A CASH MANAGEMENT SYSTEM AND TREASURY
FUNCTION WHICH ENTAILS, IN PART, CENTRAL DISBURSEMENT AND OPERATING ACCOUNTS IN
WHICH IT PROVIDES THE WORKING CAPITAL NEEDS OF EACH BORROWER; AND

 

(II)           SINCE BORROWERS ARE ENGAGED IN OPERATIONS THAT BENEFIT FROM
FINANCING ON AN INTEGRATED BASIS AND SINCE EACH BORROWER EXPECTS TO BENEFIT FROM
THE CONTINUED SUCCESSFUL PERFORMANCE OF SUCH INTEGRATED FINANCIAL MANAGEMENT AND
IN ORDER TO BEST UTILIZE THE COLLECTIVE BORROWING POWERS OF EACH BORROWER IN THE
MOST EFFECTIVE AND COST EFFICIENT MANNER AND TO AVOID ADVERSE EFFECTS ON THE
FINANCIAL MANAGEMENT OF EACH BORROWER AND THE EXISTING BACK-OFFICE PRACTICES OF
THE BORROWERS, EACH BORROWER HAS REQUESTED THAT ALL REVOLVING LOANS AND ADVANCES
BE DISBURSED SOLELY UPON THE REQUEST OF HOLDINGS AND TO BANK ACCOUNTS MANAGED
SOLELY BY HOLDINGS AND THAT HOLDINGS WILL MANAGE FOR THE BENEFIT OF EACH
BORROWER THE EXPENDITURE AND USAGE OF SUCH FUNDS.

 

(III)          IN CONSIDERATION OF THE FOREGOING, WILLIAMS HEREBY DESIGNATES,
APPOINTS, AUTHORIZES AND EMPOWERS HOLDINGS AS ITS AGENT TO ACT AS SPECIFIED
HEREIN AND IN EACH OF THE OTHER FINANCING DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, FOR PURPOSES OF MAKING PAYMENT TO AGENT ON BEHALF OF ITSELF, OF ANY
AMOUNTS DUE OR PAYABLE BY WILLIAMS HEREUNDER).  WILLIAMS HEREBY IRREVOCABLY
AUTHORIZES AND DIRECTS HOLDINGS TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
RESPECTIVE PROVISIONS OF THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND
ANY OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS REFERRED TO HEREIN OR THEREIN,
AND TO EXERCISE SUCH POWERS AND TO PERFORM SUCH DUTIES HEREUNDER AND THEREUNDER
AS ARE SPECIFICALLY DELEGATED TO OR REQUIRED BY THE RESPECTIVE TERMS AND
PROVISIONS HEREOF AND THEREOF, AND SUCH OTHER POWERS AS ARE REASONABLY
INCIDENTAL THERETO, INCLUDING, WITHOUT LIMITATION, TO TAKE THE FOLLOWING ACTIONS
FOR AND ON ITS BEHALF:

 

(I)            TO SUBMIT ON BEHALF OF WILLIAMS NOTICES OF BORROWING TO AGENT IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT;

 

(II)           TO RECEIVE ON BEHALF OF EACH BORROWER THE PROCEEDS OF THE LOANS
IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, SUCH PROCEEDS TO BE
DISBURSED TO OR FOR THE ACCOUNT OF THE APPLICABLE BORROWER AS SOON AS
PRACTICABLE AFTER ITS RECEIPT THEREOF;

 

--------------------------------------------------------------------------------


 

(III)          TO SUBMIT ON BEHALF OF WILLIAMS REQUESTS FOR THE ISSUANCE OF
LETTERS OF CREDIT AND SUPPORT AGREEMENTS IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT; AND

 

(IV)          TO SUBMIT ON BEHALF OF EACH BORROWER, COMPLIANCE CERTIFICATES,
EXCESS CASH FLOW CERTIFICATES, AND ALL OTHER CERTIFICATES, NOTICES AND OTHER
COMMUNICATIONS GIVEN OR REQUIRED TO BE GIVEN, HEREUNDER.

 


(D)           THE ADMINISTRATION BY AGENT AND LENDERS OF THIS CREDIT FACILITY
UNDER THIS AGREEMENT AS A CO-BORROWING FACILITY IN THE MANNER SET FORTH HEREIN
IS SOLELY AS AN ACCOMMODATION TO BORROWERS AND AT THEIR REQUEST AND NEITHER
AGENT NOR ANY LENDER SHALL INCUR ANY LIABILITY TO ANY OF THE BORROWERS AS A
RESULT THEREOF.


 

Section 2.7                                      Maximum Interest.

 


(A)           IN NO EVENT SHALL THE INTEREST CHARGED WITH RESPECT TO THE NOTES
OR ANY OTHER OBLIGATIONS OF BORROWERS UNDER ANY FINANCING DOCUMENT EXCEED THE
MAXIMUM AMOUNT PERMITTED UNDER THE LAWS OF THE STATE OF ILLINOIS OR OF ANY OTHER
APPLICABLE JURISDICTION.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR ELSEWHERE, IF
AT ANY TIME THE RATE OF INTEREST PAYABLE HEREUNDER OR UNDER ANY NOTE OR OTHER
FINANCING DOCUMENT (THE “STATED RATE”) WOULD EXCEED THE HIGHEST RATE OF INTEREST
PERMITTED UNDER ANY APPLICABLE LAW TO BE CHARGED (THE “MAXIMUM LAWFUL RATE”),
THEN FOR SO LONG AS THE MAXIMUM LAWFUL RATE WOULD BE SO EXCEEDED, THE RATE OF
INTEREST PAYABLE SHALL BE EQUAL TO THE MAXIMUM LAWFUL RATE; PROVIDED, THAT IF AT
ANY TIME THEREAFTER THE STATED RATE IS LESS THAN THE MAXIMUM LAWFUL RATE,
BORROWERS SHALL, TO THE EXTENT PERMITTED BY LAW, CONTINUE TO PAY INTEREST AT THE
MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED IS EQUAL TO
THE TOTAL INTEREST WHICH WOULD HAVE RECEIVED HAD THE STATED RATE BEEN (BUT FOR
THE OPERATION OF THIS PROVISION) THE INTEREST RATE PAYABLE.  THEREAFTER, THE
INTEREST RATE PAYABLE SHALL BE THE STATED RATE UNLESS AND UNTIL THE STATED RATE
AGAIN WOULD EXCEED THE MAXIMUM LAWFUL RATE, IN WHICH EVENT THIS PROVISION SHALL
AGAIN APPLY.


 


(C)           IN NO EVENT SHALL THE TOTAL INTEREST RECEIVED BY ANY LENDER EXCEED
THE AMOUNT WHICH IT COULD LAWFULLY HAVE RECEIVED HAD THE INTEREST BEEN
CALCULATED FOR THE FULL TERM HEREOF AT THE MAXIMUM LAWFUL RATE. IF,
NOTWITHSTANDING THE PRIOR SENTENCE, ANY LENDER HAS RECEIVED INTEREST HEREUNDER
IN EXCESS OF THE MAXIMUM LAWFUL RATE, SUCH EXCESS AMOUNT SHALL BE APPLIED TO THE
REDUCTION OF THE PRINCIPAL BALANCE OF THE LOANS OR TO OTHER AMOUNTS (OTHER THAN
INTEREST) PAYABLE HEREUNDER, AND IF NO SUCH PRINCIPAL OR OTHER AMOUNTS ARE THEN
OUTSTANDING, SUCH EXCESS OR PART THEREOF REMAINING SHALL BE PAID TO BORROWERS.


 


(D)           IN COMPUTING INTEREST PAYABLE WITH REFERENCE TO THE MAXIMUM LAWFUL
RATE APPLICABLE TO ANY LENDER, SUCH INTEREST SHALL BE CALCULATED AT A DAILY RATE
EQUAL TO THE MAXIMUM LAWFUL RATE DIVIDED BY THE NUMBER OF DAYS IN THE YEAR IN
WHICH SUCH CALCULATION IS MADE.


 

Section 2.8             Taxes.

 


(A)           ALL PAYMENTS OF PRINCIPAL AND INTEREST ON THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION
FOR ANY PRESENT OR FUTURE

 

--------------------------------------------------------------------------------


 


INCOME, EXCISE, STAMP, DOCUMENTARY, PROPERTY OR FRANCHISE TAXES AND OTHER TAXES,
FEES, DUTIES, LEVIES, WITHHOLDINGS OR OTHER CHARGES OF ANY NATURE WHATSOEVER
IMPOSED BY ANY TAXING AUTHORITY, EXCLUDING TAXES IMPOSED ON OR MEASURED BY
AGENT’S OR ANY LENDER’S NET INCOME BY THE JURISDICTION UNDER WHICH AGENT OR SUCH
LENDER IS ORGANIZED OR CONDUCTS BUSINESS (ALL NON-EXCLUDED ITEMS BEING CALLED
“TAXES”).  IF ANY WITHHOLDING OR DEDUCTION FROM ANY PAYMENT TO BE MADE BY
BORROWERS HEREUNDER IS REQUIRED IN RESPECT OF ANY TAXES PURSUANT TO ANY
APPLICABLE LAW, RULE OR REGULATION, THEN BORROWERS WILL:  (A) PAY DIRECTLY TO
THE RELEVANT AUTHORITY THE FULL AMOUNT REQUIRED TO BE SO WITHHELD OR DEDUCTED;
(B) PROMPTLY FORWARD TO AGENT AN OFFICIAL RECEIPT OR OTHER DOCUMENTATION
SATISFACTORY TO AGENT EVIDENCING SUCH PAYMENT TO SUCH AUTHORITY; AND (C) PAY TO
AGENT FOR THE ACCOUNT OF AGENT AND LENDERS SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
IS NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY AGENT AND EACH
LENDER WILL EQUAL THE FULL AMOUNT AGENT AND SUCH LENDER WOULD HAVE RECEIVED HAD
NO SUCH WITHHOLDING OR DEDUCTION BEEN REQUIRED.  IF ANY TAXES ARE DIRECTLY
ASSERTED AGAINST AGENT OR ANY LENDER WITH RESPECT TO ANY PAYMENT RECEIVED BY
AGENT OR SUCH LENDER HEREUNDER, AGENT OR SUCH LENDER MAY PAY SUCH TAXES AND
BORROWERS WILL PROMPTLY PAY SUCH ADDITIONAL AMOUNTS (INCLUDING ANY PENALTY,
INTEREST OR EXPENSE) AS IS NECESSARY IN ORDER THAT THE NET AMOUNT RECEIVED BY
SUCH PERSON AFTER THE PAYMENT OF SUCH TAXES (INCLUDING ANY TAXES ON SUCH
ADDITIONAL AMOUNT) SHALL EQUAL THE AMOUNT SUCH PERSON WOULD HAVE RECEIVED HAD
SUCH TAXES NOT BEEN ASSERTED SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON OR AFTER
THE DAY WHICH IS ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE DATE ON WHICH AGENT
OR SUCH LENDER FIRST MADE DEMAND THEREFOR.


 


(B)           IF BORROWERS FAIL TO PAY ANY TAXES WHEN DUE TO THE APPROPRIATE
TAXING AUTHORITY OR FAILS TO REMIT TO AGENT, FOR THE ACCOUNT OF AGENT AND THE
RESPECTIVE LENDERS, THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE, EACH BORROWER SHALL, JOINTLY AND SEVERALLY, INDEMNIFY AGENT AND
LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE
BY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


 


(C)           EACH LENDER THAT (I) IS ORGANIZED UNDER THE LAWS OF A JURISDICTION
OTHER THAN THE UNITED STATES OF AMERICA AND (II)(A) IS A PARTY HERETO ON THE
CLOSING DATE OR (B) BECOMES AN ASSIGNEE OF AN INTEREST UNDER THIS AGREEMENT
UNDER SECTION 11.6(A) AFTER THE CLOSING DATE (UNLESS SUCH LENDER WAS ALREADY A
LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH ASSIGNMENT) (EACH SUCH LENDER, A
“FOREIGN LENDER”) SHALL EXECUTE AND DELIVER TO BORROWERS AND AGENT ONE OR MORE
(AS BORROWERS OR AGENT MAY REASONABLY REQUEST) UNITED STATES INTERNAL REVENUE
FORMS W-8ECI, W-8BEN, W-8IMY (AS APPLICABLE) OR OTHER APPLICABLE FORM,
CERTIFICATE OR DOCUMENT PRESCRIBED BY THE UNITED STATES INTERNAL REVENUE SERVICE
CERTIFYING AS TO SUCH LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM
WITHHOLDING OR DEDUCTION OF TAXES.  BORROWERS SHALL NOT BE REQUIRED TO PAY
ADDITIONAL AMOUNTS TO ANY LENDER PURSUANT TO THIS SECTION 2.8 TO THE EXTENT THAT
THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE ARISEN BUT FOR THE
FAILURE OF SUCH LENDER TO COMPLY WITH THIS PARAGRAPH.


 

ARTICLE III
REPRESENTATION AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 

--------------------------------------------------------------------------------


 

Section 3.1             Existence and Power.  Each Credit Party is an entity as
specified on the Information Certificate, duly organized, validly existing and
in good standing under the laws of the jurisdiction specified on the Information
Certificate, has an organizational identification number (if any) as specified
on the Information Certificate, and has all powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except where the failure to have such licenses,
authorizations, consents and approvals could not reasonably be expected to have
a Material Adverse Effect.  Each Credit Party is qualified to do business as a
foreign entity in each jurisdiction in which it is required to be so qualified,
which jurisdictions as of the Closing Date are specified on the Information
Certificate, except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.2             Organization and Governmental Authorization; No
Contravention.  The execution, delivery and performance by each Credit Party of
the Operative Documents to which it is a party are within its powers, have been
duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
governmental body, agency or official and do not violate, conflict with or cause
a breach or a default under any provision of applicable law or regulation or of
the Organizational Documents of any Credit Party or of any agreement, judgment,
injunction, order, decree or other instrument binding upon it, except for such
violations, conflicts, breaches or defaults as could not reasonably be expected
to have a Material Adverse Effect.

 

Section 3.3             Binding Effect.  Each of the Operative Documents to
which any Credit Party is a party constitutes a valid and binding agreement or
instrument of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

Section 3.4             Capitalization.  The authorized equity securities of
each of the Credit Parties as of the Closing Date is as set forth on the
Information Certificate.  All issued and outstanding equity securities of each
of the Credit Parties are duly authorized and validly issued, fully paid,
non-assessable, free and clear of all Liens other than those in favor of Agent
for the benefit of Agent and Lenders, and such equity securities were issued in
compliance with all applicable state, federal and foreign laws concerning the
issuance of securities.  The identity of the holders of the equity securities of
each of the Credit Parties and the percentage of their fully-diluted ownership
of the equity securities of each of the Credit Parties as of the Closing Date is
set forth on the Information Certificate.  No shares of the capital stock or
other equity securities of any Credit Party, other than those described above,
are issued and outstanding.  Except as set forth on the Information Certificate,
as of the Closing Date there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any Credit Party of any equity securities of
any such entity.

 

Section 3.5                                      Financial Information.

 


(A)           THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF HOLDINGS AND
ITS CONSOLIDATED SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, WILLIAMS) AS OF
SEPTEMBER 30, 2003 AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF
OPERATIONS, STOCKHOLDERS’ EQUITY AND

 

--------------------------------------------------------------------------------


 


CASH FLOWS FOR THE FISCAL YEAR THEN ENDED, REPORTED ON BY KPMG LLP, COPIES OF
WHICH HAVE BEEN DELIVERED TO AGENT, FAIRLY PRESENT, IN CONFORMITY WITH GAAP, THE
CONSOLIDATED AND CONSOLIDATING FINANCIAL POSITION OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND THEIR CONSOLIDATED AND
CONSOLIDATING RESULTS OF OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH
FLOWS FOR SUCH PERIOD.


 


(B)           THE UN-AUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF MAY 31, 2004 AND THE RELATED
UN-AUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF OPERATIONS AND CASH
FLOWS FOR THE EIGHT MONTHS THEN ENDED, COPIES OF WHICH HAVE BEEN DELIVERED TO
AGENT, FAIRLY PRESENT, IN CONFORMITY WITH GAAP (EXCEPT WHERE OTHERWISE NOTED)
APPLIED ON A BASIS CONSISTENT WITH THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.5(A), THE CONSOLIDATED AND CONSOLIDATING FINANCIAL POSITION OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND THEIR
CONSOLIDATED AND CONSOLIDATING RESULTS OF OPERATIONS AND CASH FLOWS FOR THE
EIGHT MONTHS THEN ENDED (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE
OF FOOTNOTE DISCLOSURES).


 


(C)           THE PRO FORMA BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, WILLIAMS) AS OF MAY 31, 2004,
COPIES OF WHICH HAVE BEEN DELIVERED TO AGENT, FAIRLY PRESENTS, IN CONFORMITY
WITH GAAP (EXCEPT WHERE OTHERWISE NOTED) APPLIED ON A BASIS CONSISTENT WITH THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.5(A), THE CONSOLIDATED AND
CONSOLIDATING FINANCIAL POSITION OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES
AS OF SUCH DATE, ADJUSTED TO GIVE EFFECT (AS IF SUCH EVENTS HAD OCCURRED ON SUCH
DATE) TO (I) THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS, (II) THE
MAKING OF THE LOANS, (III) THE APPLICATION OF THE PROCEEDS THEREFROM AS
CONTEMPLATED BY THE OPERATIVE DOCUMENTS AND (IV) THE PAYMENT OF ALL LEGAL,
ACCOUNTING AND OTHER FEES RELATED THERETO TO THE EXTENT KNOWN AT THE TIME OF THE
PREPARATION OF SUCH BALANCE SHEET.  AS OF THE DATE OF SUCH BALANCE SHEET AND THE
DATE HEREOF, NO CREDIT PARTY HAD OR HAS ANY MATERIAL LIABILITIES, CONTINGENT OR
OTHERWISE, INCLUDING LIABILITIES FOR TAXES, LONG-TERM LEASES OR FORWARD OR
LONG-TERM COMMITMENTS, WHICH ARE NOT PROPERLY REFLECTED ON SUCH BALANCE SHEET.


 


(D)           THE INFORMATION CONTAINED IN THE MOST RECENTLY DELIVERED BORROWING
BASE CERTIFICATE IS COMPLETE AND CORRECT AND THE AMOUNTS SHOWN THEREIN AS
“ELIGIBLE ACCOUNTS” AND “ELIGIBLE INVENTORY” HAVE BEEN DETERMINED AS PROVIDED IN
THE FINANCING DOCUMENTS.


 


(E)           SINCE SEPTEMBER 30, 2003 THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN THE BUSINESS, OPERATIONS, PROPERTIES, PROSPECTS OR CONDITION (FINANCIAL OR
OTHERWISE) OF BORROWERS AND THEIR CONSOLIDATED SUBSIDIARIES, TAKEN AS A WHOLE.


 


(F)            HOLDINGS HAS NO SIGNIFICANT ASSETS OR LIABILITIES OTHER THAN ITS
OWNERSHIP OF WILLIAMS AND AS EXPRESSLY IDENTIFIED ON THE INFORMATION
CERTIFICATE.  HOLDINGS OWNS 100% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF
EACH OF THE INACTIVE ENTITIES.  NONE OF THE INACTIVE ENTITIES HAS ANY
SIGNIFICANT ASSETS OR, OTHER THAN AS SPECIFICALLY SET FORTH IN THE INFORMATION
CERTIFICATE, ANY SIGNIFICANT LIABILITIES.


 


SECTION 3.6             LITIGATION.  THERE IS NO ACTION, SUIT OR PROCEEDING
PENDING AGAINST, OR TO BORROWERS’ KNOWLEDGE THREATENED AGAINST OR AFFECTING, ANY
CREDIT PARTY OR, TO BORROWERS’ KNOWLEDGE, ANY PARTY TO ANY OPERATIVE DOCUMENT
OTHER THAN A CREDIT PARTY, BEFORE ANY COURT OR

 

--------------------------------------------------------------------------------


 


ARBITRATOR OR ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL IN WHICH AN ADVERSE
DECISION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR WHICH
IN ANY MANNER DRAWS INTO QUESTION THE VALIDITY OF ANY OF THE OPERATIVE
DOCUMENTS.


 


SECTION 3.7             OWNERSHIP OF PROPERTY.  EACH BORROWER AND EACH OF ITS
SUBSIDIARIES IS THE LAWFUL OWNER OF, HAS GOOD AND MARKETABLE TITLE TO AND IS IN
LAWFUL POSSESSION OF, OR HAS VALID LEASEHOLD INTERESTS IN, ALL PROPERTIES AND
OTHER ASSETS (REAL OR PERSONAL, TANGIBLE, INTANGIBLE OR MIXED) PURPORTED TO BE
OWNED OR LEASED (AS THE CASE MAY BE) BY SUCH PERSON ON THE PRO FORMA BALANCE
SHEET REFERRED TO IN SECTION 3.5(C), EXCEPT AS DISPOSED OF IN THE ORDINARY
COURSE OF BUSINESS.


 


SECTION 3.8             NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND NO CREDIT PARTY IS IN BREACH OR DEFAULT UNDER OR WITH
RESPECT TO ANY CONTRACT, AGREEMENT, LEASE OR OTHER INSTRUMENT TO WHICH IT IS A
PARTY OR BY WHICH ITS PROPERTY IS BOUND OR AFFECTED, WHICH BREACH OR DEFAULT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.9             LABOR MATTERS.  AS OF THE CLOSING DATE, THERE ARE NO
STRIKES OR OTHER LABOR DISPUTES PENDING OR, TO BORROWERS’ KNOWLEDGE, THREATENED
AGAINST ANY CREDIT PARTY.  HOURS WORKED AND PAYMENTS MADE TO THE EMPLOYEES OF
THE CREDIT PARTIES HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR
ANY OTHER APPLICABLE LAW DEALING WITH SUCH MATTERS.  ALL PAYMENTS DUE FROM THE
CREDIT PARTIES, OR FOR WHICH ANY CLAIM MAY BE MADE AGAINST ANY OF THEM, ON
ACCOUNT OF WAGES AND EMPLOYEE AND RETIREE HEALTH AND WELFARE INSURANCE AND OTHER
BENEFITS HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THEIR BOOKS, AS THE CASE
MAY BE.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE FINANCING
DOCUMENTS AND THE OTHER OPERATIVE DOCUMENTS WILL NOT GIVE RISE TO A RIGHT OF
TERMINATION OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY
COLLECTIVE BARGAINING AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND.


 


SECTION 3.10           REGULATED ENTITIES.  NO CREDIT PARTY IS AN “INVESTMENT
COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” OR A “SUBSIDIARY”
OF AN “INVESTMENT COMPANY,” ALL WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT
OF 1940.  NO CREDIT PARTY IS A “HOLDING COMPANY”, OR A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY
COMPANY” OF A “HOLDING COMPANY”, WITHIN THE MEANING OF THE PUBLIC UTILITY
HOLDING COMPANY ACT OF 1935.


 


SECTION 3.11           MARGIN REGULATIONS.  NONE OF THE PROCEEDS FROM THE LOANS
HAVE BEEN OR WILL BE USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING
OR CARRYING ANY MARGIN STOCK, FOR THE PURPOSE OF REDUCING OR RETIRING ANY
INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK
OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF THE LOANS TO BE CONSIDERED A
“PURPOSE CREDIT” WITHIN THE MEANING OF REGULATION T, U OR X OF THE FEDERAL
RESERVE BOARD.


 


SECTION 3.12           COMPLIANCE WITH LAWS.  EACH BORROWER AND EACH SUBSIDIARY
IS IN COMPLIANCE WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS, ORDINANCES,
RULES, REGULATIONS AND REQUESTS OF GOVERNMENTAL AUTHORITIES, EXCEPT FOR SUCH
LAWS, ORDINANCES, RULES, REGULATIONS AND REQUIREMENTS THE NONCOMPLIANCE WITH
WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

--------------------------------------------------------------------------------


 


SECTION 3.13           TAXES.  EXCEPT TO THE EXTENT SUBJECT TO A PERMITTED
CONTEST, ALL FEDERAL, STATE AND LOCAL TAX RETURNS, REPORTS AND STATEMENTS
REQUIRED TO BE FILED BY OR ON BEHALF OF EACH CREDIT PARTY HAVE BEEN FILED WITH
THE APPROPRIATE GOVERNMENTAL AGENCIES IN ALL JURISDICTIONS IN WHICH SUCH
RETURNS, REPORTS AND STATEMENTS ARE REQUIRED TO BE FILED, AND ALL TAXES
(INCLUDING REAL PROPERTY TAXES) AND OTHER CHARGES SHOWN TO BE DUE AND PAYABLE IN
RESPECT THEREOF HAVE BEEN TIMELY PAID PRIOR TO THE DATE ON WHICH ANY FINE,
PENALTY, INTEREST, LATE CHARGE OR LOSS MAY BE ADDED THERETO FOR NONPAYMENT
THEREOF.  EXCEPT TO THE EXTENT SUBJECT TO A PERMITTED CONTEST, ALL STATE AND
LOCAL SALES AND USE TAXES REQUIRED TO BE PAID BY EACH CREDIT PARTY HAVE BEEN
PAID.  EXCEPT TO THE EXTENT SUBJECT TO A PERMITTED CONTEST, ALL FEDERAL AND
STATE RETURNS HAVE BEEN FILED BY EACH CREDIT PARTY FOR ALL PERIODS FOR WHICH
RETURNS WERE DUE WITH RESPECT TO EMPLOYEE INCOME TAX WITHHOLDING, SOCIAL
SECURITY AND UNEMPLOYMENT TAXES, AND THE AMOUNTS SHOWN THEREON TO BE DUE AND
PAYABLE HAVE BEEN PAID IN FULL OR ADEQUATE PROVISIONS THEREFOR HAVE BEEN MADE.


 


SECTION 3.14                                COMPLIANCE WITH ERISA.


 


(A)           EACH ERISA PLAN (AND THE RELATED TRUSTS AND FUNDING AGREEMENTS)
COMPLIES IN FORM AND IN OPERATION WITH, HAS BEEN ADMINISTERED IN COMPLIANCE
WITH, AND THE TERMS OF EACH ERISA PLAN SATISFY, THE APPLICABLE REQUIREMENTS OF
ERISA AND THE CODE IN ALL MATERIAL RESPECTS.  EACH ERISA PLAN WHICH IS INTENDED
TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE IS SO QUALIFIED, AND THE UNITED
STATES INTERNAL REVENUE SERVICE HAS ISSUED A FAVORABLE DETERMINATION LETTER WITH
RESPECT TO EACH SUCH ERISA PLAN WHICH MAY BE RELIED ON CURRENTLY.  NO CREDIT
PARTY HAS INCURRED LIABILITY FOR ANY MATERIAL EXCISE TAX UNDER SECTIONS 4971
THROUGH 5000 OF THE CODE.


 


(B)           DURING THE THIRTY-SIX (36) MONTH PERIOD PRIOR TO THE CLOSING DATE
OR THE MAKING OF ANY LOAN OR THE ISSUANCE OF ANY LETTER OF CREDIT, (I) NO STEPS
HAVE BEEN TAKEN TO TERMINATE ANY PENSION PLAN AND (II) NO CONTRIBUTION FAILURE
HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN SUFFICIENT TO GIVE RISE TO A LIEN
UNDER SECTION 302(F) OF ERISA.  NO CONDITION EXISTS OR EVENT OR TRANSACTION HAS
OCCURRED WITH RESPECT TO ANY PENSION PLAN WHICH COULD RESULT IN THE INCURRENCE
BY ANY CREDIT PARTY OF ANY MATERIAL LIABILITY, FINE OR PENALTY.  NO CREDIT PARTY
HAS INCURRED LIABILITY TO THE PBGC (OTHER THAN FOR CURRENT PREMIUMS) WITH
RESPECT TO ANY EMPLOYEE PENSION PLAN.  ALL CONTRIBUTIONS (IF ANY) HAVE BEEN MADE
ON A TIMELY BASIS TO ANY MULTIEMPLOYER PENSION PLAN THAT ARE REQUIRED TO BE MADE
BY ANY CREDIT PARTY OR ANY OTHER MEMBER OF THE CONTROLLED GROUP UNDER THE TERMS
OF THE PLAN OR OF ANY COLLECTIVE BARGAINING AGREEMENT OR BY APPLICABLE LAW; NO
CREDIT PARTY NOR ANY MEMBER OF THE CONTROLLED GROUP HAS WITHDRAWN OR PARTIALLY
WITHDRAWN FROM ANY MULTIEMPLOYER PENSION PLAN, INCURRED ANY WITHDRAWAL LIABILITY
WITH RESPECT TO ANY SUCH PLAN OR RECEIVED NOTICE OF ANY CLAIM OR DEMAND FOR
WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL LIABILITY FROM ANY SUCH PLAN, AND NO
CONDITION HAS OCCURRED WHICH, IF CONTINUED, COULD RESULT IN A WITHDRAWAL OR
PARTIAL WITHDRAWAL FROM ANY SUCH PLAN, AND NO CREDIT PARTY NOR ANY MEMBER OF THE
CONTROLLED GROUP HAS RECEIVED ANY NOTICE THAT ANY MULTIEMPLOYER PENSION PLAN IS
IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS MAY BE REQUIRED TO AVOID A
REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF ANY EXCISE TAX, THAT ANY SUCH
PLAN IS OR HAS BEEN FUNDED AT A RATE LESS THAN THAT REQUIRED UNDER SECTION 412
OF THE CODE, THAT ANY SUCH PLAN IS OR MAY BE TERMINATED, OR THAT ANY SUCH PLAN
IS OR MAY BECOME INSOLVENT.


 


SECTION 3.15           BROKERS.  EXCEPT AS SET FORTH IN THE INFORMATION
CERTIFICATE, NO BROKER, FINDER OR OTHER INTERMEDIARY HAS BROUGHT ABOUT THE
OBTAINING, MAKING OR CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE
DOCUMENTS, AND NO CREDIT PARTY HAS OR WILL HAVE ANY

 

--------------------------------------------------------------------------------


 


OBLIGATION TO ANY PERSON IN RESPECT OF ANY FINDER’S OR BROKERAGE FEES IN
CONNECTION HEREWITH OR THEREWITH.


 


SECTION 3.16           RELATED TRANSACTIONS.  BUT FOR THE FUNDING OF THE LOANS
HEREUNDER, ALL CONDITIONS PRECEDENT (INCLUDING ALL FILINGS WITH GOVERNMENTAL
AUTHORITIES AND ALL CONSENTS) HAVE BEEN FULLY SATISFIED.  THE TRANSACTIONS
CONTEMPLATED BY THE EQUITY DOCUMENTS AND THE SUBORDINATED DEBT DOCUMENTS TO BE
CONSUMMATED ON OR PRIOR TO THE DATE HEREOF HAVE BEEN SO CONSUMMATED (INCLUDING
WITHOUT LIMITATION THE DISBURSEMENT AND TRANSFER OF ALL FUNDS IN CONNECTION
THEREWITH) IN ALL MATERIAL RESPECTS PURSUANT TO THE PROVISIONS OF THE APPLICABLE
OPERATIVE DOCUMENTS, TRUE AND COMPLETE COPIES OF WHICH HAVE BEEN DELIVERED TO
AGENT, AND IN COMPLIANCE WITH ALL APPLICABLE PROVISIONS OF LAW.


 


SECTION 3.17           EMPLOYMENT, EQUITYHOLDERS AND SUBSCRIPTION AGREEMENTS. 
EXCEPT FOR THE OPERATIVE DOCUMENTS AND THE OTHER AGREEMENTS SET FORTH IN THE
INFORMATION CERTIFICATE, AS OF THE CLOSING DATE THERE ARE NO (I) EMPLOYMENT
AGREEMENTS COVERING THE MANAGEMENT OF ANY CREDIT PARTY, (II) COLLECTIVE
BARGAINING AGREEMENTS OR OTHER LABOR AGREEMENTS COVERING ANY EMPLOYEES OF ANY
CREDIT PARTY, (III) AGREEMENTS FOR MANAGERIAL, CONSULTING OR SIMILAR SERVICES TO
WHICH ANY CREDIT PARTY IS A PARTY OR BY WHICH IT IS BOUND OR (IV) AGREEMENTS
REGARDING ANY CREDIT PARTY, ITS ASSETS OR OPERATIONS OR ANY INVESTMENT THEREIN
TO WHICH ANY OF ITS EQUITYHOLDERS IS A PARTY OR BY WHICH IT IS BOUND.


 


SECTION 3.18           COMPLIANCE WITH ENVIRONMENTAL REQUIREMENTS; NO HAZARDOUS
MATERIALS.  EXCEPT IN EACH CASE AS SET FORTH ON THE INFORMATION CERTIFICATE:


 


(A)           NO HAZARDOUS MATERIALS ARE LOCATED ON ANY PROPERTIES NOW OR
PREVIOUSLY OWNED, LEASED OR OPERATED BY ANY CREDIT PARTY OR HAVE BEEN RELEASED
INTO THE ENVIRONMENT, OR DEPOSITED, DISCHARGED, PLACED OR DISPOSED OF AT, ON,
UNDER OR NEAR ANY OF SUCH PROPERTIES IN A MANNER THAT WOULD REQUIRE THE TAKING
OF ANY ACTION UNDER ANY ENVIRONMENTAL LAW OR WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  NO PORTION OF ANY SUCH PROPERTY IS BEING
USED, OR HAS BEEN USED AT ANY PREVIOUS TIME, FOR THE DISPOSAL, STORAGE,
TREATMENT, PROCESSING OR OTHER HANDLING OF HAZARDOUS MATERIALS IN VIOLATION OF
ANY ENVIRONMENTAL LAW NOR IS ANY SUCH PROPERTY AFFECTED BY ANY HAZARDOUS
MATERIALS CONTAMINATION.


 


(B)           NO UNDERGROUND STORAGE TANKS ARE LOCATED ON ANY PROPERTIES NOW OR
PREVIOUSLY OWNED, LEASED OR OPERATED BY ANY CREDIT PARTY, OR WERE LOCATED ON ANY
SUCH PROPERTY AND SUBSEQUENTLY REMOVED OR FILLED.


 


(C)           NO NOTICE, NOTIFICATION, DEMAND, REQUEST FOR INFORMATION,
COMPLAINT, CITATION, SUMMONS, INVESTIGATION, ADMINISTRATIVE ORDER, CONSENT ORDER
AND AGREEMENT, LITIGATION OR SETTLEMENT WITH RESPECT TO HAZARDOUS MATERIALS OR
HAZARDOUS MATERIALS CONTAMINATION IS IN EXISTENCE OR, TO BORROWERS’ KNOWLEDGE,
PROPOSED, THREATENED OR ANTICIPATED WITH RESPECT TO OR IN CONNECTION WITH THE
OPERATION OF ANY PROPERTIES NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY ANY
CREDIT PARTY.  ALL SUCH PROPERTIES AND THEIR EXISTING AND PRIOR USES, AND ANY
DISPOSAL OF HAZARDOUS MATERIALS FROM ANY THEREOF, COMPLY AND AT ALL TIMES HAVE
COMPLIED WITH ALL ENVIRONMENTAL LAWS.  THERE IS NO CONDITION ON ANY OF SUCH
PROPERTIES WHICH IS IN VIOLATION OF ANY ENVIRONMENTAL LAWS AND NO CREDIT PARTY
HAS RECEIVED ANY COMMUNICATION FROM OR ON BEHALF OF ANY GOVERNMENTAL AUTHORITY
THAT ANY SUCH CONDITION EXISTS.

 

--------------------------------------------------------------------------------


 


(D)           THERE HAS BEEN NO ENVIRONMENTAL INVESTIGATION, STUDY, AUDIT, TEST,
REVIEW OR OTHER ANALYSIS CONDUCTED OF WHICH BORROWERS HAVE KNOWLEDGE IN RELATION
TO THE CURRENT OR PRIOR BUSINESS OF BORROWERS OR ANY PROPERTY OR FACILITY NOW OR
PREVIOUSLY OWNED, LEASED OR OPERATED BY ANY CREDIT PARTY WHICH HAS NOT BEEN
DELIVERED TO AGENT.


 


(E)           FOR PURPOSES OF THIS SECTION 3.18, EACH CREDIT PARTY SHALL BE
DEEMED TO INCLUDE ANY BUSINESS OR BUSINESS ENTITY (INCLUDING A CORPORATION)
WHICH IS, IN WHOLE OR IN PART, A PREDECESSOR OF SUCH CREDIT PARTY.


 


SECTION 3.19           INTELLECTUAL PROPERTY.  EACH CREDIT PARTY OWNS, IS
LICENSED TO USE OR OTHERWISE HAS THE RIGHT TO USE, ALL INTELLECTUAL PROPERTY
THAT IS MATERIAL TO THE CONDITION (FINANCIAL OR OTHER), BUSINESS OR OPERATIONS
OF SUCH CREDIT PARTY AND ALL SUCH INTELLECTUAL PROPERTY EXISTING AS OF THE
CLOSING DATE AND REGISTERED WITH THE U.S. GOVERNMENT, ANY FOREIGN GOVERNMENT OR
ANY AGENCY OR DEPARTMENT THEREOF IS SET FORTH ON THE INFORMATION CERTIFICATE.
 ALL INTELLECTUAL PROPERTY OF EACH CREDIT PARTY IS FULLY PROTECTED AND/OR DULY
AND PROPERLY REGISTERED, FILED OR ISSUED IN THE APPROPRIATE OFFICE AND
JURISDICTIONS FOR SUCH REGISTRATIONS, FILINGS OR ISSUANCES.  TO BORROWERS’
KNOWLEDGE, EACH CREDIT PARTY CONDUCTS ITS BUSINESS WITHOUT INFRINGEMENT OR CLAIM
OF INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF OTHERS AND THERE IS NO
INFRINGEMENT OR CLAIM OF INFRINGEMENT BY OTHERS OF ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY CREDIT PARTY, WHICH INFRINGEMENT OR CLAIM OF INFRINGEMENT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.20           REAL PROPERTY INTERESTS.  EXCEPT FOR THE OWNERSHIP,
LEASEHOLD OR OTHER INTERESTS SET FORTH IN THE INFORMATION CERTIFICATE, NO CREDIT
PARTY HAS, AS OF THE CLOSING DATE, ANY OWNERSHIP, LEASEHOLD OR OTHER INTEREST IN
REAL PROPERTY.


 


SECTION 3.21           SOLVENCY.  EACH CREDIT PARTY:  (A) OWNS AND WILL OWN
ASSETS THE FAIR SALEABLE VALUE OF WHICH ARE (I) GREATER THAN THE TOTAL AMOUNT OF
ITS LIABILITIES (INCLUDING CONTINGENT LIABILITIES) AND (II) GREATER THAN THE
AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITIES OF ITS THEN
EXISTING DEBTS AS THEY BECOME ABSOLUTE AND MATURED CONSIDERING ALL FINANCING
ALTERNATIVES AND POTENTIAL ASSET SALES REASONABLY AVAILABLE TO IT; (B) HAS
CAPITAL THAT IS NOT UNREASONABLY SMALL IN RELATION TO ITS BUSINESS AS PRESENTLY
CONDUCTED OR AFTER GIVING EFFECT TO ANY CONTEMPLATED TRANSACTION; AND (C) DOES
NOT INTEND TO INCUR AND DOES NOT BELIEVE THAT IT WILL INCUR DEBTS BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS THEY BECOME DUE.


 


SECTION 3.22           FULL DISCLOSURE.  NONE OF THE INFORMATION (FINANCIAL OR
OTHERWISE) FURNISHED BY OR ON BEHALF OF ANY CREDIT PARTY TO AGENT OR ANY LENDER
IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
OPERATIVE DOCUMENTS, INCLUDING WITHOUT LIMITATION THE INFORMATION SET FORTH IN
THE INFORMATION CERTIFICATE, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN
OR THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH
STATEMENTS WERE MADE.  ALL FINANCIAL PROJECTIONS DELIVERED TO AGENT AND THE
LENDERS HAVE BEEN PREPARED ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN.  SUCH
PROJECTIONS REPRESENT BORROWERS’ BEST ESTIMATE OF BORROWERS’ FUTURE FINANCIAL
PERFORMANCE AND SUCH ASSUMPTIONS ARE BELIEVED BY BORROWERS TO BE FAIR IN LIGHT
OF CURRENT BUSINESS CONDITIONS; PROVIDED THAT BORROWERS CAN GIVE NO ASSURANCE
THAT SUCH PROJECTIONS WILL BE ATTAINED.

 

--------------------------------------------------------------------------------


 


SECTION 3.23           REPRESENTATIONS AND WARRANTIES INCORPORATED FROM OTHER
OPERATIVE DOCUMENTS.  AS OF THE CLOSING DATE, EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE IN THE OPERATIVE DOCUMENTS BY EACH OF THE PARTIES THERETO IS
TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AND SUCH REPRESENTATIONS AND
WARRANTIES ARE HEREBY INCORPORATED HEREIN BY REFERENCE WITH THE SAME EFFECT AS
THOUGH SET FORTH IN THEIR ENTIRETY HEREIN, AS QUALIFIED THEREIN, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATION OR WARRANTY RELATES TO A SPECIFIC DATE, IN WHICH
CASE SUCH REPRESENTATION AND WARRANTY SHALL BE TRUE AS OF SUCH EARLIER DATE.


 

ARTICLE IV
AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 


SECTION 4.1             FINANCIAL STATEMENTS AND OTHER REPORTS.  EACH BORROWER
WILL MAINTAIN A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE
WITH SOUND BUSINESS PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
ACCORDANCE WITH GAAP AND TO PROVIDE THE INFORMATION REQUIRED TO BE DELIVERED TO
THE LENDERS HEREUNDER, AND WILL DELIVER TO AGENT, AND, IN THE CASE OF THE
DELIVERIES REQUIRED BY PARAGRAPHS (A) THROUGH (F), (L), (M), (O) AND (P), EACH
LENDER:


 


(A)           AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN THIRTY (30) DAYS
AFTER THE END OF EACH MONTH (45 DAYS WITH RESPECT TO ANY MONTH WHICH IS THE END
OF A FISCAL QUARTER AND 90 DAYS AFTER THE END OF BORROWERS’ FISCAL YEAR END), A
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, WILLIAMS) AS AT THE END OF SUCH
MONTH AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF OPERATIONS
AND CASH FLOWS FOR SUCH MONTH, AND FOR THE PORTION OF THE FISCAL YEAR ENDED AT
THE END OF SUCH MONTH SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR AND THE FIGURES FOR
SUCH MONTH AND FOR SUCH PORTION OF THE FISCAL YEAR ENDED AT THE END OF SUCH
MONTH SET FORTH IN THE ANNUAL OPERATING AND CAPITAL EXPENDITURE BUDGETS AND CASH
FLOW FORECAST DELIVERED PURSUANT TO SECTION 4.1(L), ALL IN REASONABLE DETAIL AND
CERTIFIED BY A RESPONSIBLE OFFICER AS FAIRLY PRESENTING THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AND AS
HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH
THE AUDITED FINANCIAL STATEMENTS OF HOLDINGS, SUBJECT TO CHANGES RESULTING FROM
AUDIT AND NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTE DISCLOSURES;


 


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR, A CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH FISCAL
YEAR AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR AND THE
FIGURES FOR SUCH FISCAL YEAR SET FORTH IN THE ANNUAL OPERATING AND CAPITAL
EXPENDITURE BUDGETS AND CASH FLOW FORECAST DELIVERED PURSUANT TO SECTION 4.1(L),
CERTIFIED (SOLELY WITH RESPECT TO SUCH CONSOLIDATED STATEMENTS) WITHOUT
QUALIFICATION BY INDEPENDENT PUBLIC ACCOUNTANTS ACCEPTABLE TO AGENT OF
NATIONALLY RECOGNIZED STANDING;

 

--------------------------------------------------------------------------------


 


(C)           TOGETHER WITH EACH DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO
SECTIONS 4.1(B), A COMPLIANCE CERTIFICATE AND AN EXCESS CASH FLOW CERTIFICATE;


 


(D)                                 [RESERVED];


 


(E)           PROMPTLY UPON REQUEST OF AGENT, COPIES OF ALL REPORTS SUBMITTED TO
ANY CREDIT PARTY BY ITS INDEPENDENT PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH
ANNUAL, INTERIM OR SPECIAL AUDIT OF THE FINANCIAL STATEMENTS OF ANY CREDIT PARTY
MADE BY SUCH ACCOUNTANTS, INCLUDING THE COMMENT LETTER SUBMITTED BY SUCH
ACCOUNTANTS TO MANAGEMENT IN CONNECTION WITH THEIR ANNUAL AUDIT;


 


(F)            PROMPTLY UPON THEIR BECOMING AVAILABLE, COPIES OF (I) ALL
FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT OR MADE
AVAILABLE GENERALLY BY ANY CREDIT PARTY TO ITS SECURITY HOLDERS, (II) ALL
REGULAR AND PERIODIC REPORTS AND ALL REGISTRATION STATEMENTS AND PROSPECTUSES
FILED BY ANY CREDIT PARTY WITH ANY SECURITIES EXCHANGE OR WITH THE SECURITIES
AND EXCHANGE COMMISSION OR ANY SUCCESSOR, (III) ALL PRESS RELEASES AND OTHER
STATEMENTS MADE AVAILABLE GENERALLY BY ANY CREDIT PARTY CONCERNING MATERIAL
DEVELOPMENTS IN THE BUSINESS OF ANY CREDIT PARTY AND (IV) ALL SWAP CONTRACTS
ENTERED INTO BY ANY CREDIT PARTY;


 


(G)           PROMPTLY UPON ANY OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE
(I) OF THE EXISTENCE OF ANY EVENT OF DEFAULT OR DEFAULT, OR BECOMING AWARE THAT
THE HOLDER OF ANY DEBT OF ANY CREDIT PARTY HAS GIVEN ANY NOTICE OR TAKEN ANY
OTHER ACTION WITH RESPECT TO A CLAIMED DEFAULT THEREUNDER, (II) OF ANY CHANGE IN
ANY CREDIT PARTY’S CERTIFIED ACCOUNTANT, (III) THAT ANY PERSON HAS GIVEN ANY
NOTICE TO ANY CREDIT PARTY OR TAKEN ANY OTHER ACTION WITH RESPECT TO A CLAIMED
DEFAULT UNDER ANY MATERIAL AGREEMENT OR INSTRUMENT (OTHER THAN THE FINANCING
DOCUMENTS) TO WHICH ANY CREDIT PARTY IS A PARTY OR BY WHICH ANY OF ITS ASSETS IS
BOUND OR (IV) OF THE INSTITUTION OF ANY LITIGATION OR ARBITRATION INVOLVING AN
ALLEGED LIABILITY OF ANY CREDIT PARTY EQUAL TO OR GREATER THAN $500,000 OR ANY
ADVERSE DETERMINATION IN ANY LITIGATION OR ARBITRATION INVOLVING A POTENTIAL
LIABILITY OF ANY CREDIT PARTY EQUAL TO OR GREATER THAN $500,000, A CERTIFICATE
OF A RESPONSIBLE OFFICER SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF ANY
SUCH CONDITION OR EVENT, OR SPECIFYING THE NOTICE GIVEN OR ACTION TAKEN BY SUCH
HOLDER OR PERSON AND THE NATURE OF SUCH CLAIMED DEFAULT (INCLUDING ANY EVENT OF
DEFAULT OR DEFAULT), EVENT OR CONDITION, AND WHAT ACTION THE APPLICABLE CREDIT
PARTY HAS TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO;


 


(H)           PROMPTLY UPON ANY OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE
(OTHER THAN AS SET FORTH IN THE INFORMATION CERTIFICATE AS OF THE CLOSING DATE)
OF (I) THE INSTITUTION OF ANY STEPS BY ANY MEMBER OF THE CONTROLLED GROUP OR ANY
OTHER PERSON TO TERMINATE ANY PENSION PLAN, (II) THE FAILURE OF ANY MEMBER OF
THE CONTROLLED GROUP TO MAKE A REQUIRED CONTRIBUTION ON A TIMELY BASIS TO ANY
ERISA PLAN OR TO ANY MULTIEMPLOYER PENSION PLAN, (III) THE TAKING OF ANY ACTION
WITH RESPECT TO A PENSION PLAN WHICH COULD RESULT IN THE REQUIREMENT THAT A
BORROWER OR ANY SUBSIDIARY FURNISH A BOND OR OTHER SECURITY TO THE PBGC OR SUCH
PENSION PLAN, (IV) THE OCCURRENCE OF A REPORTABLE EVENT UNDER SECTION 4043 OF
ERISA (FOR WHICH A REPORTING REQUIREMENT IS NOT WAIVED) WITH RESPECT TO ANY
PENSION PLAN, (V) THE OCCURRENCE OF ANY EVENT WITH RESPECT TO ANY PENSION PLAN
OR MULTIEMPLOYER PENSION PLAN WHICH COULD RESULT IN THE INCURRENCE BY ANY MEMBER
OF THE CONTROLLED GROUP OF ANY MATERIAL LIABILITY, FINE OR PENALTY (INCLUDING
ANY CLAIM OR DEMAND FOR WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL FROM ANY
MULTIEMPLOYER PENSION PLAN), (VI) ANY MATERIAL INCREASE IN THE CONTINGENT
LIABILITY OF A BORROWER

 

--------------------------------------------------------------------------------


 


OR ANY SUBSIDIARY WITH RESPECT TO ANY POST-RETIREMENT WELFARE PLAN BENEFIT OR
(VII) ANY NOTICE THAT ANY MULTIEMPLOYER PENSION PLAN IS IN REORGANIZATION, THAT
INCREASED CONTRIBUTIONS MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR
THE IMPOSITION OF AN EXCISE TAX, THAT ANY SUCH PLAN IS OR HAS BEEN FUNDED AT A
RATE LESS THAN THAT REQUIRED UNDER SECTION 412 OF THE CODE, THAT ANY SUCH PLAN
IS OR MAY BE TERMINATED, OR THAT ANY SUCH PLAN IS OR MAY BECOME INSOLVENT, A
CERTIFICATE OF A RESPONSIBLE OFFICER SPECIFYING THE NATURE AND PERIOD OF
EXISTENCE OF ANY SUCH CONDITION OR EVENT, OR SPECIFYING THE NOTICE GIVEN OR
ACTION TAKEN BY SUCH HOLDER OR PERSON, AND WHAT ACTION THE APPLICABLE CREDIT
PARTY HAS TAKEN, IS TAKING OR PROPOSED TO TAKE WITH RESPECT THERETO;


 


(I)            OTHER THAN AS SET FORTH IN THE INFORMATION CERTIFICATE AS OF THE
CLOSING DATE, PROMPTLY UPON ANY OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE
OF ANY COMPLAINT, ORDER, CITATION, NOTICE OR OTHER WRITTEN COMMUNICATION FROM
ANY PERSON DELIVERED TO ANY CREDIT PARTY WITH RESPECT TO, OR IF ANY OFFICER OF
ANY CREDIT PARTY BECOMES AWARE OF (X) THE EXISTENCE OR ALLEGED EXISTENCE OF A
VIOLATION OF ANY ENVIRONMENTAL LAW OR THE INCURRENCE OF ANY LIABILITY,
OBLIGATION, LOSS, DAMAGE, COST, EXPENSE, FINE, PENALTY OR SANCTION OR THE
REQUIREMENT TO COMMENCE ANY REMEDIAL ACTION RESULTING FROM OR IN CONNECTION WITH
ANY AIR EMISSION, WATER DISCHARGE, NOISE EMISSION, HAZARDOUS MATERIAL OR ANY
OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTER AT, UPON, UNDER OR WITHIN ANY OF
THE PROPERTIES NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY ANY CREDIT PARTY,
OR DUE TO THE OPERATIONS OR ACTIVITIES OF ANY CREDIT PARTY OR ANY OTHER PERSON
ON OR IN CONNECTION WITH ANY SUCH PROPERTY OR ANY PART THEREOF OR (Y) ANY
RELEASE ON ANY OF SUCH PROPERTIES OF HAZARDOUS MATERIALS IN A QUANTITY THAT IS
REPORTABLE UNDER ANY APPLICABLE ENVIRONMENTAL LAW, A CERTIFICATE OF A
RESPONSIBLE OFFICER SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF ANY SUCH
CONDITION OR EVENT, OR SPECIFYING THE NOTICE GIVEN OR ACTION TAKEN BY SUCH
HOLDER OR PERSON, AND WHAT ACTION THE APPLICABLE CREDIT PARTY HAS TAKEN, IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO;


 


(J)            PROMPTLY UPON ANY OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE
THAT ANY CREDIT PARTY HAS EITHER (X) REGISTERED OR APPLIED TO REGISTER ANY
INTELLECTUAL PROPERTY WITH THE U.S. GOVERNMENT, ANY FOREIGN GOVERNMENT OR ANY
AGENCY OR DEPARTMENT THEREOF, OR (Y) ACQUIRED ANY INTEREST IN REAL PROPERTY
(INCLUDING LEASEHOLD INTERESTS IN REAL PROPERTY), A CERTIFICATE OF A RESPONSIBLE
OFFICER DESCRIBING SUCH INTELLECTUAL PROPERTY AND/OR SUCH REAL PROPERTY IN SUCH
DETAIL AS AGENT SHALL REASONABLY REQUIRE;


 


(K)           PROMPTLY UPON RECEIPT OR TRANSMISSION, COPIES OF ANY REPORTS OR
NOTICES RELATED TO ANY MATERIAL TAXES AND ANY OTHER MATERIAL REPORTS OR NOTICES
RECEIVED BY ANY CREDIT PARTY FROM, OR FILED BY ANY CREDIT PARTY WITH, ANY
FEDERAL, STATE OR LOCAL GOVERNMENTAL AGENCY OR BODY;


 


(L)            WITHIN THIRTY (30) DAYS FOLLOWING THE CONCLUSION OF EACH FISCAL
YEAR, BORROWERS’ ANNUAL OPERATING PLANS, OPERATING AND CAPITAL EXPENDITURE
BUDGETS, AND FINANCIAL FORECASTS, INCLUDING CASH FLOW PROJECTIONS COVERING
PROPOSED FUNDINGS, REPAYMENTS, ADDITIONAL ADVANCES, INVESTMENTS AND OTHER CASH
RECEIPTS AND DISBURSEMENTS, EACH FOR THE THEN FOLLOWING THREE (3) FISCAL YEARS,
PRESENTED ON A MONTHLY BASIS FOR THE NEXT FISCAL YEAR ONLY AND ON AN ANNUAL
BASIS FOR THE TWO (2) SUBSEQUENT FISCAL YEARS, ALL OF WHICH SHALL BE IN A FORMAT
REASONABLY CONSISTENT WITH PROJECTIONS, BUDGETS AND FORECASTS THERETOFORE
PROVIDED TO THE LENDERS, AND PROMPTLY FOLLOWING THE PREPARATION THEREOF, UPDATES
TO ANY OF THE FOREGOING FROM TIME TO TIME PREPARED BY MANAGEMENT OF BORROWERS;

 

--------------------------------------------------------------------------------


 


(M)          AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS
AFTER THE END OF EACH MONTH, AND FROM TIME TO TIME UPON THE REQUEST OF AGENT, A
BORROWING BASE CERTIFICATE AS OF THE LAST DAY OF THE MONTH MOST RECENTLY ENDED;


 


(N)           WITHIN TWO (2) BUSINESS DAYS AFTER ANY REQUEST THEREFOR, SUCH
INFORMATION IN SUCH DETAIL CONCERNING THE AMOUNT, COMPOSITION AND MANNER OF
CALCULATION OF THE BORROWING BASE AS AGENT OR ANY LENDER MAY REASONABLY REQUEST;


 


(O)           UPON THE REQUEST OF AGENT, WHICH MAY BE MADE NOT MORE THAN ONCE
EACH YEAR PRIOR TO AN EVENT OF DEFAULT (AND SO LONG AS NO EVENT OF DEFAULT THEN
EXISTS, AT AGENT’S EXPENSE) AND AT ANY TIME (BUT NOT MORE OFTEN THAN QUARTERLY)
WHILE AND SO LONG AS AN EVENT OF DEFAULT SHALL BE CONTINUING (IN WHICH EVENT, AT
BORROWERS’ EXPENSE), A REPORT OF AN INDEPENDENT COLLATERAL AUDITOR SATISFACTORY
TO AGENT (WHICH MAY BE, OR BE AFFILIATED WITH, A LENDER) WITH RESPECT TO THE
COMPONENTS OF THE BORROWING BASE, WHICH REPORT SHALL INDICATE WHETHER OR NOT THE
INFORMATION SET FORTH IN THE BORROWING BASE CERTIFICATE MOST RECENTLY DELIVERED
IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS BASED UPON A REVIEW BY SUCH
AUDITORS OF THE ACCOUNTS (INCLUDING VERIFICATION WITH RESPECT TO THE AMOUNT,
AGING, IDENTITY AND CREDIT OF THE RESPECTIVE ACCOUNT DEBTORS AND THE BILLING
PRACTICES OF BORROWERS) AND INVENTORY (INCLUDING VERIFICATION AS TO THE VALUE,
LOCATION AND RESPECTIVE TYPES);


 


(P)           FROM TIME TO TIME, IF AGENT OR ANY LENDER DETERMINES THAT
OBTAINING APPRAISALS IS NECESSARY IN ORDER FOR AGENT OR SUCH LENDER TO COMPLY
WITH APPLICABLE LAWS OR REGULATIONS, APPRAISAL REPORTS IN FORM AND SUBSTANCE AND
FROM APPRAISERS SATISFACTORY TO AGENT STATING THE THEN CURRENT FAIR MARKET
VALUES OF ALL OR ANY PORTION OF THE REAL ESTATE OWNED BY A BORROWER OR ANY
SUBSIDIARIES.  IN ADDITION TO THE FOREGOING, FROM TIME TO TIME, BUT IN THE
ABSENCE OF A DEFAULT OR EVENT OF DEFAULT NOT MORE THAN ONCE DURING EACH CALENDAR
YEAR, AGENT MAY REQUIRE BORROWERS, AT AGENT’S EXPENSE (SO LONG AS NO EVENT OF
DEFAULT THEN EXISTS) TO OBTAIN AND DELIVER TO AGENT APPRAISAL REPORTS IN FORM
AND SUBSTANCE AND FROM APPRAISERS SATISFACTORY TO AGENT STATING THE THEN CURRENT
MARKET VALUES OF ALL OR ANY PORTION OF THE REAL ESTATE AND PERSONAL PROPERTY
OWNED BY EITHER BORROWER OR ANY SUBSIDIARIES THEREOF; AND


 


(Q)           WITH REASONABLE PROMPTNESS, SUCH OTHER INFORMATION AND DATA WITH
RESPECT TO ANY CREDIT PARTY AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY
AGENT OR ANY LENDER.


 


SECTION 4.2             PAYMENT AND PERFORMANCE OF OBLIGATIONS.  EACH BORROWER
(I) WILL PAY AND DISCHARGE, AND CAUSE EACH OF ITS SUBSIDIARIES TO PAY AND
DISCHARGE, AT OR BEFORE MATURITY, ALL OF THEIR RESPECTIVE OBLIGATIONS AND
LIABILITIES, INCLUDING TAX LIABILITIES, EXCEPT FOR SUCH OBLIGATIONS AND
LIABILITIES (X) THAT MAY BE THE SUBJECT OF A PERMITTED CONTEST AND (Y) THE
NONPAYMENT OR NONDISCHARGE OF WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (II) WILL MAINTAIN, AND CAUSE EACH SUBSIDIARY TO
MAINTAIN, IN ACCORDANCE WITH GAAP, APPROPRIATE RESERVES FOR THE ACCRUAL OF ALL
OF THEIR RESPECTIVE OBLIGATIONS AND LIABILITIES AND (III) WILL NOT BREACH OR
PERMIT ANY SUBSIDIARY TO BREACH, OR PERMIT TO EXIST ANY DEFAULT UNDER, THE TERMS
OF ANY LEASE, COMMITMENT, CONTRACT, INSTRUMENT OR OBLIGATION TO WHICH IT IS A
PARTY, OR BY WHICH ITS PROPERTIES OR ASSETS ARE BOUND, EXCEPT FOR SUCH BREACHES
OR DEFAULTS WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

--------------------------------------------------------------------------------


 


SECTION 4.3             CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.  EACH
BORROWER WILL CONTINUE, AND WILL, IF APPLICABLE, CAUSE EACH SUBSIDIARY THEREOF
TO CONTINUE, TO ENGAGE IN BUSINESS OF THE SAME GENERAL TYPE AS IT NOW CONDUCTS
AND WILL PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT, AND WILL CAUSE EACH
SUBSIDIARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT THEIR RESPECTIVE
EXISTENCE AND THEIR RESPECTIVE RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF BUSINESS.


 


SECTION 4.4                                      MAINTENANCE OF PROPERTY;
INSURANCE.


 


(A)           EACH BORROWER WILL KEEP, AND WILL CAUSE EACH OF ITS SUBSIDIARIES
TO KEEP, ALL PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER
AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


(B)           EACH BORROWER WILL MAINTAIN, AND WILL CAUSE EACH SUBSIDIARY
THEREOF TO MAINTAIN, (I) PHYSICAL DAMAGE INSURANCE ON ALL REAL AND PERSONAL
PROPERTY ON AN ALL RISKS BASIS (INCLUDING THE PERILS OF FLOOD AND QUAKE),
COVERING THE REPAIR AND REPLACEMENT COST OF ALL SUCH PROPERTY AND CONSEQUENTIAL
LOSS COVERAGE FOR BUSINESS INTERRUPTION AND PUBLIC LIABILITY INSURANCE
(INCLUDING PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE) IN EACH CASE OF THE
KINDS CUSTOMARILY CARRIED OR MAINTAINED BY PERSONS OF ESTABLISHED REPUTATION
ENGAGED IN SIMILAR BUSINESSES AND IN AMOUNTS ACCEPTABLE TO AGENT AND (II) SUCH
OTHER INSURANCE COVERAGE IN SUCH AMOUNTS AND WITH RESPECT TO SUCH RISKS AS AGENT
MAY REASONABLY REQUEST.  ALL SUCH INSURANCE SHALL BE PROVIDED BY INSURERS HAVING
AN A.M. BEST POLICYHOLDERS RATING REASONABLY ACCEPTABLE TO AGENT.


 


(C)           ON OR PRIOR TO THE CLOSING DATE, BORROWERS WILL CAUSE AGENT TO BE
NAMED AS AN ADDITIONAL INSURED, ASSIGNEE AND LOSS PAYEE, AS APPLICABLE, ON EACH
INSURANCE POLICY REQUIRED TO BE MAINTAINED PURSUANT TO THIS SECTION 4.4 PURSUANT
TO ENDORSEMENTS IN FORM AND CONTENT ACCEPTABLE TO AGENT.  BORROWERS WILL DELIVER
TO AGENT AND THE LENDERS (I) ON THE CLOSING DATE, A CERTIFICATE FROM BORROWERS’
INSURANCE BROKER DATED AS OF SUCH DATE SHOWING THE AMOUNT OF COVERAGE AS OF SUCH
DATE, AND THAT SUCH POLICIES WILL INCLUDE EFFECTIVE WAIVERS (WHETHER UNDER THE
TERMS OF ANY SUCH POLICY OR OTHERWISE) BY THE INSURER OF ALL CLAIMS FOR
INSURANCE PREMIUMS AGAINST ALL LOSS PAYEES AND ADDITIONAL INSUREDS AND ALL
RIGHTS OF SUBROGATION AGAINST ALL LOSS PAYEES AND ADDITIONAL INSUREDS, AND THAT
IF ALL OR ANY PART OF SUCH POLICY IS CANCELED, TERMINATED OR EXPIRES, THE
INSURER WILL FORTHWITH GIVE NOTICE THEREOF TO EACH ADDITIONAL INSURED AND LOSS
PAYEE AND THAT NO CANCELLATION, REDUCTION IN AMOUNT OR MATERIAL CHANGE IN
COVERAGE THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST THIRTY (30) DAYS AFTER
RECEIPT BY EACH ADDITIONAL INSURED AND LOSS PAYEE OF WRITTEN NOTICE THEREOF,
(II) UPON THE REQUEST OF ANY LENDER THROUGH AGENT FROM TIME TO TIME FULL
INFORMATION AS TO THE INSURANCE CARRIED, (III) WITHIN FIVE (5) DAYS OF RECEIPT
OF NOTICE FROM ANY INSURER, A COPY OF ANY NOTICE OF CANCELLATION, NON-RENEWAL OR
MATERIAL CHANGE IN COVERAGE FROM THAT EXISTING ON THE DATE OF THIS AGREEMENT AND
(IV) FORTHWITH, NOTICE OF ANY CANCELLATION OR NON-RENEWAL OF COVERAGE BY
BORROWERS.


 


(D)                                 [RESERVED]


 


(E)           IN THE EVENT BORROWERS FAIL TO PROVIDE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, AGENT MAY PURCHASE INSURANCE AT
BORROWERS’ EXPENSE TO PROTECT AGENT’S INTERESTS IN THE COLLATERAL.  THIS
INSURANCE MAY, BUT NEED NOT, PROTECT EITHER BORROWER’S INTERESTS.  THE COVERAGE
PURCHASED BY AGENT MAY NOT PAY ANY CLAIM MADE BY A

 

--------------------------------------------------------------------------------


 


BORROWER OR ANY CLAIM THAT IS MADE AGAINST A BORROWER IN CONNECTION WITH THE
COLLATERAL.  BORROWERS MAY LATER CANCEL ANY INSURANCE PURCHASED BY AGENT, BUT
ONLY AFTER PROVIDING AGENT WITH EVIDENCE THAT BORROWERS HAVE OBTAINED INSURANCE
AS REQUIRED BY THIS AGREEMENT.  IF AGENT PURCHASES INSURANCE FOR THE COLLATERAL,
BORROWERS WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING
INTEREST AND OTHER CHARGES IMPOSED BY AGENT IN CONNECTION WITH THE PLACEMENT OF
THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE OBLIGATIONS.  THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE BORROWERS ARE ABLE
TO OBTAIN ON ITS OWN.


 


SECTION 4.5             COMPLIANCE WITH LAWS.  EACH BORROWER WILL COMPLY, AND
CAUSE EACH OF ITS SUBSIDIARIES TO COMPLY, WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS, ORDINANCES, RULES, REGULATIONS, AND REQUIREMENTS OF
GOVERNMENTAL AUTHORITIES (INCLUDING ENVIRONMENTAL LAWS AND ERISA AND THE RULES
AND REGULATIONS THEREUNDER), EXCEPT FOR SUCH LAWS, ORDINANCES, RULES,
REGULATIONS AND REQUIREMENTS THE NONCOMPLIANCE WITH WHICH COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 4.6             INSPECTION OF PROPERTY, BOOKS AND RECORDS.  EACH
BORROWER WILL KEEP, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO KEEP, PROPER
BOOKS OF RECORD AND ACCOUNT IN ACCORDANCE WITH GAAP IN WHICH FULL, TRUE AND
CORRECT ENTRIES SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO
ITS BUSINESS AND ACTIVITIES; AND WILL PERMIT, AND WILL CAUSE EACH SUBSIDIARY TO
PERMIT, AT THE SOLE COST OF BORROWERS OR ANY APPLICABLE SUBSIDIARY,
REPRESENTATIVES OF AGENT AND OF ANY LENDER (BUT AT SUCH LENDER’S EXPENSE UNLESS
SUCH VISIT OR INSPECTION IS MADE CONCURRENTLY WITH AGENT) TO VISIT AND INSPECT
ANY OF THEIR RESPECTIVE PROPERTIES, TO EXAMINE AND MAKE ABSTRACTS OR COPIES FROM
ANY OF THEIR RESPECTIVE BOOKS AND RECORDS, TO CONDUCT A COLLATERAL AUDIT AND
ANALYSIS OF THEIR RESPECTIVE INVENTORY AND ACCOUNTS AND TO DISCUSS THEIR
RESPECTIVE AFFAIRS, FINANCES AND ACCOUNTS WITH THEIR RESPECTIVE OFFICERS,
EMPLOYEES AND INDEPENDENT PUBLIC ACCOUNTANTS AS OFTEN AS MAY REASONABLY BE
DESIRED.  IN THE ABSENCE OF AN EVENT OF DEFAULT, AGENT OR ANY LENDER EXERCISING
ANY RIGHTS PURSUANT TO THIS SECTION 4.6 SHALL GIVE BORROWERS OR ANY APPLICABLE
SUBSIDIARY COMMERCIALLY REASONABLE PRIOR WRITTEN NOTICE OF SUCH EXERCISE.  NO
NOTICE SHALL BE REQUIRED DURING THE EXISTENCE AND CONTINUANCE OF ANY EVENT OF
DEFAULT.


 


SECTION 4.7             USE OF PROCEEDS.  BORROWERS WILL USE THE PROCEEDS OF THE
TERM LOAN SOLELY FOR PAYMENT OF AMOUNTS DUE IN CONNECTION WITH EFFECTUATING THE
REDEMPTION, TRANSACTION FEES INCURRED IN CONNECTION WITH THE OPERATIVE DOCUMENTS
AND THE REFINANCING ON THE CLOSING DATE OF DEBT OWING TO A PERSON NOT AN
AFFILIATE OF ANY CREDIT PARTY.  THE PROCEEDS OF REVOLVING LOANS SHALL BE USED BY
BORROWERS SOLELY FOR THE PURPOSES SET FORTH IN THE PRECEDING SENTENCE AND FOR
WORKING CAPITAL NEEDS OF BORROWERS.


 


SECTION 4.8             LENDERS’ MEETINGS.  WITHIN FORTY-FIVE (45) DAYS AFTER
THE END OF EACH FISCAL QUARTER (90 DAYS WITH RESPECT TO BORROWERS’ FISCAL YEAR
END), BORROWERS WILL, IF REQUESTED BY AGENT, CONDUCT A MEETING OF AGENT AND THE
LENDERS (WHICH MEETING MAY BE CONDUCTED TELEPHONICALLY) TO DISCUSS SUCH FISCAL
QUARTER’S RESULTS AND THE FINANCIAL CONDITION OF BORROWERS AND THEIR
SUBSIDIARIES AT WHICH SHALL BE PRESENT A RESPONSIBLE OFFICER AND SUCH OFFICERS
OF THE CREDIT PARTIES AS MAY BE REASONABLY REQUESTED TO ATTEND BY AGENT OR ANY
LENDER, SUCH REQUEST OR REQUESTS TO BE MADE WITHIN A REASONABLE TIME PRIOR TO
THE SCHEDULED DATE OF SUCH MEETING.  SUCH MEETINGS SHALL BE HELD AT A TIME AND
PLACE CONVENIENT TO THE LENDERS AND TO BORROWERS.

 

--------------------------------------------------------------------------------


 


SECTION 4.9                                      [RESERVED].


 


SECTION 4.10           HAZARDOUS MATERIALS; REMEDIATION.  BORROWERS WILL PROVIDE
AGENT WITHIN THIRTY (30) DAYS AFTER DEMAND THEREFOR WITH A BOND, LETTER OF
CREDIT OR SIMILAR FINANCIAL ASSURANCE EVIDENCING TO THE SATISFACTION OF AGENT
THAT SUFFICIENT FUNDS ARE AVAILABLE TO PAY THE COST OF REMOVING, TREATING AND
DISPOSING OF ANY HAZARDOUS MATERIALS OR HAZARDOUS MATERIALS CONTAMINATION AND
DISCHARGING ANY ASSESSMENT WHICH MAY BE ESTABLISHED ON ANY PROPERTY AS A RESULT
THEREOF, SUCH DEMAND TO BE MADE, IF AT ALL, UPON AGENT’S REASONABLE BUSINESS
DETERMINATION THAT THE FAILURE TO REMOVE, TREAT OR DISPOSE OF ANY HAZARDOUS
MATERIALS OR HAZARDOUS MATERIALS CONTAMINATION, OR THE FAILURE TO DISCHARGE ANY
SUCH ASSESSMENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
PROVIDED, HOWEVER, THAT SUCH FINANCIAL ASSURANCE SHALL NOT BE REQUIRED WITH
RESPECT TO BORROWERS’ HEADQUARTERS AND CORPORATE OFFICES LOCATED 14100 SW 72ND
AVENUE, PORTLAND, OREGON AND THE CONTAMINATION EXISTING THEREON AS OF THE
CLOSING DATE UNLESS THE PROBABLY COSTS OF REMEDIATION ASSOCIATED THEREWITH ARE,
IN AGENT’S JUDGMENT, GREATER THAN $300,000 IN ANY YEAR OR EXCEED $1,500,000 IN
THE AGGREGATE.


 


SECTION 4.11                                [RESERVED].


 


SECTION 4.12                                FURTHER ASSURANCES.


 


(A)           EACH BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY THEREOF TO, AT
ITS OWN COST AND EXPENSE, CAUSE TO BE PROMPTLY AND DULY TAKEN, EXECUTED,
ACKNOWLEDGED AND DELIVERED ALL SUCH FURTHER ACTS, DOCUMENTS AND ASSURANCES AS
MAY FROM TIME TO TIME BE NECESSARY OR AS AGENT OR THE REQUIRED LENDERS MAY FROM
TIME TO TIME REQUEST IN ORDER TO CARRY OUT THE INTENT AND PURPOSES OF THE
FINANCING DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING ALL
SUCH ACTIONS TO ESTABLISH, PRESERVE, PROTECT AND PERFECT A FIRST PRIORITY LIEN
(SUBJECT ONLY TO PERMITTED LIENS) IN FAVOR OF AGENT FOR THE BENEFIT OF THE
LENDERS ON THE COLLATERAL (INCLUDING COLLATERAL ACQUIRED AFTER THE DATE HEREOF),
INCLUDING ON ANY AND ALL ASSETS OF EACH CREDIT PARTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED.


 


(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING (BUT SUBJECT TO
THE PROVISIONS CONTAINED IN THE DEFINITION OF PERMITTED CHINA JOINT VENTURE), IN
THE EVENT THAT EITHER BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES SHALL ACQUIRE
OR FORM ANY NEW SUBSIDIARY AFTER THE DATE HEREOF, SUCH BORROWER OR THE
RESPECTIVE DOMESTIC SUBSIDIARY WILL CAUSE SUCH NEW SUBSIDIARY, UPON SUCH
ACQUISITION AND CONCURRENT WITH SUCH FORMATION (OR, WITH RESPECT TO THE CREATION
AND/OR PERFECTION OF LIENS ON THE ASSETS OF SUCH SUBSIDIARY, WITHIN SUCH
REASONABLE PERIOD OF TIME AFTER ACQUISITION OR FORMATION AS THE AGENT MAY, IN
ITS DISCRETION, CONSENT), (I) TO EXECUTE A GUARANTEE (IN FORM AND CONTENT
ACCEPTABLE TO AGENT) GUARANTEEING PAYMENT AND PERFORMANCE OF ALL OF THE
OBLIGATIONS AND TO TAKE SUCH OTHER ACTION (INCLUDING, WITHOUT LIMITATION,
AUTHORIZING THE FILING OF SUCH UCC FINANCING STATEMENTS AND DELIVERING
CERTIFICATES IN RESPECT OF THE EQUITY SECURITIES OF SUCH SUBSIDIARY) AS SHALL BE
NECESSARY OR APPROPRIATE TO ESTABLISH, CREATE, PRESERVE, PROTECT AND PERFECT A
FIRST PRIORITY LIEN (SUBJECT ONLY TO PERMITTED LIENS) IN FAVOR OF AGENT FOR THE
BENEFIT OF THE LENDERS ON SUBSTANTIALLY ALL ASSETS THAT WOULD, OR ARE INTENDED
TO, CONSTITUTE COLLATERAL, BOTH REAL AND PERSONAL, IN WHICH SUCH NEW SUBSIDIARY
HAS OR MAY THEREAFTER ACQUIRE ANY INTEREST (IT BEING AGREED THAT LEASEHOLD
MORTGAGES WILL NOT BE REQUIRED WITH RESPECT TO OFFICE LEASES), (II) TO EXECUTE
SUCH OTHER SECURITY DOCUMENTS, IN FORM AND CONTENT ACCEPTABLE TO AGENT, AS MAY
BE REASONABLY REQUIRED OR REASONABLY REQUESTED BY AGENT IN CONNECTION WITH THE
ACTIONS CONTEMPLATED BY THE

 

--------------------------------------------------------------------------------


 


PRECEDING CLAUSE (I) AND (III) TO DELIVER SUCH PROOF OF CORPORATE (OR
COMPARABLE) ACTION, INCUMBENCY OF OFFICERS, OPINIONS OF COUNSEL AND OTHER
DOCUMENTS AS AGENT SHALL HAVE REQUIRED OR REQUESTED; PROVIDED, HOWEVER, THAT
ANYTHING CONTAINED IN THIS SECTION 4.12 TO THE CONTRARY NOTWITHSTANDING, NO
FOREIGN SUBSIDIARY SHALL BE REQUIRED TO EXECUTE ANY SUCH GUARANTEE OR GRANT A
LIEN ON ANY OF ITS ASSETS TO THE EXTENT BUT ONLY FOR LONG AS SUCH GUARANTEE OR
GRANT WOULD RESULT IN ADVERSE TAX CONSEQUENCES TO THE BORROWERS UNDER SECTION
956 OF THE CODE AS REASONABLY DEMONSTRATED BY BORROWERS.  UNTIL SUCH TIME THAT
ANY SUBSIDIARY SHALL HAVE FULLY COMPLIED WITH THE PROVISIONS OF THIS PARAGRAPH,
AND WITHOUT LIMITATION OF ANY RIGHTS AND REMEDIES AVAILABLE TO AGENT AND LENDERS
AS A RESULT THEREOF, THE OPERATING RESULTS OF SUCH SUBSIDIARY SHALL BE
DISREGARDED IN THE CALCULATION OF EBITDA FOR ANY MEASUREMENT PERIOD.


 


(C)           BORROWERS WILL, AND WILL CAUSE EACH OF THEIR RESPECTIVE
SUBSIDIARIES TO, TAKE SUCH ACTION FROM TIME TO TIME AS SHALL BE NECESSARY TO
ENSURE THAT AGENT SHALL HAVE, FOR THE BENEFIT OF LENDERS, A FIRST PRIORITY LIEN
ON ALL CAPITAL STOCK OR OTHER EQUITY SECURITIES OF EACH SUBSIDIARY; PROVIDED,
HOWEVER, THAT ANYTHING CONTAINED IN THIS SECTION 4.12 TO THE CONTRARY
NOTWITHSTANDING, NEITHER THE BORROWERS NOR ANY OF THEIR SUBSIDIARIES WILL BE
REQUIRED TO PLEDGE MORE THAN SIXTY-FIVE PERCENT (65%) OF THE VOTING EQUITY
INTERESTS OF ANY FOREIGN SUBSIDIARY TO THE EXTENT THAT A PLEDGE OF A GREATER
PERCENTAGE THEREOF WOULD RESULT IN ADVERSE TAX CONSEQUENCES TO THE BORROWERS
UNDER SECTION 956 OF THE CODE AS REASONABLY DEMONSTRATED BY BORROWERS.  IN THE
EVENT THAT ANY ADDITIONAL EQUITY SECURITIES SHALL BE ISSUED BY ANY SUBSIDIARY,
BORROWERS SHALL OR SHALL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES TO,
CONCURRENTLY WITH SUCH ISSUANCE, DELIVER TO AGENT TO THE EXTENT REQUIRED BY THE
APPLICABLE FINANCING DOCUMENTS THE CERTIFICATES EVIDENCING SUCH SHARES OF STOCK,
ACCOMPANIED BY UNDATED STOCK POWERS EXECUTED IN BLANK AND TO TAKE SUCH OTHER
ACTION AS AGENT SHALL REQUEST TO PERFECT THE SECURITY INTEREST CREATED THEREIN
PURSUANT TO SUCH FINANCING DOCUMENTS.


 

ARTICLE V
NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 


SECTION 5.1             DEBT.  NEITHER BORROWER WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, ANY INACTIVE ENTITY) TO, DIRECTLY OR
INDIRECTLY, CREATE, INCUR, ASSUME, GUARANTEE OR OTHERWISE BECOME OR REMAIN
DIRECTLY OR INDIRECTLY LIABLE WITH RESPECT TO, ANY DEBT, EXCEPT FOR:


 


(A)                                  DEBT AND LETTER OF CREDIT LIABILITIES UNDER
THE FINANCING DOCUMENTS;


 


(B)           DEBT OR SUCH CONTINGENT OBLIGATIONS OUTSTANDING ON THE DATE OF
THIS AGREEMENT AS SET FORTH IN THE INFORMATION CERTIFICATE;


 


(C)           DEBT INCURRED OR ASSUMED FOR THE PURPOSE OF FINANCING ALL OR ANY
PART OF THE COST OF ACQUIRING ANY FIXED ASSET (INCLUDING THROUGH CAPITAL
LEASES), IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT GREATER
THAN $250,000;


 


(D)           NET OBLIGATIONS TO A COUNTERPARTY UNDER ANY SWAP CONTRACT
PERMITTED OR REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT;

 

--------------------------------------------------------------------------------


 


(E)           UNSECURED DEBT NOT TO EXCEED $250,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING WHICH IS SUBORDINATED TO THE OBLIGATIONS IN A MANNER SATISFACTORY TO
AGENT; AND


 


(F)            INTERCOMPANY DEBT ARISING FROM LOANS MADE BY A BORROWER OR A
DOMESTIC SUBSIDIARY TO A PERMITTED CHINA JOINT VENTURE OR A FOREIGN SUBSIDIARY
IN AN AMOUNT NOT TO EXCEED, AT THE TIME THE LOAN IS MADE, THE AVAILABLE
INVESTMENT BASKET; PROVIDED, HOWEVER, THAT UPON THE REQUEST OF AGENT AT ANY
TIME, ANY SUCH DEBT SHALL BE EVIDENCED BY PROMISSORY NOTES HAVING TERMS
REASONABLY SATISFACTORY TO AGENT, THE SOLE ORIGINALLY EXECUTED COUNTERPARTS OF
WHICH SHALL BE PLEDGED AND DELIVERED TO AGENT, FOR THE BENEFIT OF AGENT AND
LENDERS, AS SECURITY FOR THE OBLIGATIONS.


 


SECTION 5.2             LIENS.  NEITHER BORROWER WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, CREATE, ASSUME OR SUFFER TO EXIST ANY
LIEN ON ANY ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT:


 


(A)                                  LIENS CREATED BY THE SECURITY DOCUMENTS;


 


(B)                                 LIENS EXISTING ON THE DATE OF THIS AGREEMENT
AS SET FORTH IN THE INFORMATION CERTIFICATE;


 


(C)           ANY LIEN ON ANY ASSET SECURING DEBT PERMITTED UNDER SECTION 5.1(C)
INCURRED OR ASSUMED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE COST OF
ACQUIRING SUCH ASSET, PROVIDED THAT SUCH LIEN ATTACHES TO SUCH ASSET
CONCURRENTLY WITH OR WITHIN NINETY (90) DAYS AFTER THE ACQUISITION THEREOF;


 


(D)           LIENS FOR TAXES OR OTHER GOVERNMENTAL CHARGES NOT AT THE TIME
DELINQUENT OR THEREAFTER PAYABLE WITHOUT PENALTY OR THE SUBJECT OF A PERMITTED
CONTEST;


 


(E)           LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS (I) IN FAVOR OF
CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN, AND OTHER SIMILAR LIENS
IMPOSED BY LAW AND (II) IN CONNECTION WITH WORKER’S COMPENSATION, UNEMPLOYMENT
COMPENSATION AND OTHER TYPES OF SOCIAL SECURITY (EXCLUDING LIENS ARISING UNDER
ERISA) OR IN CONNECTION WITH SURETY BONDS, BIDS, PERFORMANCE BONDS AND SIMILAR
OBLIGATIONS) FOR SUMS NOT OVERDUE OR THE SUBJECT OF A PERMITTED CONTEST AND NOT
INVOLVING ANY DEPOSITS OR ADVANCES OR BORROWED MONEY OR THE DEFERRED PURCHASE
PRICE OF PROPERTY OR SERVICES AND, IN EACH CASE, FOR WHICH IT MAINTAINS ADEQUATE
RESERVES;


 


(F)            ATTACHMENTS, APPEAL BONDS, JUDGMENTS AND OTHER SIMILAR LIENS, FOR
SUMS NOT EXCEEDING $100,000 IN THE AGGREGATE ARISING IN CONNECTION WITH COURT
PROCEEDINGS; PROVIDED THAT THE EXECUTION OR OTHER ENFORCEMENT OF SUCH LIENS IS
EFFECTIVELY STAYED AND THE CLAIMS SECURED THEREBY ARE THE SUBJECT OF A PERMITTED
CONTEST; AND


 


(G)           EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, MINOR DEFECTS OR
IRREGULARITIES IN TITLE AND OTHER SIMILAR LIENS NOT INTERFERING IN ANY MATERIAL
RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF BORROWER OR ANY SUBSIDIARY.


 


SECTION 5.3             CONTINGENT OBLIGATIONS.  NEITHER BORROWER WILL, NOR WILL
IT PERMIT ANY SUBSIDIARY (INCLUDING ANY INACTIVE ENTITY) TO, DIRECTLY OR
INDIRECTLY, CREATE, ASSUME, INCUR OR SUFFER TO EXIST ANY CONTINGENT OBLIGATIONS,
EXCEPT FOR:

 

--------------------------------------------------------------------------------


 


(A)           CONTINGENT OBLIGATIONS ARISING IN RESPECT OF THE DEBT AND LETTER
OF CREDIT LIABILITIES UNDER THE FINANCING DOCUMENTS;


 


(B)                                 CONTINGENT OBLIGATIONS RESULTING FROM
ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           SO LONG AS THERE EXISTS NO EVENT OF DEFAULT BOTH IMMEDIATELY
BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH TRANSACTION, CONTINGENT
OBLIGATIONS EXISTING OR ARISING UNDER ANY SWAP CONTRACT, PROVIDED THAT SUCH
OBLIGATIONS ARE (OR WERE) ENTERED INTO BY A BORROWER OR A SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING RISKS
ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, OR PROPERTY HELD
OR REASONABLY ANTICIPATED BY SUCH PERSON AND NOT FOR PURPOSES OF SPECULATION;


 


(D)                                 CONTINGENT OBLIGATIONS OUTSTANDING ON THE
DATE OF THIS AGREEMENT AS SET FORTH IN THE INFORMATION CERTIFICATE;


 


(E)           CONTINGENT OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
WITH RESPECT TO SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER SIMILAR
OBLIGATIONS NOT TO EXCEED $100,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;


 


(F)            CONTINGENT OBLIGATIONS ARISING UNDER INDEMNITY AGREEMENTS WITH
TITLE INSURERS TO CAUSE SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE
INSURANCE POLICIES;


 


(G)           CONTINGENT OBLIGATIONS ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS IN FAVOR OF PURCHASERS IN CONNECTION WITH
DISPOSITIONS PERMITTED UNDER SECTION 5.8; AND


 


(H)                                 CONTINGENT OBLIGATIONS TO THE EXTENT
PERMITTED UNDER CLAUSE (B) OF SECTION 5.1.


 


SECTION 5.4             RESTRICTED DISTRIBUTIONS.  NEITHER BORROWER WILL, NOR
WILL IT PERMIT ANY SUBSIDIARY (INCLUDING, WITHOUT LIMITATION ANY INACTIVE
ENTITY) TO, DIRECTLY OR INDIRECTLY, DECLARE, ORDER, PAY, MAKE OR SET APART ANY
SUM FOR ANY RESTRICTED DISTRIBUTION (INCLUDING, WITHOUT LIMITATION PURSUANT TO
THE TERMS OF THE PUT AND CALL AGREEMENT); PROVIDED THAT THE FOREGOING SHALL NOT
RESTRICT OR PROHIBIT WHOLLY-OWNED SUBSIDIARIES FROM MAKING DIVIDENDS OR
DISTRIBUTIONS TO A BORROWER AND SHALL NOT RESTRICT OR PROHIBIT:


 


(A)           PURCHASES OF SHARES BY HOLDINGS OF (OR OPTIONS TO PURCHASE SHARES
OF) EQUITY INTERESTS IN HOLDINGS OR OPTIONS THEREFOR FROM EMPLOYEES OF ANY
CREDIT PARTY UPON THEIR DEATH, TERMINATION OR RETIREMENT, SO LONG AS (X) BEFORE
AND AFTER GIVING EFFECT TO ANY SUCH DIVIDEND OR DISTRIBUTION FOR SUCH PURPOSE,
(I) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND (II) BORROWERS
ARE IN COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN ARTICLE
VI RECOMPUTED FOR THE MOST RECENTLY ENDED QUARTER FOR WHICH INFORMATION IS
AVAILABLE AND IS IN COMPLIANCE WITH ALL OTHER TERMS AND CONDITIONS OF THIS
AGREEMENT AND (Y) SUCH PURCHASES OR PAYMENTS AFTER THE DATE HEREOF DO NOT EXCEED
$100,000 IN ANY FISCAL YEAR AND DO NOT EXCEED $250,000 IN THE AGGREGATE; AND

 


(B)           THE ISSUANCE BY HOLDINGS OF SERIES C PREFERRED STOCK WITH TERMS
AND PROVISIONS REASONABLY ACCEPTABLE TO AGENT AS CONSIDERATION PURSUANT TO THE
EXERCISE BY

 

--------------------------------------------------------------------------------


 


INVESTOR OF ITS PUT OPTION UNDER THE PUT AND CALL AGREEMENT WITH RESPECT TO UP
TO 7 MILLION SHARE OF COMMON STOCK OF HOLDINGS HELD BY INVESTOR.


 


SECTION 5.5             RESTRICTIVE AGREEMENTS.  NEITHER BORROWER WILL, NOR WILL
IT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY (I) ENTER INTO OR ASSUME ANY
AGREEMENT (OTHER THAN THE FINANCING DOCUMENTS AND THE SUBORDINATED DEBT
DOCUMENTS) PROHIBITING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ITS
PROPERTIES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR (II) CREATE OR
OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND (EXCEPT AS PROVIDED BY THE SUBORDINATED
DEBT DOCUMENTS) ON THE ABILITY OF ANY SUBSIDIARY TO:  (1) PAY OR MAKE RESTRICTED
DISTRIBUTIONS TO A BORROWER OR ANY OTHER SUBSIDIARY; (2) PAY ANY DEBT OWED TO A
BORROWER OR ANY OTHER SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO A BORROWER OR
ANY OTHER SUBSIDIARY; OR (4) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO A
BORROWER OR ANY OTHER SUBSIDIARY.


 


SECTION 5.6                                      PAYMENTS AND MODIFICATIONS OF
SUBORDINATED DEBT AND LIABILITIES INACTIVE ENTITIES.


 


(A)           NEITHER BORROWER WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO,
DIRECTLY OR INDIRECTLY (I) DECLARE, PAY, MAKE OR SET ASIDE ANY AMOUNT FOR
PAYMENT IN RESPECT OF SUBORDINATED DEBT, EXCEPT FOR REGULARLY SCHEDULED PAYMENTS
OF PRINCIPAL AND INTEREST (BUT NO VOLUNTARY PREPAYMENTS) IN RESPECT OF SUCH
SUBORDINATED DEBT MADE IN FULL COMPLIANCE WITH ANY AND ALL SUBORDINATION
PROVISIONS APPLICABLE TO SUCH SUBORDINATED DEBT; AND (II) AMEND OR OTHERWISE
MODIFY THE TERMS OF ANY SUBORDINATED DEBT IF THE EFFECT OF SUCH AMENDMENT OR
MODIFICATION IS TO (A) INCREASE THE INTEREST RATE OR FEES ON SUCH DEBT; (B)
CHANGE THE DATES UPON WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE ON, OR THE
PRINCIPAL AMOUNT OF, SUCH DEBT OTHER THAN DUE TO THE CAPITALIZATION OF INTEREST;
(C) CHANGE ANY EVENT OF DEFAULT OR ADD OR MAKE MORE RESTRICTIVE ANY COVENANT
WITH RESPECT TO SUCH DEBT; (D) CHANGE THE PREPAYMENT PROVISIONS OF SUCH DEBT;
(E) CHANGE THE SUBORDINATION PROVISIONS THEREOF (OR THE SUBORDINATION TERMS OF
ANY GUARANTY THEREOF); OR (F) CHANGE OR AMEND ANY OTHER TERM IF SUCH CHANGE OR
AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF THE OBLIGOR OR CONFER
ADDITIONAL MATERIAL RIGHTS ON THE HOLDER OF SUCH DEBT IN A MANNER ADVERSE TO
BORROWERS, ANY SUBSIDIARIES OR LENDERS.


 


(B)           BORROWERS MAY PAY OR MAY INVEST SUFFICIENT CAPITAL TO PERMIT THE
INACTIVE ENTITIES TO PAY THOSE CONTINGENT LIABILITIES AND EXPENSES EXPRESSLY
IDENTIFIED ON THE INFORMATION CERTIFICATE IN THE AMOUNTS INDICATED THEREON AS OF
THE CLOSING DATE, SO LONG AS (X) BEFORE AND AFTER GIVING EFFECT TO ANY SUCH
PAYMENT OR DISTRIBUTION, (I) NO EVENT OF DEFAULT SHALL EXIST OR RESULT
THEREFROM, AND (II) BORROWERS ARE IN COMPLIANCE ON A PRO FORMA BASIS WITH THE
COVENANTS SET FORTH IN ARTICLE VI RECOMPUTED FOR THE MOST RECENTLY ENDED QUARTER
FOR WHICH INFORMATION IS AVAILABLE, AND (Y) SUCH DISTRIBUTIONS OR PAYMENTS DO
NOT EXCEED $1,000,000 IN THE AGGREGATE.


 


SECTION 5.7             CONSOLIDATIONS, MERGERS AND SALES OF ASSETS.  NEITHER
BORROWER WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY (I)
CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON OR (II) SELL, LEASE, LICENSE
OR OTHERWISE TRANSFER, DIRECTLY OR INDIRECTLY, ANY OF ITS OR THEIR ASSETS, OTHER
THAN (X) SALES OF INVENTORY IN THE ORDINARY COURSE OF THEIR RESPECTIVE
BUSINESSES, (Y) DISPOSITIONS OF CASH EQUIVALENTS AND (Z) DISPOSITIONS OF
EQUIPMENT FOR CASH AND FAIR VALUE THAT THE BOARD OF DIRECTORS (OR COMPARABLE
BODY) OF HOLDINGS DETERMINES IN GOOD FAITH IS NO LONGER USED OR USEFUL IN THE
BUSINESS OF BORROWERS AND THEIR SUBSIDIARIES IF ALL OF THE

 

--------------------------------------------------------------------------------


 


FOLLOWING CONDITIONS ARE MET:  (A) THE MARKET VALUE OF ASSETS SOLD OR OTHERWISE
DISPOSED OF IN ANY SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS DOES NOT
EXCEED $250,000 AND THE AGGREGATE MARKET VALUE OF ASSETS SOLD OR OTHERWISE
DISPOSED OF IN ANY FISCAL YEAR OF BORROWERS DOES NOT EXCEED $500,000; (B) THE
NET CASH PROCEEDS OF SUCH ASSET DISPOSITION ARE APPLIED AS REQUIRED BY 2.1(C);
(C) AFTER GIVING EFFECT TO THE ASSET DISPOSITION AND THE REPAYMENT OF DEBT WITH
THE PROCEEDS THEREOF, BORROWERS ARE IN COMPLIANCE ON A PRO FORMA BASIS WITH THE
COVENANTS SET FORTH IN ARTICLE VI RECOMPUTED FOR THE MOST RECENTLY ENDED QUARTER
FOR WHICH INFORMATION IS AVAILABLE AND IS IN COMPLIANCE WITH ALL OTHER TERMS AND
CONDITIONS OF THIS AGREEMENT; AND (D) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS
OR WOULD RESULT FROM SUCH ASSET DISPOSITION.


 


SECTION 5.8             PURCHASE OF ASSETS, INVESTMENTS.  NEITHER BORROWER WILL,
NOR WILL IT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY ACQUIRE ANY ASSETS
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS.  NEITHER BORROWER WILL, NOR WILL
IT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY MAKE, ACQUIRE OR OWN ANY
INVESTMENT IN ANY PERSON OTHER THAN (A) INVESTMENTS SET FORTH ON THE INFORMATION
CERTIFICATE; (B) CASH EQUIVALENTS; (C) INVESTMENTS IN FOREIGN SUBSIDIARIES AND
PERMITTED CHINA JOINT VENTURES, IN AN AMOUNT NOT TO EXCEED, AT THE TIME THE
INVESTMENT IS MADE, THE AVAILABLE INVESTMENT BASKET SO LONG AS THERE HAS BEEN
COMPLIANCE WITH SECTION 4.12; (D) BANK DEPOSITS ESTABLISHED IN ACCORDANCE WITH
SECTION 5.15; (E) INVESTMENTS IN SECURITIES OF ACCOUNT DEBTORS RECEIVED PURSUANT
TO ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF SUCH ACCOUNT DEBTORS; (F) INVESTMENTS IN THE FORM OF SWAP
CONTRACTS PERMITTED UNDER SECTION 5.3(C); AND (G) LOANS TO OFFICERS AND
EMPLOYEES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $100,000 AT ANY TIME
OUTSTANDING.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND EXCEPT AS
EXPRESSLY PERMITTED HEREUNDER, NEITHER BORROWER WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, (I) ACQUIRE OR CREATE ANY SUBSIDIARY, (II) ENGAGE IN ANY JOINT
VENTURE OR PARTNERSHIP WITH ANY OTHER PERSON, OR (III) MAKE ANY INVESTMENT IN
ANY INACTIVE ENTITY EXCEPT TO PAY CONTINGENT LIABILITIES THAT HAVE BEEN REDUCED
TO JUDGMENT OR OTHERWISE LIQUIDATED AND ARE THEN DUE AND PAYABLE BY SUCH
INACTIVE ENTITY TO THE EXTENT PERMITTED UNDER AND IN ACCORDANCE WITH SECTION
5.6(B).


 


SECTION 5.9             TRANSACTIONS WITH AFFILIATES.  EXCEPT (I) AS PERMITTED
BY SECTION 5.14, (II) AS OTHERWISE DISCLOSED IN THE INFORMATION CERTIFICATE, AND
(III) FOR TRANSACTIONS THAT ARE DISCLOSED TO AGENT IN WRITING IN ADVANCE OF
BEING ENTERED INTO AND WHICH CONTAIN TERMS THAT ARE NO LESS FAVORABLE TO
BORROWERS OR ANY SUBSIDIARY, AS THE CASE MAY BE, THAN THOSE WHICH MIGHT BE
OBTAINED FROM A THIRD PARTY NOT AN AFFILIATE OF ANY CREDIT PARTY, NEITHER
BORROWER WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY,
ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE PURCHASE, SALE,
LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY SERVICE) WITH ANY
AFFILIATE OF A BORROWER.


 


SECTION 5.10           MODIFICATION OF ORGANIZATIONAL DOCUMENTS.  NEITHER
BORROWER WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY
AMEND OR OTHERWISE MODIFY ANY ORGANIZATIONAL DOCUMENTS OF SUCH PERSON, EXCEPT
FOR SUCH AMENDMENTS OR OTHER MODIFICATIONS REQUIRED BY LAW AND FULLY DISCLOSED
TO AGENT.


 


SECTION 5.11                                FISCAL YEAR.  NEITHER BORROWER WILL,
NOR WILL IT PERMIT ANY SUBSIDIARY TO, CHANGE ITS FISCAL YEAR.

 

--------------------------------------------------------------------------------


 


SECTION 5.12           CONDUCT OF BUSINESS.  NEITHER BORROWER WILL, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY LINE OF BUSINESS
OTHER THAN THOSE BUSINESSES ENGAGED IN ON THE CLOSING DATE AND BUSINESSES
REASONABLY RELATED THERETO.


 


SECTION 5.13           INVESTOR/AIP FEES.  NEITHER BORROWER WILL, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, PAY OR BECOME OBLIGATED TO PAY
ANY MANAGEMENT, CONSULTING OR SIMILAR ADVISORY FEES OR OTHER AMOUNTS TO OR FOR
THE ACCOUNT OF INVESTOR, AIP OR ANY AFFILIATE OF SUCH PERSONS EXCEPT, SO LONG AS
NO EVENT OF DEFAULT IS THEN CONTINUING OR WOULD RESULT THEREFROM, PURSUANT TO
THE MANAGEMENT AGREEMENT AS IT EXISTS ON THE DATE HEREOF.


 


SECTION 5.14           LEASE PAYMENTS.  NEITHER BORROWER WILL, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, INCUR OR ASSUME (WHETHER
PURSUANT TO A GUARANTEE OR OTHERWISE) ANY LIABILITY FOR RENTAL PAYMENTS UNDER A
LEASE WITH A LEASE TERM OF ONE YEAR OR MORE IF, AFTER GIVING EFFECT THERETO, THE
AGGREGATE AMOUNT OF MINIMUM LEASE PAYMENTS THAT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES HAVE SO INCURRED OR ASSUMED WILL EXCEED, ON A CONSOLIDATED BASIS,
$100,000 FOR ANY CALENDAR YEAR UNDER ALL SUCH LEASES (EXCLUDING CAPITAL LEASES).


 


SECTION 5.15           BANK ACCOUNTS.  NEITHER BORROWER WILL, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ESTABLISH ANY NEW BANK ACCOUNT
WITHOUT PRIOR WRITTEN NOTICE TO AGENT AND UNLESS AGENT, THE APPLICABLE BORROWER
OR SUCH SUBSIDIARY AND THE BANK AT WHICH THE ACCOUNT IS TO BE OPENED ENTER INTO
A CONTROL AGREEMENT REGARDING SUCH BANK ACCOUNT PURSUANT TO WHICH SUCH BANK
ACKNOWLEDGES THE SECURITY INTEREST OF AGENT IN SUCH BANK ACCOUNT, AGREES TO
COMPLY WITH INSTRUCTIONS ORIGINATED BY AGENT DIRECTING DISPOSITION OF THE FUNDS
IN THE BANK ACCOUNT WITHOUT FURTHER CONSENT FROM SUCH BORROWER, AND AGREES TO
SUBORDINATE AND LIMIT ANY SECURITY INTEREST THE BANK MAY HAVE IN THE BANK
ACCOUNT ON TERMS SATISFACTORY TO AGENT.


 

ARTICLE VI
FINANCIAL COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 


SECTION 6.1             CAPITAL EXPENDITURES.  BORROWERS WILL NOT PERMIT THE
AGGREGATE AMOUNT OF CAPITAL EXPENDITURES FOR ANY PERIOD SET FORTH BELOW TO
EXCEED THE AMOUNT SET FORTH BELOW FOR SUCH PERIOD:

 

Period

 

Amount

 

Fiscal Year ended September 30, 2005

 

$

4,000,000

 

Fiscal Year ended September 30, 2006 and each Fiscal Year end thereafter

 

$

2,000,000

 

 


SECTION 6.2             MINIMUM EBITDA.  BORROWERS WILL NOT PERMIT EBITDA FOR
THE TWELVE (12) MONTH PERIOD ENDING ON THE LAST DAY OF ANY FISCAL QUARTER,
COMMENCING WITH THE FISCAL QUARTER ENDING ON DECEMBER 31, 2004, TO BE LESS THAN
$10,000,000.


 


SECTION 6.3             FIXED CHARGE COVERAGE RATIO.  BORROWERS WILL NOT PERMIT
THE FIXED CHARGE COVERAGE RATIO FOR THE TWELVE (12) MONTH PERIOD ENDING ON THE
LAST DAY OF ANY FISCAL QUARTER OF BORROWER, COMMENCING WITH ITS FISCAL QUARTER
ENDING ON DECEMBER 31, 2004, TO BE LESS THAN 1.10 TO 1.00.

 

--------------------------------------------------------------------------------


 


SECTION 6.4             INTEREST COVERAGE RATIO.  BORROWER WILL NOT PERMIT THE
INTEREST COVERAGE RATIO FOR THE TWELVE (12) MONTH PERIOD ENDING ON THE LAST DAY
OF ANY FISCAL QUARTER OF BORROWER, COMMENCING WITH ITS FISCAL QUARTER ENDING ON
DECEMBER 31, 2004, TO BE LESS THAN 3.00 TO 1.00.


 


SECTION 6.5             TOTAL DEBT TO EBITDA RATIO.  BORROWERS WILL NOT PERMIT
THE RATIO OF (I) TOTAL DEBT ON ANY DATE SET FORTH BELOW TO (II) EBITDA FOR THE
TWELVE (12) MONTH PERIOD ENDING ON SUCH DATE (OR, IF ANY PORTION OF SUCH PERIOD
PRECEDES THE CLOSING DATE, FOR THE PERIOD COMMENCING ON THE CLOSING DATE AND
ENDING ON SUCH DATE, EXPRESSED ON AN ANNUALIZED BASIS) TO EXCEED THE RATIO SET
FORTH BELOW OPPOSITE SUCH DATE:

 

Date

 

Ratio

 

December 31, 2004

 

2.10

 

March 31, 2005

 

2.00

 

June 30, 2005

 

1.75

 

September 30, 2005

 

1.75

 

 

 

 

 

December 31, 2005

 

1.50

 

March 31, 2006

 

1.50

 

June 30, 2006

 

1.50

 

September 30, 2006

 

1.50

 

 

 

 

 

December 31, 2006

 

1.25

 

March 31, 2007

 

1.25

 

June 30, 2007

 

1.25

 

September 30, 2007

 

1.25

 

 

 

 

 

December 31, 2007

 

1.25

 

March 31, 2008

 

1.25

 

June 30, 2008

 

1.25

 

September 30, 2008

 

1.25

 

 

 

 

 

December 31, 2008 and each fiscal quarter thereafter

 

1.00

 

 

ARTICLE VII
CONDITIONS

 


SECTION 7.1             CONDITIONS TO INITIAL FUNDING.  THE OBLIGATION OF EACH
LENDER TO MAKE THE INITIAL LOANS AND OF AGENT TO ISSUE ANY SUPPORT AGREEMENTS ON
OR AFTER THE CLOSING DATE SHALL BE SUBJECT TO THE RECEIPT BY AGENT OF EACH
AGREEMENT, DOCUMENT AND INSTRUMENT SET FORTH ON THE CLOSING CHECKLIST, EACH IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT, AND TO THE CONSUMMATION OF THE
FOLLOWING CONDITIONS PRECEDENT, EACH TO THE SATISFACTION OF AGENT AND LENDERS IN
THEIR SOLE DISCRETION:


 


(A)           EVIDENCE OF THE CONSUMMATION OF THE TRANSACTIONS (OTHER THAN THE
REDEMPTION AND THE FUNDING OF THE LOANS) CONTEMPLATED BY THE OPERATIVE DOCUMENTS
OR THAT ALL CONDITIONS

 

--------------------------------------------------------------------------------


 


PRECEDENT THERETO, EXCEPT FOR THE FUNDING OF THE LOANS, HAVE BEEN FULLY
SATISFIED IN ACCORDANCE WITH THE OPERATIVE DOCUMENTS AND APPLICABLE LAW;


 


(B)                                 THE PAYMENT OF ALL FEES, EXPENSES AND OTHER
AMOUNTS DUE AND PAYABLE UNDER EACH FINANCING DOCUMENT;


 


(C)           THE SATISFACTION OF AGENT AS TO THE ABSENCE, SINCE SEPTEMBER 30,
2003, OF ANY MATERIAL ADVERSE CHANGE IN ANY ASPECT OF THE BUSINESS, OPERATIONS,
PROPERTIES, PROSPECTS OR CONDITION (FINANCIAL OR OTHERWISE) OF ANY CREDIT PARTY,
OR ANY EVENT OR CONDITION WHICH COULD REASONABLY BE EXPECTED TO RESULT IN SUCH A
MATERIAL ADVERSE CHANGE;


 


(D)           THE RECEIPT OF THE INITIAL BORROWING BASE CERTIFICATE, PREPARED AS
OF THE CLOSING DATE, WHICH CERTIFICATE SHALL EVIDENCE IMMEDIATELY AVAILABLE
EXCESS BORROWING CAPACITY OF REVOLVING LOANS OF NOT LESS THAN $3,000,000 AFTER
GIVING EFFECT TO THE INITIAL FUNDING OF LOANS ON THE CLOSING DATE AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS; AND


 


(E)                                  RECEIPT BY AGENT OF SUCH OTHER DOCUMENTS,
INSTRUMENTS AND/OR AGREEMENTS AS AGENT MAY REASONABLY REQUEST.


 


SECTION 7.2             CONDITIONS TO EACH LOAN AND SUPPORT AGREEMENT.  THE
OBLIGATION OF THE LENDERS TO MAKE A LOAN OR OF AGENT TO ISSUE ANY SUPPORT
AGREEMENT (INCLUDING ON THE CLOSING DATE) IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING ADDITIONAL CONDITIONS:


 


(A)           IN THE CASE OF A REVOLVING LOAN BORROWING, RECEIPT BY AGENT OF A
NOTICE OF BORROWING IN ACCORDANCE WITH SECTION 2.2(B) AND IN THE CASE OF ANY
SUPPORT AGREEMENT, RECEIPT BY AGENT OF A NOTICE OF LC CREDIT EVENT IN ACCORDANCE
WITH SECTION 2.5(A);


 


(B)           THE FACT THAT, IMMEDIATELY AFTER SUCH BORROWING AND AFTER
APPLICATION OF THE PROCEEDS THEREOF OR AFTER SUCH ISSUANCE, THE REVOLVING LOAN
OUTSTANDINGS WILL NOT EXCEED THE REVOLVING LOAN LIMIT;


 


(C)           THE FACT THAT, IMMEDIATELY BEFORE AND AFTER SUCH BORROWING OR
ISSUANCE, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;
AND


 


(D)           THE FACT THAT THE REPRESENTATIONS AND WARRANTIES OF EACH CREDIT
PARTY CONTAINED IN THE FINANCING DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS
OF THE DATE OF SUCH BORROWING OR ISSUANCE, EXCEPT TO THE EXTENT THAT ANY SUCH
REPRESENTATION OR WARRANTY RELATES TO A SPECIFIC DATE IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE.


 

Each borrowing, each giving of a Notice of LC Credit Event hereunder and each
giving of a Notice of Borrowing hereunder shall be deemed to be a representation
and warranty by Borrowers on the date of such borrowing or notice as to the
facts specified in Sections 7.2(b), 7.2(c) and 7.2(d).

 

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF DEFAULT

 


SECTION 8.1             EVENTS OF DEFAULT.  FOR PURPOSES OF THE FINANCING
DOCUMENTS, THE OCCURRENCE OF ANY OF THE FOLLOWING CONDITIONS AND/OR EVENTS,
WHETHER VOLUNTARY OR INVOLUNTARY, BY OPERATION OF LAW OR OTHERWISE, SHALL
CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)           BORROWERS SHALL FAIL TO PAY WHEN DUE ANY PRINCIPAL, INTEREST,
PREMIUM OR FEE UNDER ANY FINANCING DOCUMENT OR ANY OTHER AMOUNT PAYABLE UNDER
ANY FINANCING DOCUMENT;


 


(B)           BORROWERS SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT CONTAINED
IN SECTION 4.1, SECTION 4.4, SECTION 4.7, SECTION 4.10, ARTICLE V, OR ARTICLE
VI;


 


(C)           ANY CREDIT PARTY DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE WITH
ANY TERM CONTAINED IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT (OTHER
THAN OCCURRENCES DESCRIBED IN OTHER PROVISIONS OF THIS SECTION 8.1 FOR WHICH A
DIFFERENT GRACE OR CURE PERIOD IS SPECIFIED OR WHICH CONSTITUTE IMMEDIATE EVENTS
OF DEFAULT) AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN FIFTEEN (15) DAYS
AFTER THE EARLIER OF (1) RECEIPT BY BORROWERS OF NOTICE FROM AGENT OR REQUIRED
LENDERS OF SUCH DEFAULT OR (2) ACTUAL KNOWLEDGE OF EITHER BORROWER OR ANY OTHER
CREDIT PARTY OF SUCH DEFAULT;


 


(D)           ANY REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT MADE BY
ANY CREDIT PARTY OR ANY OTHER PERSON IN ANY FINANCING DOCUMENT OR IN ANY
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT DELIVERED PURSUANT TO ANY
FINANCING DOCUMENT IS INCORRECT IN ANY RESPECT (OR IN ANY MATERIAL RESPECT IF
SUCH REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT IS NOT BY ITS TERMS
ALREADY QUALIFIED AS TO MATERIALITY) WHEN MADE (OR DEEMED MADE);


 


(E)           (1) FAILURE OF ANY CREDIT PARTY TO PAY WHEN DUE OR WITHIN ANY
APPLICABLE GRACE PERIOD ANY PRINCIPAL, INTEREST OR OTHER AMOUNT ON DEBT (OTHER
THAN THE LOANS) OR IN RESPECT OF ANY SWAP CONTRACT, OR THE OCCURRENCE OF ANY
BREACH, DEFAULT, CONDITION OR EVENT WITH RESPECT TO ANY DEBT (OTHER THAN THE
LOANS) OR IN RESPECT OF ANY SWAP CONTRACT, IF THE EFFECT OF SUCH FAILURE OR
OCCURRENCE IS TO CAUSE OR TO PERMIT THE HOLDER OR HOLDERS OF ANY SUCH DEBT, OR
THE COUNTERPARTY UNDER ANY SWAP CONTRACTS, TO CAUSE, DEBT OR OTHER LIABILITIES
HAVING AN INDIVIDUAL PRINCIPAL AMOUNT IN EXCESS OF $250,000 OR HAVING AN
AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF $500,000 TO BECOME OR BE DECLARED DUE
PRIOR TO ITS STATED MATURITY OR (2) THE OCCURRENCE OF ANY BREACH OR DEFAULT
UNDER ANY TERMS OR PROVISIONS OF ANY SUBORDINATED DEBT DOCUMENT;


 


(F)            ANY CREDIT PARTY SHALL COMMENCE A VOLUNTARY CASE OR OTHER
PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO
ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF
ITS PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR
TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE OR OTHER
PROCEEDING COMMENCED AGAINST IT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR SHALL FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME
DUE, OR SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE FOREGOING;


 


(G)           AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED AGAINST
ANY CREDIT PARTY SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH
RESPECT TO IT OR ITS DEBTS UNDER ANY

 

--------------------------------------------------------------------------------


 


BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR
SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH
INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A
PERIOD OF SIXTY (60) DAYS; OR AN ORDER FOR RELIEF SHALL BE ENTERED AGAINST ANY
CREDIT PARTY UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN EFFECT;


 


(H)           (1) INSTITUTION OF ANY STEPS BY ANY PERSON TO TERMINATE A PENSION
PLAN IF AS A RESULT OF SUCH TERMINATION ANY CREDIT PARTY OR ANY MEMBER OF THE
CONTROLLED GROUP COULD BE REQUIRED TO MAKE A CONTRIBUTION TO SUCH PENSION PLAN,
OR COULD INCUR A LIABILITY OR OBLIGATION TO SUCH PENSION PLAN, IN EXCESS OF
$250,000, (2) A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO ANY PENSION PLAN
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA, OR (3) THERE
SHALL OCCUR ANY WITHDRAWAL OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PENSION
PLAN AND THE WITHDRAWAL LIABILITY (WITHOUT UN-ACCRUED INTEREST) TO MULTIEMPLOYER
PENSION PLANS AS A RESULT OF SUCH WITHDRAWAL (INCLUDING ANY OUTSTANDING
WITHDRAWAL LIABILITY THAT ANY CREDIT PARTY OR ANY MEMBER OF THE CONTROLLED GROUP
HAVE INCURRED ON THE DATE OF SUCH WITHDRAWAL) EXCEEDS $250,000;


 


(I)            ONE OR MORE JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY
AGGREGATING IN EXCESS OF $250,000 SHALL BE RENDERED AGAINST ANY OR ALL CREDIT
PARTIES AND SUCH JUDGMENTS OR ORDERS SHALL CONTINUE UNSATISFIED AND UN-STAYED
FOR A PERIOD OF TEN (10) DAYS;


 


(J)            (1) INVESTOR SHALL COLLECTIVELY CEASE TO, DIRECTLY OR INDIRECTLY,
OWN AND CONTROL AT LEAST (I) 50% OF THE OUTSTANDING EQUITY INTERESTS OF HOLDINGS
OWNED BY THEM ON THE CLOSING DATE (AFTER GIVING EFFECT TO THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS) OR (II) THAT
PERCENTAGE OF THE OUTSTANDING VOTING EQUITY INTERESTS OF HOLDINGS NECESSARY AT
ALL TIMES TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OF HOLDINGS AND TO
DIRECT THE MANAGEMENT POLICIES AND DECISIONS OF HOLDINGS, (2) HOLDINGS SHALL
CEASE TO DIRECTLY OWN AND CONTROL ONE HUNDRED PERCENT (100%) OF EACH CLASS OF
THE OUTSTANDING EQUITY INTERESTS OF WILLIAMS, OR (3) SUBJECT TO THE PROVISIONS
OF SECTION 5.7 AND SECTION 5.8 HEREOF AND OTHER THAN WITH RESPECT TO PERMITTED
CHINA JOINT VENTURES, BORROWER SHALL CEASE TO, DIRECTLY OR INDIRECTLY, OWN AND
CONTROL ONE HUNDRED PERCENT (100%) OF EACH CLASS OF THE OUTSTANDING EQUITY
INTERESTS OF EACH SUBSIDIARY;


 


(K)           ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL AT ANY
TIME FAIL TO CONSTITUTE A VALID AND PERFECTED LIEN ON ALL OF THE COLLATERAL
PURPORTED TO BE SECURED THEREBY, SUBJECT TO NO PRIOR OR EQUAL LIEN EXCEPT
PERMITTED LIENS, OR ANY CREDIT PARTY SHALL SO ASSERT IN WRITING;


 


(L)            ANY CREDIT PARTY SHALL BE PROHIBITED OR OTHERWISE MATERIALLY
RESTRAINED FROM CONDUCTING THE BUSINESS THERETOFORE CONDUCTED BY IT BY VIRTUE OF
ANY CASUALTY, ANY LABOR STRIKE WHICH, IN AGENT’S JUDGMENT IS LIKELY TO CAUSE A
MATERIAL DISRUPTION OR INTERFERENCE WITH THE CONDUCTION OF BORROWERS’ BUSINESS,
ANY DETERMINATION, RULING, DECISION, DECREE OR ORDER OF ANY COURT OR REGULATORY
AUTHORITY OF COMPETENT JURISDICTION OR ANY OTHER EVENT AND SUCH CASUALTY, LABOR
STRIKE, DETERMINATION, RULING, DECISION, DECREE, ORDER OR OTHER EVENT REMAINS
UN-STAYED AND IN EFFECT FOR ANY PERIOD OF TEN (10) DAYS;


 


(M)          ANY OF THE OPERATIVE DOCUMENTS SHALL FOR ANY REASON FAIL TO
CONSTITUTE THE VALID AND BINDING AGREEMENT OF ANY PARTY THERETO, OR ANY SUCH
PARTY SHALL SO ASSERT IN WRITING;

 

--------------------------------------------------------------------------------


 


(N)           HOLDINGS ENGAGES IN ANY TYPE OF BUSINESS ACTIVITY OTHER THAN THE
OWNERSHIP OF THE CAPITAL STOCK OF WILLIAMS, AND PERFORMANCE OF ITS OBLIGATIONS
UNDER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY;


 


(O)           (I) ANY CREDITOR OF AN INACTIVE ENTITY SUCCESSFULLY ASSERTS OR
IMPOSES LIABILITY ON ANY CREDIT PARTY, OR ANY CREDIT PARTY OTHERWISE BECOMES
LIABLE FOR, THE LIABILITIES (CONTINGENT OR OTHERWISE) OF ANY OF THE INACTIVE
ENTITIES, INCLUDING THOSE CONTINGENT LIABILITIES SET FORTH ON THE INFORMATION
CERTIFICATE OR AS MAY HEREAFTER ARISE, OR (II) ANY INACTIVE SUBSIDIARY PAYS OR
IS REQUIRED TO PAY (WHETHER PURSUANT TO JUDICIAL PROCESS OR OTHERWISE) ANY
LIABILITY TO ANY THIRD PARTY, IN EACH CASE UNDER CLAUSES (I) AND (II) ABOVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN AN AMOUNT EXCEEDING $1,000,000; AND


 


(P)           THE FAILURE OF ANY OF THE FOLLOWING (EACH AS DESCRIBED IN THE
SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES
EXCHANGE ACT OF 1934 FILED BY HOLDINGS WITH THE SECURITIES AND EXCHANGE
COMMISSION) TO OCCUR ON OR BEFORE SEPTEMBER 30, 2004:


 

(I)            THE FILING BY THE BOARD OF DIRECTORS OF HOLDINGS WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE OF THE CERTIFICATE OF AMENDMENT TO
THE SERIES B DESIGNATION WITH RESPECT TO HOLDING’S SERIES B PREFERRED STOCK;

 

(II)           THE FILING BY THE BOARD OF DIRECTORS OF HOLDINGS WITH THE
SECRETARY OF STATE OF DELAWARE OF THE CERTIFICATE OF DESIGNATION FOR HOLDINGS’
SERIES C PREFERRED STOCK; OR

 

(III)          HOLDINGS SUCCESSFULLY EFFECTS THE REDEMPTION OF AT LEAST 98,114
SHARES OF SERIES B PREFERRED STOCK OF HOLDINGS FOR AN AGGREGATE PURCHASE PRICE
NOT TO EXCEED $26,000,210.

 


SECTION 8.2             ACCELERATION AND SUSPENSION OR TERMINATION OF REVOLVING
LOAN COMMITMENT.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AGENT MAY, AND SHALL IF REQUESTED BY REQUIRED LENDERS, (I) BY NOTICE TO
BORROWERS SUSPEND OR TERMINATE THE REVOLVING LOAN COMMITMENT, IN WHOLE OR IN
PART (AND, IF IN PART, SUCH REDUCTION SHALL BE PRO RATA AMONG THE LENDERS HAVING
A REVOLVING LOAN COMMITMENT PERCENTAGE) AND/OR (II) BY NOTICE TO THE BORROWERS
DECLARE THE OBLIGATIONS TO BE, AND THE OBLIGATIONS SHALL THEREUPON BECOME,
IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE
OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY BORROWERS AND BORROWERS WILL PAY
THE SAME; PROVIDED THAT IN THE CASE OF ANY OF THE EVENTS OF DEFAULT SPECIFIED IN
SECTION 8.1(F) OR 8.1(G) ABOVE, WITHOUT ANY NOTICE TO BORROWERS OR ANY OTHER ACT
BY AGENT OR THE LENDERS, THE REVOLVING LOAN COMMITMENT SHALL THEREUPON TERMINATE
AND ALL OF THE OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT
PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY WAIVED BY BORROWERS AND BORROWERS WILL PAY THE SAME.


 


SECTION 8.3             CASH COLLATERAL.  IF (I) ANY EVENT OF DEFAULT SPECIFIED
IN SECTION 8.1(F) OR 8.1(G) SHALL OCCUR, (II) THE OBLIGATIONS SHALL HAVE
OTHERWISE BEEN ACCELERATED PURSUANT TO SECTION 8.2 OR (III) THE REVOLVING LOAN
COMMITMENT SHALL HAVE BEEN TERMINATED PURSUANT TO SECTION 8.2, THEN WITHOUT ANY
REQUEST OR THE TAKING OF ANY OTHER ACTION BY AGENT OR THE LENDERS, BORROWERS
SHALL IMMEDIATELY COMPLY WITH THE PROVISIONS OF SECTION 2.5(E) WITH RESPECT TO
THE DEPOSIT OF

 

--------------------------------------------------------------------------------


 


CASH COLLATERAL TO SECURE THE EXISTING LETTER OF CREDIT LIABILITIES AND FUTURE
PAYMENT OF RELATED FEES.


 


SECTION 8.4             DEFAULT RATE OF INTEREST AND SUSPENSION OF LIBOR RATE
OPTIONS.  AT THE ELECTION OF AGENT OR REQUIRED LENDERS, AFTER THE OCCURRENCE OF
AN EVENT OF DEFAULT AND FOR SO LONG AS IT CONTINUES, THE LOANS AND OTHER
OBLIGATIONS SHALL BEAR INTEREST AT RATES THAT ARE TWO PERCENT (2.0%) IN EXCESS
OF THE RATES OTHERWISE PAYABLE UNDER THIS AGREEMENT.  FURTHERMORE, AT THE
ELECTION OF AGENT OR REQUIRED LENDERS DURING ANY PERIOD IN WHICH ANY EVENT OF
DEFAULT IS CONTINUING (X) AS THE INTEREST PERIODS FOR LIBOR LOANS THEN IN EFFECT
EXPIRE, SUCH LOANS SHALL BE CONVERTED INTO PRIME RATE LOANS AND (Y) THE LIBOR
ELECTION WILL NOT BE AVAILABLE TO BORROWERS.


 


SECTION 8.5             SETOFF RIGHTS.  DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, EACH LENDER IS HEREBY AUTHORIZED BY BORROWERS AT ANY TIME OR FROM TIME
TO TIME, WITH REASONABLY PROMPT SUBSEQUENT NOTICE TO BORROWER (ANY PRIOR OR
CONTEMPORANEOUS NOTICE BEING HEREBY EXPRESSLY WAIVED) TO SET OFF AND TO
APPROPRIATE AND TO APPLY ANY AND ALL (A) BALANCES HELD BY SUCH LENDER AT ANY OF
ITS OFFICES FOR THE ACCOUNT OF BORROWERS OR ANY OF THEIR SUBSIDIARIES
(REGARDLESS OF WHETHER SUCH BALANCES ARE THEN DUE TO BORROWERS OR THEIR
SUBSIDIARIES), AND (B) OTHER PROPERTY AT ANY TIME HELD OR OWING BY SUCH LENDER
TO OR FOR THE CREDIT OR FOR THE ACCOUNT OF A BORROWER OR ANY OF ITS
SUBSIDIARIES, AGAINST AND ON ACCOUNT OF ANY OF THE OBLIGATIONS; EXCEPT THAT NO
LENDER SHALL EXERCISE ANY SUCH RIGHT WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT.  ANY LENDER EXERCISING A RIGHT TO SET OFF SHALL PURCHASE FOR CASH (AND
THE OTHER LENDERS SHALL SELL) INTERESTS IN EACH OF SUCH OTHER LENDER’S PRO RATA
SHARE OF THE OBLIGATIONS AS WOULD BE NECESSARY TO CAUSE ALL LENDERS TO SHARE THE
AMOUNT SO SET OFF WITH EACH OTHER LENDER IN ACCORDANCE WITH THEIR RESPECTIVE PRO
RATA SHARE OF THE OBLIGATIONS.  EACH BORROWER AGREES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THAT ANY LENDER MAY EXERCISE ITS RIGHT TO SET OFF WITH RESPECT
TO THE OBLIGATIONS AS PROVIDED IN THIS SECTION 8.5.


 


SECTION 8.6             APPLICATION OF PROCEEDS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, (A) EACH BORROWER IRREVOCABLY WAIVES THE
RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES
THEREAFTER RECEIVED BY AGENT FROM OR ON BEHALF OF BORROWERS OR ANY GUARANTOR OF
ALL OR ANY PART OF THE OBLIGATIONS, AND AGENT SHALL HAVE THE CONTINUING AND
EXCLUSIVE RIGHT TO APPLY AND TO REAPPLY ANY AND ALL PAYMENTS RECEIVED AT ANY
TIME OR TIMES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AGAINST THE OBLIGATIONS IN SUCH MANNER AS AGENT MAY DEEM ADVISABLE
NOTWITHSTANDING ANY PREVIOUS APPLICATION BY AGENT AND (B) IN THE ABSENCE OF A
SPECIFIC DETERMINATION BY AGENT WITH RESPECT THERETO, THE PROCEEDS OF ANY SALE
OF, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL SHALL BE
APPLIED:  FIRST, TO ALL FEES, COSTS, INDEMNITIES AND EXPENSES INCURRED BY OR
OWING TO AGENT, WITH RESPECT TO THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS,
OR THE COLLATERAL; SECOND, TO ALL FEES, COSTS, INDEMNITIES AND EXPENSES INCURRED
BY OR OWING TO ANY LENDER, WITH RESPECT TO THIS AGREEMENT, THE OTHER FINANCING
DOCUMENTS, OR THE COLLATERAL; THIRD, TO ACCRUED AND UNPAID INTEREST ON THE
OBLIGATIONS (INCLUDING ANY INTEREST WHICH BUT FOR THE PROVISIONS OF THE
BANKRUPTCY CODE, WOULD HAVE ACCRUED ON SUCH AMOUNTS); FOURTH, TO THE PRINCIPAL
AMOUNT OF THE OBLIGATIONS OUTSTANDING; AND FIFTH TO ANY OTHER INDEBTEDNESS OR
OBLIGATIONS OF BORROWERS OWING TO AGENT OR ANY LENDER UNDER THE FINANCING
DOCUMENTS.  ANY BALANCE REMAINING SHALL BE DELIVERED TO BORROWERS OR TO WHOMEVER
MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH BALANCE OR AS A COURT OF COMPETENT
JURISDICTION MAY DIRECT.

 

--------------------------------------------------------------------------------


 

ARTICLE IX
EXPENSES, INDEMNITY, TAXES AND RIGHT TO PERFORM

 


SECTION 9.1             EXPENSES.  EACH BORROWER HEREBY AGREES, JOINTLY AND
SEVERALLY, TO PROMPTLY PAY (I) ALL COSTS AND EXPENSES OF AGENT (INCLUDING
WITHOUT LIMITATION THE FEES, COSTS AND EXPENSES OF COUNSEL TO, AND INDEPENDENT
APPRAISERS AND CONSULTANTS RETAINED BY AGENT) IN CONNECTION WITH THE
EXAMINATION, REVIEW, DUE DILIGENCE INVESTIGATION, DOCUMENTATION, NEGOTIATION,
CLOSING AND SYNDICATION OF THE TRANSACTIONS CONTEMPLATED BY THE FINANCING
DOCUMENTS, IN CONNECTION WITH THE PERFORMANCE BY AGENT OF ITS RIGHTS AND
REMEDIES UNDER THE FINANCING DOCUMENTS AND IN CONNECTION WITH THE CONTINUED
ADMINISTRATION OF THE FINANCING DOCUMENTS INCLUDING ANY AMENDMENTS,
MODIFICATIONS, CONSENTS AND WAIVERS TO AND/OR UNDER ANY AND ALL FINANCING
DOCUMENTS, (II) WITHOUT LIMITATION OF THE PRECEDING CLAUSE (I), ALL COSTS AND
EXPENSES OF AGENT IN CONNECTION WITH THE CREATION, PERFECTION AND MAINTENANCE OF
LIENS PURSUANT TO THE FINANCING DOCUMENTS, INCLUDING TITLE INVESTIGATIONS, (III)
WITHOUT LIMITATION OF THE PRECEDING CLAUSE (I), EXPENSES OF AGENT IN CONNECTION
WITH PROTECTING, STORING, INSURING, HANDLING, MAINTAINING OR SELLING ANY
COLLATERAL AND IN CONNECTION WITH ANY WORKOUT, COLLECTION, BANKRUPTCY,
INSOLVENCY AND OTHER ENFORCEMENT PROCEEDINGS UNDER ANY AND ALL OF THE FINANCING
DOCUMENTS, AND (IV) ALL COSTS AND EXPENSES INCURRED BY LENDERS IN CONNECTION
WITH ANY WORKOUT, COLLECTION, BANKRUPTCY, INSOLVENCY AND OTHER ENFORCEMENT
PROCEEDINGS UNDER ANY AND ALL FINANCING DOCUMENTS, PROVIDED, THAT TO THE EXTENT
THAT THE COSTS AND EXPENSES REFERRED TO IN THIS CLAUSE (IV) CONSIST OF FEES,
COSTS AND EXPENSES OF COUNSEL, BORROWERS SHALL BE OBLIGATED TO PAY SUCH FEES,
COSTS AND EXPENSES FOR ONLY ONE COUNSEL ACTING FOR ALL LENDERS (OTHER THAN
AGENT).


 


SECTION 9.2             INDEMNITY.  BORROWERS HEREBY AGREE, JOINTLY AND
SEVERALLY, TO INDEMNIFY, PAY AND HOLD HARMLESS AGENT AND LENDERS AND THE
OFFICERS, DIRECTORS, EMPLOYEES AND COUNSEL OF AGENT AND LENDERS (COLLECTIVELY
CALLED THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES
AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING THE FEES AND
DISBURSEMENTS OF COUNSEL FOR SUCH INDEMNITEE) IN CONNECTION WITH ANY
INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING, WHETHER OR NOT SUCH
INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO AND INCLUDING ANY SUCH PROCEEDING
INITIATED BY OR ON BEHALF OF A CREDIT PARTY, AND THE REASONABLE EXPENSES OF
INVESTIGATION BY ENGINEERS, ENVIRONMENTAL CONSULTANTS AND SIMILAR TECHNICAL
PERSONNEL AND ANY COMMISSION, FEE OR COMPENSATION CLAIMED BY ANY BROKER (OTHER
THAN ANY BROKER RETAINED BY AGENT OR LENDERS) ASSERTING ANY RIGHT TO PAYMENT FOR
THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST SUCH INDEMNITEE AS A RESULT OF OR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY THE OTHER OPERATIVE DOCUMENTS (INCLUDING
(I)(A) AS A DIRECT OR INDIRECT RESULT OF THE PRESENCE ON OR UNDER, OR ESCAPE,
SEEPAGE, LEAKAGE, SPILLAGE, DISCHARGE, EMISSION OR RELEASE FROM, ANY PROPERTY
NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY A BORROWER, ANY SUBSIDIARY OR ANY
OTHER PERSON OF ANY HAZARDOUS MATERIALS OR ANY HAZARDOUS MATERIALS
CONTAMINATION, (B) ARISING OUT OF OR RELATING TO THE OFFSITE DISPOSAL OF ANY
MATERIALS GENERATED OR PRESENT ON ANY SUCH PROPERTY OR (C) ARISING OUT OF OR
RESULTING FROM THE ENVIRONMENTAL CONDITION OF ANY SUCH PROPERTY OR THE
APPLICABILITY OF ANY GOVERNMENTAL REQUIREMENTS RELATING TO HAZARDOUS MATERIALS,
WHETHER OR NOT OCCASIONED WHOLLY OR IN PART BY ANY CONDITION, ACCIDENT OR EVENT
CAUSED BY ANY ACT OR OMISSION OF A BORROWER OR ANY SUBSIDIARY, AND (II) PROPOSED
AND ACTUAL EXTENSIONS OF CREDIT UNDER THIS AGREEMENT) AND THE USE OR INTENDED
USE OF THE PROCEEDS OF THE NOTES AND LETTERS OF CREDIT, EXCEPT THAT BORROWERS
SHALL HAVE NO OBLIGATION HEREUNDER TO AN INDEMNITEE WITH RESPECT TO ANY
LIABILITY RESULTING FROM THE

 

--------------------------------------------------------------------------------


 


GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.  TO THE EXTENT THAT THE UNDERTAKING SET FORTH
IN THE IMMEDIATELY PRECEDING SENTENCE MAY BE UNENFORCEABLE, BORROWERS SHALL
CONTRIBUTE THE MAXIMUM PORTION WHICH IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL SUCH INDEMNIFIED
LIABILITIES INCURRED BY THE INDEMNITEES OR ANY OF THEM.


 


SECTION 9.3             TAXES.  BORROWERS AGREE TO PAY ALL GOVERNMENTAL
ASSESSMENTS, CHARGES OR TAXES (EXCEPT INCOME OR OTHER SIMILAR TAXES IMPOSED ON
AGENT OR LENDERS), INCLUDING ANY INTEREST OR PENALTIES THEREON, AT ANY TIME
PAYABLE OR RULED TO BE PAYABLE IN RESPECT OF THE EXISTENCE, EXECUTION OR
DELIVERY OF THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE ISSUANCE OF
THE NOTES OR LETTERS OF CREDIT AND TO INDEMNIFY AND HOLD AGENT AND LENDERS
HARMLESS AGAINST LIABILITY IN CONNECTION WITH ANY SUCH ASSESSMENTS, CHARGES OR
TAXES.


 


SECTION 9.4             RIGHT TO PERFORM.  IF ANY CREDIT PARTY FAILS TO PERFORM
ANY OBLIGATION HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT, AGENT ITSELF
MAY, BUT SHALL NOT BE OBLIGATED TO, CAUSE SUCH OBLIGATION TO BE PERFORMED AT
BORROWERS’ EXPENSE AND BORROWERS AGREE TO REIMBURSE AGENT THEREFOR ON DEMAND. 
ALL AMOUNTS OWING HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT MAY BE
SATISFIED IN FULL, SUBJECT TO THE PROVISIONS OF SECTION 2.2(A)(II), THROUGH THE
MAKING OF AGENT ADVANCES.


 

ARTICLE X
AGENT

 


SECTION 10.1           APPOINTMENT AND AUTHORIZATION.  EACH LENDER HEREBY
IRREVOCABLY APPOINTS AND AUTHORIZES AGENT TO ENTER INTO EACH OF THE SECURITY
DOCUMENTS ON ITS BEHALF AND TO TAKE SUCH ACTIONS AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS UNDER THE FINANCING DOCUMENTS AS ARE DELEGATED TO AGENT BY
THE TERMS THEREOF, TOGETHER WITH ALL SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 11.5 OR BY THE TERMS
OF THE FINANCING DOCUMENTS, AGENT IS AUTHORIZED AND EMPOWERED TO AMEND, MODIFY,
OR WAIVE ANY PROVISIONS OF THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS ON
BEHALF OF LENDERS.  THE PROVISIONS OF THIS ARTICLE X ARE SOLELY FOR THE BENEFIT
OF AGENT AND LENDERS AND NEITHER BORROWERS NOR ANY OTHER CREDIT PARTY SHALL HAVE
ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF THE PROVISIONS HEREOF.  IN
PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS AGREEMENT, AGENT SHALL ACT SOLELY
AS AGENT OF LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED
ANY OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR BORROWERS
OR ANY OTHER CREDIT PARTY.  AGENT MAY PERFORM ANY OF ITS DUTIES HEREUNDER, OR
UNDER THE FINANCING DOCUMENTS, BY OR THROUGH ITS AGENTS OR EMPLOYEES.


 


SECTION 10.2           AGENT AND AFFILIATES.  AGENT SHALL HAVE THE SAME RIGHTS
AND POWERS UNDER THE FINANCING DOCUMENTS AS ANY OTHER LENDER AND MAY EXERCISE OR
REFRAIN FROM EXERCISING THE SAME AS THOUGH IT WERE NOT AGENT, AND AGENT AND ITS
AFFILIATES MAY LEND MONEY TO, INVEST IN AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH EACH CREDIT PARTY OR AFFILIATE OF ANY CREDIT PARTY AS IF IT WERE
NOT AGENT HEREUNDER.


 


SECTION 10.3           ACTION BY AGENT.  THE DUTIES OF AGENT SHALL BE MECHANICAL
AND ADMINISTRATIVE IN NATURE.  AGENT SHALL NOT HAVE BY REASON OF THIS AGREEMENT
A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER.  NOTHING IN THIS AGREEMENT OR
ANY OF THE FINANCING

 

--------------------------------------------------------------------------------


 


DOCUMENTS, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL BE CONSTRUED TO IMPOSE
UPON AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR ANY OF THE FINANCING
DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.


 


SECTION 10.4           CONSULTATION WITH EXPERTS.  AGENT MAY CONSULT WITH LEGAL
COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD
FAITH IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


SECTION 10.5           LIABILITY OF AGENT.  NEITHER AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO ANY LENDER FOR ANY
ACTION TAKEN OR NOT TAKEN BY IT IN CONNECTION WITH THE FINANCING DOCUMENTS,
EXCEPT THAT AGENT SHALL BE LIABLE TO THE EXTENT OF ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.  NEITHER
AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE
RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO OR VERIFY (I) ANY
STATEMENT, WARRANTY OR REPRESENTATION MADE IN CONNECTION WITH ANY FINANCING
DOCUMENT OR ANY BORROWING HEREUNDER; (II) THE PERFORMANCE OR OBSERVANCE OF ANY
OF THE COVENANTS OR AGREEMENTS SPECIFIED IN ANY FINANCING DOCUMENT; (III) THE
SATISFACTION OF ANY CONDITION SPECIFIED IN ANY FINANCING DOCUMENT, EXCEPT
RECEIPT OF ITEMS REQUIRED TO BE DELIVERED TO AGENT; (IV) THE VALIDITY,
EFFECTIVENESS, SUFFICIENCY OR GENUINENESS OF ANY FINANCING DOCUMENT, ANY LIEN
PURPORTED TO BE CREATED OR PERFECTED THEREBY OR ANY OTHER INSTRUMENT OR WRITING
FURNISHED IN CONNECTION THEREWITH; (V) THE EXISTENCE OR NON-EXISTENCE OF ANY
DEFAULT OR EVENT OF DEFAULT; OR (VI) THE FINANCIAL CONDITION OF ANY CREDIT
PARTY.  AGENT SHALL NOT INCUR ANY LIABILITY BY ACTING IN RELIANCE UPON ANY
NOTICE, CONSENT, CERTIFICATE, STATEMENT, OR OTHER WRITING (WHICH MAY BE A BANK
WIRE, TELEX, FACSIMILE OR ELECTRONIC TRANSMISSION OR SIMILAR WRITING) BELIEVED
BY IT TO BE GENUINE OR TO BE SIGNED BY THE PROPER PARTY OR PARTIES.  AGENT SHALL
NOT BE LIABLE FOR ANY APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN
GOOD FAITH AND IF ANY SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY
DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE RECOURSE OF ANY LENDER TO WHOM
PAYMENT WAS DUE BUT NOT MADE, SHALL BE TO RECOVER FROM OTHER LENDERS ANY PAYMENT
IN EXCESS OF THE AMOUNT TO WHICH THEY ARE DETERMINED TO BE ENTITLED (AND SUCH
OTHER LENDERS HEREBY AGREE TO RETURN TO SUCH LENDER ANY SUCH ERRONEOUS PAYMENTS
RECEIVED BY THEM).


 


SECTION 10.6           INDEMNIFICATION.  EACH LENDER SHALL, IN ACCORDANCE WITH
ITS PRO RATA SHARE, INDEMNIFY AGENT (TO THE EXTENT NOT REIMBURSED BY BORROWERS)
AGAINST ANY COST, EXPENSE (INCLUDING COUNSEL FEES AND DISBURSEMENTS), CLAIM,
DEMAND, ACTION, LOSS OR LIABILITY (EXCEPT SUCH AS RESULT FROM AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION) THAT AGENT MAY SUFFER OR INCUR IN
CONNECTION WITH THE FINANCING DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY AGENT
HEREUNDER OR THEREUNDER.  IF ANY INDEMNITY FURNISHED TO AGENT FOR ANY PURPOSE
SHALL, IN THE OPINION OF AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, AGENT MAY
CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS
INDEMNIFIED AGAINST EVEN IF SO DIRECTED BY REQUIRED LENDERS UNTIL SUCH
ADDITIONAL INDEMNITY IS FURNISHED.  THE OBLIGATIONS OF LENDERS UNDER THIS
SECTION 10.6 SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.


 


SECTION 10.7           RIGHT TO REQUEST AND ACT ON INSTRUCTIONS.  AGENT MAY AT
ANY TIME REQUEST INSTRUCTIONS FROM LENDERS WITH RESPECT TO ANY ACTIONS OR
APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF ANY OF THE FINANCING
DOCUMENTS AGENT IS PERMITTED OR DESIRES TO TAKE OR TO

 

--------------------------------------------------------------------------------


 


GRANT, AND IF SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED, AGENT SHALL BE
ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY
APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR
REFRAINING FROM ANY ACTION OR WITHHOLDING ANY APPROVAL UNDER ANY OF THE
FINANCING DOCUMENTS UNTIL IT SHALL HAVE RECEIVED SUCH INSTRUCTIONS FROM REQUIRED
LENDERS OR ALL OR SUCH OTHER PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY
THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT
OF ACTION WHATSOEVER AGAINST AGENT AS A RESULT OF AGENT ACTING OR REFRAINING
FROM ACTING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING DOCUMENTS IN
ACCORDANCE WITH THE INSTRUCTIONS OF REQUIRED LENDERS (OR ALL OR SUCH OTHER
PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS AGREEMENT) AND,
NOTWITHSTANDING THE INSTRUCTIONS OF REQUIRED LENDERS (OR SUCH OTHER APPLICABLE
PORTION), AGENT SHALL HAVE NO OBLIGATION TO TAKE ANY ACTION IF IT BELIEVES, IN
GOOD FAITH, THAT SUCH ACTION EXPOSES AGENT TO ANY LIABILITY FOR WHICH IT HAS NOT
RECEIVED SATISFACTORY INDEMNIFICATION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.6.


 


SECTION 10.8           CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT OR ANY OTHER LENDER, AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT OR ANY
OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ANY ACTION UNDER THE FINANCING DOCUMENTS.


 


SECTION 10.9           COLLATERAL MATTERS.  LENDERS IRREVOCABLY AUTHORIZE AGENT,
AT ITS OPTION AND IN ITS DISCRETION, TO (X) RELEASE ANY LIEN GRANTED TO OR HELD
BY AGENT UNDER ANY SECURITY DOCUMENT (I) UPON TERMINATION OF THE REVOLVING LOAN
COMMITMENT AND PAYMENT IN FULL OF ALL OBLIGATIONS AND THE EXPIRATION,
TERMINATION OR CASH COLLATERALIZATION (TO THE SATISFACTION OF AGENT) OF ALL
LETTERS OF CREDIT; OR (II) CONSTITUTING PROPERTY SOLD OR TO BE SOLD OR DISPOSED
OF AS PART OF OR IN CONNECTION WITH ANY DISPOSITION PERMITTED UNDER ANY
FINANCING DOCUMENT (IT BEING UNDERSTOOD AND AGREED THAT AGENT MAY CONCLUSIVELY
RELY WITHOUT FURTHER INQUIRY ON A CERTIFICATE OF A RESPONSIBLE OFFICER AS TO THE
SALE OR OTHER DISPOSITION OF PROPERTY BEING MADE IN FULL COMPLIANCE WITH THE
PROVISIONS OF THE FINANCING DOCUMENTS) AND (Y) RELEASE OR SUBORDINATE ANY LIEN
GRANTED TO OR HELD BY AGENT UNDER ANY SECURITY DOCUMENT CONSTITUTING PROPERTY
DESCRIBED IN SECTION 5.2(C) (IT BEING UNDERSTOOD AND AGREED THAT AGENT MAY
CONCLUSIVELY RELY WITHOUT FURTHER INQUIRY ON A CERTIFICATE OF A RESPONSIBLE
OFFICER AS TO THE IDENTIFICATION OF ANY PROPERTY DESCRIBED IN SECTION 5.2(C)). 
UPON REQUEST BY AGENT AT ANY TIME, LENDERS WILL CONFIRM IN WRITING AGENT’S
AUTHORITY TO RELEASE AND/OR SUBORDINATE PARTICULAR TYPES OR ITEMS OF COLLATERAL
PURSUANT TO THIS SECTION 10.9.


 


SECTION 10.10         AGENCY FOR PERFECTION.  AGENT AND EACH LENDER HEREBY
APPOINT EACH OTHER LENDER AS AGENT FOR THE PURPOSE OF PERFECTING AGENT’S
SECURITY INTEREST IN ASSETS WHICH, IN ACCORDANCE WITH THE UNIFORM COMMERCIAL
CODE IN ANY APPLICABLE JURISDICTION, CAN BE PERFECTED BY POSSESSION OR CONTROL. 
SHOULD ANY LENDER (OTHER THAN AGENT) OBTAIN POSSESSION OR CONTROL OF ANY SUCH
ASSETS, SUCH LENDER SHALL NOTIFY AGENT THEREOF, AND, PROMPTLY UPON AGENT’S
REQUEST THEREFORE, SHALL DELIVER SUCH ASSETS TO AGENT OR IN ACCORDANCE WITH
AGENT’S INSTRUCTIONS OR TRANSFER CONTROL TO AGENT IN ACCORDANCE WITH AGENT’S
INSTRUCTIONS.  EACH LENDER AGREES THAT IT WILL NOT HAVE ANY RIGHT INDIVIDUALLY
TO ENFORCE OR SEEK TO ENFORCE ANY SECURITY DOCUMENT OR TO REALIZE

 

--------------------------------------------------------------------------------


 


UPON ANY COLLATERAL FOR THE LOANS UNLESS INSTRUCTED TO DO SO BY AGENT, IT BEING
UNDERSTOOD AND AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED ONLY BY
AGENT.


 


SECTION 10.11         NOTICE OF DEFAULT.  AGENT SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT
WITH RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES REQUIRED
TO BE PAID TO AGENT FOR THE ACCOUNT OF LENDERS, UNLESS AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM A LENDER OR BORROWERS REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF DEFAULT”.  AGENT WILL NOTIFY EACH LENDER OF ITS RECEIPT OF ANY SUCH
NOTICE.  AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS MAY BE REQUESTED BY REQUIRED LENDERS IN ACCORDANCE WITH THE TERMS
HEREOF.  UNLESS AND UNTIL AGENT HAS RECEIVED ANY SUCH REQUEST, AGENT MAY (BUT
SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION,
WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR
IN THE BEST INTERESTS OF LENDERS.


 


SECTION 10.12         SUCCESSOR AGENT.  AGENT MAY RESIGN AT ANY TIME BY GIVING
WRITTEN NOTICE THEREOF TO THE LENDERS AND BORROWERS.  UPON ANY SUCH RESIGNATION,
REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR AGENT.  IF NO
SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY REQUIRED LENDERS, AND SHALL HAVE
ACCEPTED SUCH APPOINTMENT, WITHIN THIRTY (30) DAYS AFTER THE RETIRING AGENT
GIVES NOTICE OF RESIGNATION, THEN THE RETIRING AGENT MAY, ON BEHALF OF LENDERS,
APPOINT A SUCCESSOR AGENT, WHICH SHALL BE AN INSTITUTION ORGANIZED OR LICENSED
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF.  UPON
THE ACCEPTANCE OF ITS APPOINTMENT AS AGENT HEREUNDER BY A SUCCESSOR AGENT, SUCH
SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS
AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.  AFTER ANY RETIRING AGENT’S
RESIGNATION HEREUNDER AS AGENT, THE PROVISIONS OF THIS ARTICLE SHALL INURE TO
ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
AGENT.


 


SECTION 10.13                          DISBURSEMENTS OF REVOLVING LOANS;
PAYMENT.


 


(A)                                  REVOLVING LOAN ADVANCES, PAYMENTS AND
SETTLEMENTS; INTEREST AND FEE PAYMENTS.


 

(I)            AGENT SHALL HAVE THE RIGHT, ON BEHALF OF LENDERS, TO DISBURSE
FUNDS TO BORROWERS FOR ALL REVOLVING LOANS REQUESTED BY BORROWERS PURSUANT TO
THE TERMS OF THIS AGREEMENT.  ABSENT THE PRIOR RECEIPT BY AGENT OF A WRITTEN
NOTICE FROM ANY LENDER PURSUANT TO WHICH SUCH LENDER NOTIFIES AGENT THAT SUCH
LENDER SHALL CEASE MAKING REVOLVING LOANS (WHETHER DUE TO THE EXISTENCE OF A
DEFAULT OR EVENT OF DEFAULT OR OTHERWISE), AGENT SHALL BE CONCLUSIVELY ENTITLED
TO ASSUME, FOR PURPOSES OF THE PRECEDING SENTENCE, THAT EACH LENDER WILL FUND
ITS PRO RATA SHARE OF ALL REVOLVING LOANS REQUESTED BY BORROWERS.  EACH LENDER
SHALL REIMBURSE AGENT ON DEMAND, IN ACCORDANCE WITH THE PROVISIONS OF THE
IMMEDIATELY FOLLOWING PARAGRAPH, FOR ALL FUNDS DISBURSED ON ITS BEHALF BY AGENT
PURSUANT TO THE FIRST SENTENCE OF THIS CLAUSE (I), OR IF AGENT SO REQUESTS, EACH
LENDER WILL REMIT TO AGENT ITS PRO RATA SHARE OF ANY REVOLVING LOAN BEFORE AGENT
DISBURSES THE SAME TO BORROWERS.  IF AGENT ELECTS TO REQUIRE THAT EACH LENDER
MAKE FUNDS AVAILABLE TO AGENT, PRIOR TO A DISBURSEMENT BY AGENT TO BORROWERS,
AGENT SHALL ADVISE EACH LENDER BY TELEPHONE, FACSIMILE OR E-MAIL OF THE AMOUNT
OF SUCH LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN REQUESTED BY BORROWERS NO
LATER THAN NOON (CHICAGO TIME)

 

--------------------------------------------------------------------------------


 

ON THE DATE OF FUNDING OF SUCH REVOLVING LOAN, AND EACH SUCH LENDER SHALL PAY
AGENT ON SUCH DATE SUCH LENDER’S PRO RATA SHARE OF SUCH REQUESTED REVOLVING
LOAN, IN SAME DAY FUNDS, BY WIRE TRANSFER TO THE PAYMENT ACCOUNT, OR SUCH OTHER
ACCOUNT AS MAY BE IDENTIFIED IN WRITING BY AGENT TO LENDERS FROM TIME TO TIME. 
IF ANY LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE WITHIN ONE (1)
BUSINESS DAY AFTER AGENT’S DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWERS, AND
BORROWERS SHALL IMMEDIATELY REPAY SUCH AMOUNT TO AGENT.  ANY REPAYMENT REQUIRED
PURSUANT TO THIS SECTION 10.13 SHALL BE WITHOUT PREMIUM OR PENALTY.  NOTHING IN
THIS SECTION 10.13 OR ELSEWHERE IN THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS SHALL BE DEEMED TO REQUIRE AGENT TO ADVANCE FUNDS ON BEHALF OF ANY
LENDER OR TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS
HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT AGENT OR BORROWERS MAY HAVE AGAINST
ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.

 

(II)           ON A BUSINESS DAY OF EACH WEEK AS SELECTED FROM TIME TO TIME BY
AGENT, OR MORE FREQUENTLY (INCLUDING DAILY), IF AGENT SO ELECTS (EACH SUCH DAY
BEING A “SETTLEMENT DATE”), AGENT WILL ADVISE EACH LENDER BY TELEPHONE,
FACSIMILE OR E-MAIL OF THE AMOUNT OF EACH SUCH LENDER’S PRO RATA SHARE OF THE
REVOLVING LOAN BALANCE (INCLUDING ANY AGENT ADVANCES) AS OF THE CLOSE OF
BUSINESS OF THE BUSINESS DAY IMMEDIATELY PRECEDING THE SETTLEMENT DATE.  IN THE
EVENT THAT PAYMENTS ARE NECESSARY TO ADJUST THE AMOUNT OF SUCH LENDER’S ACTUAL
PRO RATA SHARE OF THE REVOLVING LOAN BALANCE TO SUCH LENDER’S REQUIRED PRO RATA
SHARE OF THE REVOLVING LOAN BALANCE AS OF ANY SETTLEMENT DATE, THE PARTY FROM
WHICH SUCH PAYMENT IS DUE (I) SHALL BE DEEMED, IRREVOCABLY AND UNCONDITIONALLY,
TO HAVE PURCHASED, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION IN THE REVOLVING LOANS SUFFICIENT TO EQUATE SUCH LENDER’S ACTUAL
PRO RATA SHARE OF THE REVOLVING LOAN BALANCE AS OF SUCH SETTLEMENT DATE WITH
SUCH LENDER’S REQUIRED PRO RATA SHARE OF THE REVOLVING LOANS AS OF SUCH DATE AND
(II) SHALL PAY AGENT, WITHOUT SETOFF OR DISCOUNT, IN SAME DAY FUNDS, BY WIRE
TRANSFER TO THE PAYMENT ACCOUNT NOT LATER THAN NOON (CHICAGO TIME) ON THE
BUSINESS DAY FOLLOWING THE SETTLEMENT DATE THE FULL PURCHASE PRICE FOR SUCH
INTEREST AND PARTICIPATION, EQUAL TO ONE HUNDRED PERCENT (100%) OF THE PRINCIPAL
AMOUNT OF THE REVOLVING LOANS BEING PURCHASED AND SOLD.  IN THE EVENT SETTLEMENT
SHALL NOT HAVE OCCURRED BY THE DATE AND TIME SPECIFIED IN THE IMMEDIATELY
PRECEDING SENTENCE, INTEREST SHALL ACCRUE ON THE UNSETTLED AMOUNT AT THE FEDERAL
FUNDS RATE, FOR THE FIRST THREE (3) DAYS FOLLOWING THE SCHEDULED DATE OF
SETTLEMENT, AND THEREAFTER AT THE PRIME RATE PLUS THE PRIME RATE MARGIN.

 

(III)          ON EACH SETTLEMENT DATE, AGENT SHALL ADVISE EACH LENDER BY
TELEPHONE, FACSIMILE OR E-MAIL OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
PRINCIPAL, INTEREST AND FEES PAID FOR THE BENEFIT OF LENDERS WITH RESPECT TO
EACH APPLICABLE LOAN, TO THE EXTENT OF SUCH LENDER’S CREDIT EXPOSURE WITH
RESPECT THERETO, AND SHALL MAKE PAYMENT TO SUCH LENDER NOT LATER THAN NOON
(CHICAGO TIME) ON THE BUSINESS DAY FOLLOWING THE SETTLEMENT DATE OF SUCH AMOUNTS
IN ACCORDANCE WITH WIRE INSTRUCTIONS DELIVERED BY SUCH LENDER TO AGENT, AS THE
SAME MAY BE MODIFIED FROM TIME TO TIME BY WRITTEN NOTICE TO AGENT; PROVIDED,
THAT, IN THE CASE SUCH LENDER IS A DEFAULTED LENDER, AGENT SHALL BE ENTITLED TO
SET OFF THE FUNDING SHORT-FALL AGAINST THAT DEFAULTED LENDER’S RESPECTIVE SHARE
OF ALL PAYMENTS RECEIVED FROM BORROWERS.

 

--------------------------------------------------------------------------------


 

(IV)          THE PROVISIONS OF THIS SECTION 10.13(A) SHALL BE DEEMED TO BE
BINDING UPON AGENT AND LENDERS NOTWITHSTANDING THE OCCURRENCE OF ANY DEFAULT OR
EVENT OF DEFAULT, OR ANY INSOLVENCY OR BANKRUPTCY PROCEEDING PERTAINING TO A
BORROWER OR ANY OTHER CREDIT PARTY.

 


(B)           TERM LOAN PRINCIPAL PAYMENTS.  PAYMENTS OF PRINCIPAL OF THE TERM
LOAN WILL BE SETTLED ON THE DATE OF RECEIPT IF RECEIVED BY AGENT ON THE FIRST
BUSINESS DAY OF A MONTH OR ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE OF
RECEIPT IF RECEIVED ON ANY DAY OTHER THAN THE FIRST BUSINESS DAY OF A MONTH.


 


(C)                                  RETURN OF PAYMENTS.


 

(I)            IF AGENT PAYS AN AMOUNT TO A LENDER UNDER THIS AGREEMENT IN THE
BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS BEEN OR WILL BE RECEIVED BY
AGENT FROM BORROWERS AND SUCH RELATED PAYMENT IS NOT RECEIVED BY AGENT, THEN
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH LENDER ON DEMAND WITHOUT
SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND, TOGETHER WITH INTEREST ACCRUING
ON A DAILY BASIS AT THE FEDERAL FUNDS RATE.

 

(II)           IF AGENT DETERMINES AT ANY TIME THAT ANY AMOUNT RECEIVED BY AGENT
UNDER THIS AGREEMENT MUST BE RETURNED TO BORROWERS OR PAID TO ANY OTHER PERSON
PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE, THEN, NOTWITHSTANDING ANY OTHER
TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, AGENT WILL
NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY LENDER.  IN ADDITION,
EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT THAT AGENT
HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT SUCH RATE, IF ANY, AS
AGENT IS REQUIRED TO PAY TO BORROWERS OR SUCH OTHER PERSON, WITHOUT SETOFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(D)           DEFAULTED LENDERS.  THE FAILURE OF ANY DEFAULTED LENDER TO MAKE
ANY REVOLVING LOAN OR ANY PAYMENT REQUIRED BY IT HEREUNDER SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS OBLIGATIONS TO MAKE SUCH REVOLVING LOAN OR PAYMENT, BUT
NEITHER ANY LENDER NOR AGENT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
DEFAULTED LENDER TO MAKE A REVOLVING LOAN OR MAKE ANY OTHER PAYMENT REQUIRED
HEREUNDER.  NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE CONTRARY, A
DEFAULTED LENDER SHALL NOT HAVE ANY VOTING OR CONSENT RIGHTS UNDER OR WITH
RESPECT TO ANY FINANCING DOCUMENT OR CONSTITUTE A “LENDER” (OR BE INCLUDED IN
THE CALCULATION OF “REQUIRED LENDERS” HEREUNDER) FOR ANY VOTING OR CONSENT
RIGHTS UNDER OR WITH RESPECT TO ANY FINANCING DOCUMENT.


 


SECTION 10.14         ADDITIONAL TITLED AGENTS.  EXCEPT FOR RIGHTS AND POWERS,
IF ANY,  EXPRESSLY RESERVED UNDER THIS AGREEMENT TO ANY BOOKRUNNER, ARRANGER OR
TO ANY TITLED AGENT NAMED ON THE COVER PAGE OF THIS AGREEMENT, OTHER THAN
ADMINISTRATIVE AGENT (COLLECTIVELY, THE “ADDITIONAL TITLED AGENTS”), AND EXCEPT
FOR OBLIGATIONS, LIABILITIES, DUTIES AND RESPONSIBILITIES, IF ANY, EXPRESSLY
ASSUMED UNDER THIS AGREEMENT BY ANY ADDITIONAL TITLED AGENT, NO ADDITIONAL
TITLED AGENT, IN SUCH CAPACITY, HAS ANY RIGHTS, POWERS, LIABILITIES, DUTIES OR
RESPONSIBILITIES HEREUNDER OR UNDER ANY OF THE OTHER FINANCING DOCUMENTS. 
WITHOUT LIMITING THE FOREGOING, NO ADDITIONAL TITLED AGENT SHALL HAVE NOR BE
DEEMED TO HAVE A FIDUCIARY RELATIONSHIP WITH ANY LENDER.  AT ANY TIME THAT ANY
LENDER SERVING AS AN ADDITIONAL TITLED AGENT SHALL HAVE TRANSFERRED TO ANY OTHER
PERSON (OTHER THAN ANY AFFILIATES) ALL OF ITS INTERESTS IN THE LOANS AND IN THE
REVOLVING LOAN

 

--------------------------------------------------------------------------------


 


COMMITMENT, SUCH LENDER SHALL BE DEEMED TO HAVE CONCURRENTLY RESIGNED AS SUCH
ADDITIONAL TITLED AGENT.  NO SUCCESSOR OR REPLACEMENT ADDITIONAL TITLED AGENT
SHALL BE DESIGNATED OR ELECTED TO SERVE UPON THE RESIGNATION OR DEEMED
RESIGNATION BY ANY PERSON OF ITS ROLE AS AN ADDITIONAL TITLED AGENT.

 

ARTICLE XI
MISCELLANEOUS

 


SECTION 11.1           SURVIVAL.  ALL AGREEMENTS, REPRESENTATIONS AND WARRANTIES
MADE HEREIN AND IN EVERY OTHER FINANCING DOCUMENT SHALL SURVIVE THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS AND THE OTHER
OPERATIVE DOCUMENTS AND THE EXECUTION, SALE AND DELIVERY OF THE NOTES.  THE
INDEMNITIES AND AGREEMENTS SET FORTH IN ARTICLE IX SHALL SURVIVE THE PAYMENT OF
THE OBLIGATIONS AND ANY TERMINATION OF THIS AGREEMENT.


 


SECTION 11.2           NO WAIVERS.  NO FAILURE OR DELAY BY AGENT OR ANY LENDER
IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER ANY FINANCING DOCUMENT SHALL
OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN AND THEREIN PROVIDED
SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


 


SECTION 11.3           NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS
TO ANY PARTY HEREUNDER SHALL BE IN WRITING (INCLUDING PREPAID OVERNIGHT COURIER,
FACSIMILE TRANSMISSION OR SIMILAR WRITING) AND SHALL BE GIVEN TO SUCH PARTY AT
ITS ADDRESS, FACSIMILE NUMBER OR E-MAIL ADDRESS SET FORTH ON THE SIGNATURE PAGES
HEREOF (OR, IN THE CASE OF ANY SUCH LENDER WHO BECOMES A LENDER AFTER THE DATE
HEREOF, IN AN ASSIGNMENT AGREEMENT OR IN A NOTICE DELIVERED TO BORROWERS AND
AGENT BY THE ASSIGNEE LENDER FORTHWITH UPON SUCH ASSIGNMENT) OR AT SUCH OTHER
ADDRESS, FACSIMILE NUMBER OR E-MAIL ADDRESS AS SUCH PARTY MAY HEREAFTER SPECIFY
FOR THE PURPOSE BY NOTICE TO AGENT AND BORROWERS; PROVIDED, THAT NOTICES,
REQUESTS OR OTHER COMMUNICATIONS SHALL BE PERMITTED BY E-MAIL ONLY WHERE
EXPRESSLY PROVIDED IN THE FINANCING DOCUMENTS.  EACH SUCH NOTICE, REQUEST OR
OTHER COMMUNICATION SHALL BE EFFECTIVE (I) IF GIVEN BY FACSIMILE OR E-MAIL, WHEN
SUCH NOTICE IS TRANSMITTED TO THE FACSIMILE NUMBER OR E-MAIL ADDRESS SPECIFIED
BY THIS SECTION OR (II) IF GIVEN BY MAIL, PREPAID OVERNIGHT COURIER OR ANY OTHER
MEANS, WHEN RECEIVED AT THE APPLICABLE ADDRESS SPECIFIED BY THIS SECTION.


 


SECTION 11.4           SEVERABILITY.  IN CASE ANY PROVISION OF OR OBLIGATION
UNDER THIS AGREEMENT OR THE NOTES OR ANY OTHER FINANCING DOCUMENT SHALL BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS OR OBLIGATIONS, OR OF SUCH
PROVISION OR OBLIGATION IN ANY OTHER JURISDICTION, SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


 


SECTION 11.5           AMENDMENTS AND WAIVERS.  ANY PROVISION OF THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT (OTHER THAN SWAP CONTRACTS) MAY BE AMENDED OR
WAIVED IF, BUT ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND IS SIGNED BY
BORROWERS AND THE REQUIRED LENDERS (AND, IF (X) ANY AMENDMENT WOULD INCREASE
EITHER SUCH LENDER’S REVOLVING LOAN COMMITMENT AMOUNT OR INCREASE SUCH LENDER’S
FUNDING OBLIGATIONS IN RESPECT OF ANY TERM LOAN, BY SUCH LENDER AND (Y) THE
RIGHTS OR DUTIES OF AGENT OR LC ISSUER ARE AFFECTED THEREBY, BY AGENT OR THE LC
ISSUER, AS THE CASE MAY BE); PROVIDED THAT NO SUCH AMENDMENT OR WAIVER SHALL,
UNLESS SIGNED

 

--------------------------------------------------------------------------------


 


BY ALL THE LENDERS, (I) REDUCE THE PRINCIPAL OF, RATE OF INTEREST ON OR ANY FEES
WITH RESPECT TO ANY LOAN OR REIMBURSEMENT OBLIGATION; (II) POSTPONE THE DATE
FIXED FOR ANY PAYMENT (OTHER THAN A PAYMENT PURSUANT TO SECTION 2.1(C)) OF
PRINCIPAL OF ANY LOAN, OR OF ANY REIMBURSEMENT OBLIGATION OR OF INTEREST ON ANY
LOAN OR ANY REIMBURSEMENT OBLIGATION OR ANY FEES HEREUNDER OR FOR ANY
TERMINATION OF ANY COMMITMENT; (III) CHANGE THE DEFINITION OF THE TERM REQUIRED
LENDERS OR THE PERCENTAGE OF LENDERS WHICH SHALL BE REQUIRED FOR LENDERS TO TAKE
ANY ACTION HEREUNDER; (IV) INCREASE ANY OF THE DOLLAR LIMITATIONS SET FORTH IN
SECTION 5.7 BY MORE THAN 10% EACH IN THE AGGREGATE; (V) AMEND OR WAIVE THIS
SECTION 11.5 OR THE DEFINITIONS OF THE TERMS USED IN THIS SECTION 11.5 INSOFAR
AS THE DEFINITIONS AFFECT THE SUBSTANCE OF THIS SECTION 11.5; (VI) CONSENT TO
THE ASSIGNMENT, DELEGATION OR OTHER TRANSFER BY ANY CREDIT PARTY OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER ANY FINANCING DOCUMENT; OR (VII) INCREASE ANY OF
THE ADVANCE RATES BY MORE THAN FIVE (5) PERCENTAGE POINTS EACH IN THE AGGREGATE
SET FORTH IN THE BORROWING BASE CERTIFICATE.


 


SECTION 11.6                                ASSIGNMENTS; PARTICIPATIONS;
REPLACEMENT OF LENDERS.


 


(A)                                  ASSIGNMENTS.


 

(I)            ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE
ASSIGNEES ALL OR ANY PORTION OF SUCH LENDER’S LOANS AND INTEREST IN THE
REVOLVING LOAN COMMITMENT, TOGETHER WITH ALL RELATED OBLIGATIONS OF SUCH LENDER
HEREUNDER.  EXCEPT AS AGENT MAY OTHERWISE AGREE, THE AMOUNT OF ANY SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE OF THE APPLICABLE ASSIGNMENT AGREEMENT OR,
IF A “TRADE DATE” IS SPECIFIED IN SUCH ASSIGNMENT AGREEMENT, AS OF SUCH TRADE
DATE) SHALL BE IN A MINIMUM AGGREGATE AMOUNT EQUAL TO $1,000,000 OR, IF LESS,
THE ASSIGNOR’S ENTIRE INTERESTS IN THE REVOLVING LOAN COMMITMENT AND OUTSTANDING
LOANS.  BORROWERS AND AGENT SHALL BE ENTITLED TO CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTERESTS SO ASSIGNED TO AN
ELIGIBLE ASSIGNEE UNTIL AGENT SHALL HAVE RECEIVED AND ACCEPTED AN EFFECTIVE
ASSIGNMENT AGREEMENT EXECUTED, DELIVERED AND FULLY COMPLETED BY THE APPLICABLE
PARTIES THERETO AND A PROCESSING FEE OF $3,500.

 

(II)           FROM AND AFTER THE DATE ON WHICH THE CONDITIONS DESCRIBED ABOVE
HAVE BEEN MET, (I) SUCH ELIGIBLE ASSIGNEE SHALL BE DEEMED AUTOMATICALLY TO HAVE
BECOME A PARTY HERETO AND, TO THE EXTENT OF THE INTERESTS ASSIGNED TO SUCH
ELIGIBLE ASSIGNEE PURSUANT TO SUCH ASSIGNMENT AGREEMENT, SHALL HAVE THE RIGHTS
AND OBLIGATIONS OF A LENDER HEREUNDER AND (II) THE ASSIGNING LENDER, TO THE
EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT
TO SUCH ASSIGNMENT AGREEMENT, SHALL BE RELEASED FROM ITS RIGHTS (OTHER THAN ITS
INDEMNIFICATION RIGHTS) AND OBLIGATIONS HEREUNDER.  UPON THE REQUEST OF THE
ELIGIBLE ASSIGNEE (AND, AS APPLICABLE, THE ASSIGNING LENDER) PURSUANT TO AN
EFFECTIVE ASSIGNMENT AGREEMENT, BORROWERS SHALL EXECUTE AND DELIVER TO AGENT FOR
DELIVERY TO THE ELIGIBLE ASSIGNEE (AND, AS APPLICABLE, THE ASSIGNING LENDER)
NOTES IN THE AGGREGATE PRINCIPAL AMOUNT OF THE ELIGIBLE ASSIGNEE’S PERCENTAGE
INTEREST IN THE REVOLVING LOAN COMMITMENT PLUS THE PRINCIPAL AMOUNT OF THE
ELIGIBLE ASSIGNEE’S TERM LOAN (AND, AS APPLICABLE, NOTES IN THE PRINCIPAL AMOUNT
OF THAT PORTION OF THE REVOLVING LOAN COMMITMENT RETAINED BY THE ASSIGNING
LENDER PLUS THE PRINCIPAL AMOUNT OF THE TERM LOAN RETAINED BY THE ASSIGNING
LENDER).  UPON RECEIPT BY THE ASSIGNING LENDER OF SUCH NOTE, THE ASSIGNING
LENDER SHALL RETURN TO BORROWERS ANY PRIOR NOTE HELD BY IT.

 

--------------------------------------------------------------------------------


 

(III)          AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF BORROWERS,
SHALL MAINTAIN AT ITS OFFICES LOCATED IN CHICAGO, ILLINOIS A COPY OF EACH
ASSIGNMENT AGREEMENT DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE
NAMES AND ADDRESSES OF EACH LENDER, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT
OF THE LOANS OWING TO, SUCH LENDER PURSUANT TO THE TERMS HEREOF.  THE ENTRIES IN
SUCH REGISTER SHALL BE CONCLUSIVE, AND BORROWERS, AGENT AND LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED THEREIN PURSUANT TO THE TERMS HEREOF AS A
LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO
THE CONTRARY.  SUCH REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWERS AND
ANY LENDER, AT ANY REASONABLE TIME UPON REASONABLE PRIOR NOTICE TO AGENT.

 

(IV)          NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 11.6(A)
OR ANY OTHER PROVISION OF THIS AGREEMENT, ANY LENDER MAY AT ANY TIME PLEDGE OR
ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.

 


(B)                                 PARTICIPATIONS.


 

Any Lender may at any time, without the consent of, or notice to, Borrowers or
Agent, sell to one or more Persons participating interests in its Loans,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(a) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(b) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder and (c)
all amounts payable by Borrowers shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender.  No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 11.5 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders.  Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any
Participant.  Borrowers agree that if amounts outstanding under this Agreement
are due and payable (as a result of acceleration or otherwise), each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement and with respect to any Letter of
Credit to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided that such right
of set-off shall be subject to the obligation of each Participant to share with
Lenders, and Lenders agree to share with each Participant, as provided in
Section 8.5.  Each Borrower further agrees that each Participant shall be
entitled to the benefits of Sections 2.3(e)(v), 2.8 and 2.9 to the same extent
as if such Participant were a Lender; provided, that (i) no Participant shall be
entitled to receive any greater payment under Section 2.3(e)(v) or 2.9 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless such sale is made with Borrowers’
prior written consent and (ii) no Participant that is organized under the laws
of a jurisdiction other than the United States shall be entitled to the benefits
of Section 2.8 unless such Participant shall have complied with the provisions
of Section 2.8(c) (assuming, for such purposes only, that such Participant is a
Lender).

 

--------------------------------------------------------------------------------


 


(C)                                  REPLACEMENT OF LENDERS.


 

Within thirty (30) days after: (i) receipt by Agent of notice and demand from
any Lender (an “Affected Lender”) for payment of additional costs as provided in
Sections 2.3(e)(v) or Section 2.3(f), which demand shall not have been revoked,
(ii) Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8,
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto, Borrowers may, at their option,
notify the Agent and such Affected Lender (or Defaulted Lender or non-consenting
Lender, as the case may be) of Borrowers’ intention to obtain, at Borrowers’
expense, a replacement Lender (“Replacement Lender”) for such Lender, which
Replacement Lender shall be reasonably satisfactory to Agent (and to Swingline
Lender, in the event the Replacement Lender intends to assume all or any portion
of the Revolving Loan Commitment). In the event Borrowers obtain a Replacement
Lender within ninety (90) days following notice of its intention to do so, the
Affected Lender (or Defaulted Lender or non-consenting Lender, as the case may
be) shall sell and assign its Loans and funding commitments hereunder to such
Replacement Lender in accordance with the terms of a duly executed and delivered
Assignment Agreement; provided, that (i) Borrowers shall have reimbursed such
Lender for its increased costs for which it is entitled to reimbursement under
this Agreement through the date of such sale and assignment and (ii) Borrowers
shall pay to Agent the $3,500 processing fee in respect of such assignment.  In
the event that a replaced Lender does not execute an Assignment Agreement
pursuant to Section 11.6(a) within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 11.6(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.6(c), Agent, on behalf of Borrowers,
shall be entitled (but not obligated) to execute such an Assignment Agreement on
behalf of such replaced Lender, and any such Assignment Agreement so executed by
Agent, the replacement Lender and, to the extent required pursuant to Section
11.6(a), Borrowers, shall be effective for purposes of this Section 11.6(c) and
Section 11.6(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such replaced Lender to indemnification hereunder shall survive as to such
replaced Lender.

 


(D)           CREDIT PARTY ASSIGNMENTS.  NO CREDIT PARTY MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OTHER OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER FINANCING DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND EACH
LENDER.


 


SECTION 11.7           HEADINGS.  HEADINGS AND CAPTIONS USED IN THE FINANCING
DOCUMENTS (INCLUDING THE EXHIBITS, SCHEDULES AND ANNEXES HERETO AND THERETO) ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE GIVEN ANY
SUBSTANTIVE EFFECT.


 


SECTION 11.8           CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL
INFORMATION OF ANY CREDIT PARTY, AGENT AND EACH LENDER SHALL EXERCISE THE SAME
DEGREE OF CARE THAT IT EXERCISES WITH RESPECT TO ITS OWN PROPRIETARY INFORMATION
OF THE SAME TYPES TO MAINTAIN THE CONFIDENTIALITY OF ANY NON-PUBLIC INFORMATION
THEREBY RECEIVED OR RECEIVED PURSUANT TO THIS AGREEMENT, EXCEPT THAT

 

--------------------------------------------------------------------------------


 


DISCLOSURE OF SUCH INFORMATION MAY BE MADE (I) TO THEIR RESPECTIVE AGENTS,
EMPLOYEES, SUBSIDIARIES, AFFILIATES, ATTORNEYS, AUDITORS, PROFESSIONAL
CONSULTANTS, RATING AGENCIES, INSURANCE INDUSTRY ASSOCIATIONS AND PORTFOLIO
MANAGEMENT SERVICES, (II) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE LOANS, PROVIDED THAT THEY HAVE AGREED TO BE BOUND BY THE
PROVISIONS OF THIS SECTION 11.8, (III) AS REQUIRED BY LAW, REGULATION, RULE,
REQUEST OR ORDER, SUBPOENA, JUDICIAL ORDER OR SIMILAR ORDER AND IN CONNECTION
WITH ANY LITIGATION AND (IV) AS MAY BE REQUIRED IN CONNECTION WITH THE
EXAMINATION, AUDIT OR SIMILAR INVESTIGATION OF SUCH PERSON.  CONFIDENTIAL
INFORMATION SHALL INCLUDE ONLY SUCH INFORMATION IDENTIFIED AS SUCH AT THE TIME
PROVIDED TO AGENT AND SHALL NOT INCLUDE INFORMATION THAT EITHER: (I) IS IN THE
PUBLIC DOMAIN, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO SUCH
PERSON THROUGH NO FAULT OF SUCH PERSON, OR (II) IS DISCLOSED TO SUCH PERSON BY A
PERSON OTHER THAN A CREDIT PARTY, PROVIDED AGENT DOES NOT HAVE ACTUAL KNOWLEDGE
THAT SUCH THIRD PARTY IS PROHIBITED FROM DISCLOSING SUCH INFORMATION.  THE
OBLIGATIONS OF AGENT AND LENDERS UNDER THIS SECTION 11.8 SHALL SUPERSEDE AND
REPLACE THE OBLIGATIONS OF AGENT AND LENDERS UNDER ANY CONFIDENTIALITY AGREEMENT
IN RESPECT OF THIS FINANCING EXECUTED AND DELIVERED BY AGENT OR ANY LENDER PRIOR
TO THE DATE HEREOF.


 


SECTION 11.9           GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS
AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  BORROWER HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO
AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. 
BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.


 


SECTION 11.10         WAIVER OF JURY TRIAL.  EACH OF BORROWER, AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


 


SECTION 11.11                          PUBLICATION; ADVERTISEMENT.


 


(A)           PUBLICATION.  NO CREDIT PARTY WILL DIRECTLY OR INDIRECTLY PUBLISH,
DISCLOSE OR OTHERWISE USE IN ANY PUBLIC DISCLOSURE, ADVERTISING MATERIAL,
PROMOTIONAL MATERIAL, PRESS RELEASE OR INTERVIEW, ANY REFERENCE TO THE NAME,
LOGO OR ANY TRADEMARK OF MERRILL LYNCH OR ANY OF ITS

 

--------------------------------------------------------------------------------


 


AFFILIATES OR ANY REFERENCE TO THIS AGREEMENT OR THE FINANCING EVIDENCED HEREBY,
IN ANY CASE EXCEPT (I) AS REQUIRED BY ANY LAW, REGULATION, RULE, REQUEST OR
ORDER, SUBPOENA OR JUDICIAL OR SIMILAR ORDER, IN WHICH CASE THE APPLICABLE
CREDIT PARTY SHALL GIVE ADMINISTRATIVE AGENT PRIOR WRITTEN NOTICE OF SUCH
PUBLICATION OR OTHER DISCLOSURE OR (II) WITH MERRILL LYNCH’S PRIOR WRITTEN
CONSENT.


 


(B)           ADVERTISEMENT.  EACH LENDER AND EACH CREDIT PARTY HEREBY
AUTHORIZES MERRILL LYNCH TO PUBLISH THE NAME OF SUCH LENDER AND CREDIT PARTY,
THE EXISTENCE OF THE FINANCING ARRANGEMENTS REFERENCED UNDER THIS AGREEMENT, THE
PRIMARY PURPOSE AND/OR STRUCTURE OF THOSE ARRANGEMENTS, THE AMOUNT OF CREDIT
EXTENDED UNDER EACH FACILITY, THE TITLE AND ROLE OF EACH PARTY TO THIS
AGREEMENT, AND THE TOTAL AMOUNT OF THE FINANCING EVIDENCED HEREBY IN ANY
“TOMBSTONE”, COMPARABLE ADVERTISEMENT OR PRESS RELEASE WHICH MERRILL LYNCH
ELECTS TO SUBMIT FOR PUBLICATION.  IN ADDITION, EACH LENDER AND EACH CREDIT
PARTY AGREES THAT MERRILL LYNCH MAY PROVIDE LENDING INDUSTRY TRADE ORGANIZATIONS
WITH INFORMATION NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE TABLE
MEASUREMENTS AFTER THE CLOSING DATE.  WITH RESPECT TO ANY OF THE FOREGOING,
MERRILL LYNCH SHALL PROVIDE BORROWERS WITH AN OPPORTUNITY TO REVIEW AND CONFER
WITH MERRILL LYNCH REGARDING THE CONTENTS OF ANY SUCH TOMBSTONE, ADVERTISEMENT
OR INFORMATION, AS APPLICABLE, PRIOR TO ITS SUBMISSION FOR PUBLICATION AND,
FOLLOWING SUCH REVIEW PERIOD, MERRILL LYNCH MAY, FROM TIME TO TIME, PUBLISH SUCH
INFORMATION IN ANY MEDIA FORM DESIRED BY MERRILL LYNCH, UNTIL SUCH TIME THAT
BORROWERS SHALL HAVE REQUESTED MERRILL LYNCH CEASE ANY SUCH FURTHER PUBLICATION.


 


SECTION 11.12         COUNTERPARTS; INTEGRATION.  THIS AGREEMENT AND THE OTHER
FINANCING DOCUMENTS MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH
SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO AND
HERETO WERE UPON THE SAME INSTRUMENT.  THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO AND SUPERSEDE ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.


 


SECTION 11.13         WAIVER OF CONSEQUENTIAL AND OTHER DAMAGES.   TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWERS SHALL NOT ASSERT, AND
HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


 


SECTION 11.14         NO STRICT CONSTRUCTION.  THE PARTIES HERETO HAVE
PARTICIPATED JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE
EVENT AN AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES HERETO AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


SECTION 11.15         CERTAIN WAIVERS.

 


(A)           NATURE OF LIABILITY; KNOWLEDGE, ETC.  EACH OF THE BORROWERS SHALL
BE JOINTLY AND SEVERALLY LIABLE HEREUNDER AND UNDER EACH OF THE OTHER FINANCING
DOCUMENTS WITH RESPECT TO ALL OBLIGATIONS, REGARDLESS OF WHICH OF THE BORROWERS
ACTUALLY RECEIVES THE PROCEEDS OF THE LOANS OR THE BENEFIT OF ANY OTHER
EXTENSIONS OF CREDIT HEREUNDER, OR THE MANNER IN WHICH THE BORROWERS, THE AGENT
OR THE LENDERS ACCOUNT THEREFOR IN THEIR RESPECTIVE BOOKS AND RECORDS. 
NOTWITHSTANDING THE FOREGOING, (I) EACH BORROWER’S OBLIGATIONS AND LIABILITIES
WITH RESPECT TO PROCEEDS OF LOANS WHICH IT RECEIVES OR LETTERS OF CREDIT OR
SUPPORT AGREEMENTS ISSUED FOR ITS ACCOUNT, AND RELATED FEES, COSTS AND EXPENSES,
AND (II) EACH BORROWER’S OBLIGATIONS AND LIABILITIES ARISING AS A RESULT OF THE
JOINT AND SEVERAL LIABILITY OF THE BORROWERS HEREUNDER WITH RESPECT TO PROCEEDS
OF LOANS RECEIVED BY, OR LETTERS OF CREDIT OR SUPPORT AGREEMENTS ISSUED FOR THE
ACCOUNT OF, ANY OF THE OTHER BORROWERS, TOGETHER WITH THE RELATED FEES, COSTS
AND EXPENSES, SHALL BE SEPARATE AND DISTINCT OBLIGATIONS, BOTH OF WHICH ARE
PRIMARY OBLIGATIONS OF SUCH BORROWER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING IN ANY MANNER, ALL REPRESENTATIONS AND WARRANTIES OF BORROWERS’
CONTAINED HEREIN ARE MADE JOINTLY AND SEVERALLY.  FOR PURPOSES OF THE
AGREEMENTS, REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS
AGREEMENT AND IN THE OTHER FINANCING DOCUMENTS, THE KNOWLEDGE OF ONE BORROWER
SHALL BE IMPUTED TO ALL BORROWERS AND ANY CONSENT BY ONE BORROWER SHALL
CONSTITUTE THE CONSENT OF AND SHALL BIND ALL BORROWERS.  NEITHER THE JOINT AND
SEVERAL LIABILITY OF, NOR THE LIENS GRANTED TO THE AGENT UNDER THE SECURITY
DOCUMENTS BY, ANY OF THE BORROWERS SHALL BE IMPAIRED OR RELEASED BY (A) THE
FAILURE OF THE AGENT OR ANY LENDER, ANY SUCCESSORS OR ASSIGNS THEREOF, OR ANY
HOLDER OF ANY NOTE OR ANY OF THE OBLIGATIONS TO ASSERT ANY CLAIM OR DEMAND OR TO
EXERCISE OR ENFORCE ANY RIGHT, POWER OR REMEDY AGAINST ANY BORROWER, ANY
SUBSIDIARY OF ANY BORROWER, ANY OTHER PERSON, THE COLLATERAL OR OTHERWISE; (B)
ANY EXTENSION OR RENEWAL FOR ANY PERIOD (WHETHER OR NOT LONGER THAN THE ORIGINAL
PERIOD) OR EXCHANGE OF ANY OF THE OBLIGATIONS OR THE RELEASE OR COMPROMISE OF
ANY OBLIGATION OF ANY NATURE OF ANY PERSON WITH RESPECT THERETO; (C) THE
SURRENDER, RELEASE OR EXCHANGE OF ALL OR ANY PART OF ANY PROPERTY (INCLUDING
WITHOUT LIMITATION THE COLLATERAL) SECURING PAYMENT, PERFORMANCE AND/OR
OBSERVANCE OF ANY OF THE OBLIGATIONS OR THE COMPROMISE OR EXTENSION OR RENEWAL
FOR ANY PERIOD (WHETHER OR NOT LONGER THAN THE ORIGINAL PERIOD) OF ANY
OBLIGATIONS OF ANY NATURE OF ANY PERSON WITH RESPECT TO ANY SUCH PROPERTY; (D)
ANY ACTION OR INACTION ON THE PART OF THE AGENT OR ANY LENDER, OR ANY OTHER
EVENT OR CONDITION WITH RESPECT TO ANY OTHER BORROWER, INCLUDING ANY SUCH ACTION
OR INACTION OR OTHER EVENT OR CONDITION, WHICH MIGHT OTHERWISE CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, SUCH OTHER BORROWER, OR A GUARANTOR OR
SURETY OF OR FOR ANY OR ALL OF THE OBLIGATIONS; AND (E) ANY OTHER ACT, MATTER OR
THING (OTHER THAN PAYMENT OR PERFORMANCE OF THE OBLIGATIONS) WHICH WOULD OR
MIGHT, IN THE ABSENCE OF THIS PROVISION, OPERATE TO RELEASE, DISCHARGE OR
OTHERWISE PREJUDICIALLY AFFECT THE OBLIGATIONS OF SUCH OR ANY OTHER BORROWER.


 


(B)           WAIVERS BY BORROWERS.  EACH BORROWER EXPRESSLY WAIVES ALL RIGHTS
IT MAY HAVE NOW OR IN THE FUTURE UNDER ANY STATUTE, OR AT COMMON LAW, OR AT LAW
OR IN EQUITY, OR OTHERWISE, TO COMPEL THE AGENT OR LENDERS TO MARSHAL ASSETS OR
TO PROCEED IN RESPECT OF THE OBLIGATIONS GUARANTEED HEREUNDER AGAINST ANY OTHER
BORROWER OR GUARANTOR OF THE OBLIGATIONS, ANY OTHER PARTY OR AGAINST ANY
SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS BEFORE PROCEEDING
AGAINST, OR AS A CONDITION TO PROCEEDING AGAINST, BORROWERS.  IT IS AGREED AMONG
BORROWERS, THE AGENT AND THE LENDERS THAT THE FOREGOING WAIVERS ARE OF THE
ESSENCE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
FINANCING DOCUMENTS AND THAT, BUT FOR THE PROVISIONS OF THIS ARTICLE XI AND SUCH
WAIVERS, THE AGENT AND THE LENDERS WOULD DECLINE TO ENTER INTO THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(C)           SUBORDINATION OF SUBROGATION, ETC.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT, AND EXCEPT AS
SET FORTH IN SUBSECTION (E) BELOW, EACH BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY SUBORDINATES TO PAYMENT OF THE OBLIGATIONS ANY AND ALL RIGHTS AT LAW
OR IN EQUITY TO SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION,
INDEMNIFICATION OR SET OFF AND ANY AND ALL DEFENSES AVAILABLE TO A SURETY,
GUARANTOR OR ACCOMMODATION CO-OBLIGOR UNTIL THE OBLIGATIONS ARE INDEFEASIBLY
PAID IN FULL IN CASH.  EACH BORROWER ACKNOWLEDGES AND AGREES THAT THIS
SUBORDINATION IS INTENDED TO BENEFIT THE AGENT AND THE LENDERS AND SHALL NOT
LIMIT OR OTHERWISE AFFECT BORROWERS’ LIABILITY HEREUNDER OR THE ENFORCEABILITY
OF THIS ARTICLE XI, AND THAT THE AGENT, LENDERS AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS ARE INTENDED THIRD PARTY BENEFICIARIES OF THE WAIVERS AND AGREEMENTS
SET FORTH HEREIN.


 


(D)           LIMITATION.  NOTWITHSTANDING ANY PROVISION HEREIN CONTAINED TO THE
CONTRARY, EACH BORROWER’S LIABILITY UNDER THIS ARTICLE XI (WHICH LIABILITY IS IN
ANY EVENT IN ADDITION TO AMOUNTS FOR WHICH SUCH BORROWER IS PRIMARILY LIABLE
UNDER ARTICLE II) SHALL BE LIMITED TO AN AMOUNT NOT TO EXCEED AS OF ANY DATE OF
DETERMINATION THE GREATER OF:


 

(I)            THE NET AMOUNT OF ALL LOANS ADVANCED TO ANY OTHER BORROWER UNDER
THIS AGREEMENT AND THEN RE-LOANED OR OTHERWISE TRANSFERRED TO, OR FOR THE
BENEFIT OF, SUCH BORROWER; AND

 

(II)           THE AMOUNT WHICH COULD BE CLAIMED BY THE AGENT AND THE LENDERS
FROM SUCH BORROWER UNDER THIS ARTICLE XI WITHOUT RENDERING SUCH CLAIM VOIDABLE
OR AVOIDABLE UNDER SECTION 548 OF THE BANKRUPTCY CODE OR UNDER ANY APPLICABLE
STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR
SIMILAR STATUTE OR COMMON LAW AFTER TAKING INTO ACCOUNT, AMONG OTHER THINGS,
SUCH BORROWER’S RIGHT OF CONTRIBUTION AND INDEMNIFICATION FROM EACH OTHER
BORROWER UNDER SUBSECTION (E) BELOW.

 


(E)           CONTRIBUTION WITH RESPECT TO OBLIGATIONS.  TO THE EXTENT THAT ANY
BORROWER SHALL MAKE A PAYMENT UNDER THIS ARTICLE XI OF ALL OR ANY OF THE
OBLIGATIONS (OTHER THAN LOANS MADE TO THAT BORROWER FOR WHICH IT IS PRIMARILY
LIABLE) (A “JOINT LIABILITY PAYMENT”) WHICH, TAKING INTO ACCOUNT ALL OTHER JOINT
LIABILITY PAYMENTS THEN PREVIOUSLY OR CONCURRENTLY MADE BY ANY OTHER BORROWER,
EXCEEDS THE AMOUNT WHICH SUCH BORROWER WOULD OTHERWISE HAVE PAID IF EACH
BORROWER HAD PAID THE AGGREGATE OBLIGATIONS SATISFIED BY SUCH JOINT LIABILITY
PAYMENTS IN THE SAME PROPORTION THAT SUCH BORROWER’S “ALLOCABLE AMOUNT” (AS
DEFINED BELOW) (AS DETERMINED IMMEDIATELY PRIOR TO SUCH JOINT LIABILITY
PAYMENTS) BORE TO THE AGGREGATE ALLOCABLE AMOUNTS OF EACH OF THE BORROWERS AS
DETERMINED IMMEDIATELY PRIOR TO THE MAKING OF SUCH JOINT LIABILITY PAYMENTS,
THEN, FOLLOWING INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AND
TERMINATION OF THE COMMITMENTS, SUCH BORROWER SHALL BE ENTITLED TO RECEIVE
CONTRIBUTION AND INDEMNIFICATION PAYMENTS FROM, AND BE REIMBURSED BY, EACH OTHER
BORROWER FOR THE AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON THEIR RESPECTIVE
ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO SUCH JOINT LIABILITY PAYMENTS. 
AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE AMOUNT” OF ANY BORROWER SHALL BE
EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM WHICH COULD THEN BE RECOVERED FROM SUCH
BORROWER UNDER THIS ARTICLE XI WITHOUT RENDERING SUCH CLAIM VOIDABLE OR
AVOIDABLE UNDER SECTION 548 OF THE BANKRUPTCY CODE OR UNDER ANY APPLICABLE STATE
UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR SIMILAR
STATUTE OR COMMON LAW.

 

--------------------------------------------------------------------------------


 


(F)            THIS SECTION IS INTENDED ONLY TO DEFINE THE RELATIVE RIGHTS OF
THE BORROWERS AND NOTHING SET FORTH IN THIS SECTION IS INTENDED TO OR SHALL
IMPAIR THE OBLIGATIONS OF THE BORROWERS, JOINTLY AND SEVERALLY, TO PAY ANY
AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT.  NOTHING CONTAINED IN
THIS SECTION SHALL LIMIT THE LIABILITY OF ANY BORROWER TO PAY THE LOANS MADE
DIRECTLY OR INDIRECTLY TO THAT BORROWER AND ACCRUED INTEREST, FEES AND EXPENSES
WITH RESPECT THERETO FOR WHICH SUCH BORROWER SHALL BE PRIMARILY LIABLE.


 


(G)           THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS OF CONTRIBUTION AND
INDEMNIFICATION HEREUNDER SHALL CONSTITUTE ASSETS OF THE BORROWERS TO WHICH SUCH
CONTRIBUTION AND INDEMNIFICATION IS OWING.  THE RIGHTS OF ANY INDEMNIFYING A
BORROWER AGAINST THE OTHER BORROWERS UNDER THIS SECTION SHALL BE EXERCISABLE
UPON THE FULL AND INDEFEASIBLE PAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF
THE COMMITMENTS.


 

[Balance of Page Intentionally Left Blank]
- Signature Page Follows -

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

WILLIAMS CONTROLS INC., a
Delaware corporation

WILLIAMS CONTROLS INDUSTRIES,
INC., a Delaware corporation

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

Address: 14100 SW 72nd Avenue,
Portland, Oregon 97224

 

Facsimile number: 503-624-3812

 

 

 

 

Borrowers’ Account Designation:

 

 

 

 

 

[Name of bank]

 

 

ABA No.:

 

 

 

 

Account No.:

 

 

 

 

Account Name:

 

 

 

 

Reference:

 

 

 

 

 

 

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc., as
Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address: 222 N. LaSalle Street, 17th Floor
Chicago, Illinois  60601
Attn:  Legal Department

 

 

Facsimile number:  (312)499-3126

 

 

E-Mail Address: bruce.frank@ml.com

 

 

 

 

Payment Account Designation:

 

 

LaSalle Bank, NA

 

 

Chicago, IL

 

 

ABA No.: 071000505

 

 

Account No.: 5800393182

 

 

Account Name: MLBFS - Corporate Finance

 

 

Reference:  Williams Controls, Inc.

 

--------------------------------------------------------------------------------


 

Annex A

 

Commitment Annex

 

Lender

 

Revolving
Loan
Commitment
Amount

 

Revolving Loan
Commitment
Percentage

 

Term Loan
Commitment
Amount

 

Term Loan
Commitment
Percentage

 

Merrill Lynch Capital

 

$

8,000,000

 

100

%

$

17,000,000

 

100

%

 

 

 

 

 

 

 

 

 

 

TOTALS

 

$

8,000,000

 

100

%

$

17,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Annex B

 

Closing Checklist

 

--------------------------------------------------------------------------------


 

Exhibit A to Credit Agreement (Assignment Agreement)

 

This Assignment Agreement (this “Assignment Agreement”) is entered into as of
                          by and between the Assignor named on the signature
page hereto (“Assignor”) and the Assignee named on the signature page hereto
(“Assignee”).  Reference is made to the Credit Agreement dated as of September
27, 2004 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Williams Controls Industries, Inc. (“Borrower”), the financial
institutions party thereto from time to time, as Lenders, and Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., as
Agent.  Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Credit Agreement.

 

Assignor and Assignee hereby agree as follows:

 

1.             Assignor hereby sells and assigns to Assignee, and Assignee
hereby purchases and assumes from Assignor the interests set forth on the
schedule attached hereto (the “Schedule”), in and to Assignor’s rights and
obligations under the Credit Agreement as of the effective date set forth on the
Schedule (the “Effective Date”).  Such purchase and sale is made without
recourse, representation or warranty except as expressly set forth herein.  On
the Effective Date, Assignee shall pay to Assignor an amount equal to the
aggregate amounts assigned pursuant to the Schedule (exclusive of unfunded
portions of the Revolving Loan Commitment) and Assignor shall pay to Assignee a
closing fee in respect of the transactions contemplated hereby in the amount
specified on the Schedule.

 

2.             Assignor (i) represents that as of the Effective Date, that it is
the legal and beneficial owner of the interests assigned hereunder free and
clear of any adverse claim, (ii) makes no other representation or warranty and
assumes no responsibility with respect to any statement, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Financing Documents or any other instrument
or document furnished pursuant thereto; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any other Credit Party or any other Person or the performance or observance
by any Credit Party of its Obligations under the Credit Agreement or any other
Financing Documents or any other instrument or document furnished pursuant
thereto.

 

3.             Assignee (i) confirms that it has received a copy of the Credit
Agreement and the other Financing Documents, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (ii) agrees that it will,
independently and without reliance upon Agent, Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Financing Documents as are delegated to Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all obligations
which by

 

A - 1

--------------------------------------------------------------------------------


 

the terms of the Credit Agreement are required to be performed by it as a
Lender; (v) represents that on the date of this Assignment Agreement it is not
presently aware of any facts that would cause it to make a claim under the
Credit Agreement; (vi) represents and warrants that Assignee is not a foreign
person (i.e., a person other than a United States person for United States
Federal income tax purposes) or, if it is a foreign person, that it has
delivered to Agent the documentation required to be delivered to Agent by
Section 13 below; (vii) represents and warrants that Assignee is (or, upon
receipt of the required consents hereto by Agent and Borrowers will become) an
Eligible Assignee and (viii) represents and warrants that it has experience and
expertise in the making or the purchasing of loans such as the Loans, and that
it has acquired the interests described herein for its own account and without
any present intention of selling all or any portion of such interests.

 

4.             Each of Assignor and Assignee represents and warrants to the
other party hereto that it has full power and authority to enter into this
Assignment Agreement and to perform its obligations hereunder in accordance with
the provisions hereof, that this Assignment Agreement has been duly authorized,
executed and delivered by such party and that this Assignment Agreement
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.

 

5.             Upon the effectiveness of this Assignment Agreement pursuant to
Section 13 below, (i) Agent shall register Assignee as a Lender, pursuant to the
terms of the Credit Agreement, (ii) Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment Agreement, have the
rights and obligations of a Lender thereunder, (iii) Assignor shall, to the
extent provided in this Assignment Agreement, relinquish its rights and be
released from its obligations under the Credit Agreement and (iv) Agent shall
thereafter make all payments in respect of the interest assigned hereby
(including payments of principal, interest, fees and other amounts) to
Assignee.  Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by Agent or with respect to the
making of this assignment directly between themselves.

 

6.             Each of Assignor and Assignee hereby agrees from time to time,
upon request of the other such party hereto, to take such additional actions and
to execute and deliver such additional documents and instruments as such other
party may reasonably request to effect the transactions contemplated by, and to
carry out the intent of, this Assignment Agreement.

 

7.             Neither this Assignment Agreement nor any term hereof may be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the party (including, if applicable, any party required to evidence
its consent to or acceptance of this Assignment Agreement) against whom
enforcement of such change, waiver, discharge or termination is sought.

 

8.             For the purposes hereof and for purposes of the Credit Agreement,
the notice address of Assignee shall be as set forth on the Schedule.  Any
notice or other communication herein required or permitted to be given shall be
in writing and delivered in accordance with the notice provisions of the Credit
Agreement.

 

A - 2

--------------------------------------------------------------------------------


 

9.             In case any provision in or obligation under this Assignment
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.           THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

11.           This Assignment Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

 

12.           This Assignment Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures hereto were upon the same agreement.

 

13.           This Assignment Agreement shall become effective as of the
Effective Date upon the satisfaction of each of the following conditions:  (i)
the execution of a counterpart hereof by each of Assignor and Assignee, (ii) the
execution of a counterpart hereof by each of Agent and Borrowers as evidence of
its consent hereto to the extent required pursuant to Section 11.6(a) of the
Credit Agreement, (iii) the receipt by Agent of the administrative fee referred
to in Section 11.6(a) of the Credit Agreement, (iv) in the event Assignee is a
Foreign Lender, the receipt by Agent of United States Internal Revenue Service
Forms W-8ECI, W-8BEN or Form W-8IMY (as applicable), or such other forms,
certificates or other documents prescribed by United States Internal Revenue
Service properly completed and executed by Assignee certifying as to Assignee’s
entitlement to exception from withholding or deduction of Taxes, and (v) the
receipt by Agent of originals or telecopies of the counterparts described above.

 

The parties hereto have caused this Assignment Agreement to be executed and
delivered as of the date first written above.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

A - 3

--------------------------------------------------------------------------------


 

 

Consented to:

 

 

 

Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., as Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Williams Controls Industries, Inc.

 

 

 

By:

 

 

 

Title:

 

 

 

A - 4

--------------------------------------------------------------------------------


 

Schedule to Assignment Agreement

 

Assignor:

 

Assignee:

 

Effective Date:

 

 

Credit Agreement dated as of                             , 2004 among Williams
Controls Industries, Inc. and Williams Controls, Inc., as Borrowers, the
financial institutions party thereto from time to time, as Lenders, and Merrill
Lynch Capital, a division of Merrill Lynch Business Financial Services Inc., as
Agent

 

Interests Assigned:

 

Commitment/Loan

 

Revolving Loan
Commitment

 

Term Loan

 

Assignor Amounts

 

$

 

 

$

 

 

Amounts Assigned

 

$

 

 

$

 

 

Assignor Amounts (post-assignment)

 

$

 

 

$

 

 

 

Closing Fee:

 

$

 

 

 

 

 

 

 

 

 

 

Assignee Information:

 

 

 

 

 

 

Address for Notices:

Address for Payments:

 

 

 

 

 

 

 

Bank:

 

Attention:

 

ABA #:

 

Telephone:

 

Account #:

 

Facsimile:

 

Reference:

 

A - 5

--------------------------------------------------------------------------------


 

Exhibit B to Credit Agreement (Excess Cash Flow Certificate)

 

WILLIAMS CONTROLS INDUSTRIES, INC.
WILLIAMS CONTROLS, INC.

 

Date:                ,      

 

This certificate is given by                               , a Responsible
Officer of                 (“Borrower”), pursuant to Section 4.1(c) of that
certain Credit Agreement dated as of September 27, 2004 among William Controls,
Inc., Williams Controls Industries, Inc., the Lenders from time to time party
thereto and Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as Agent for Lenders (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)                                  set forth below is a schedule of Excess
Cash Flow for the year ended                               ,            and the
calculation of the required prepayment of $                              ; and

 

(b)                                 the schedule set forth below is based on the
audited financial statements which have been delivered to Agent in accordance
with Section 4.1(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this         day of                     ,            .

 

 

By:

 

 

 

Name:

 

 

 

Title

 

of

 

 

 

B - 1

--------------------------------------------------------------------------------


 

Excess Cash Flow is defined as follows:

 

Operating Cash Flow (as calculated on the Compliance Certificate)

 

$

 

 

 

 

 

 

Less:

 

 

 

 

 

 

 

Cash payments in respect of income or franchise taxes

 

 

 

 

 

 

 

Regularly scheduled principal payments with respect to Debt actually paid
(including the portion of scheduled payments under Capital Leases allocable to
principal but excluding repayments of Revolving Loans and other Debt subject to
re-borrowing to the extent not accompanied by a concurrent and permanent
reduction of the Revolving Loan Commitment (or equivalent loan commitment), and
excluding the amortization of debt discount or premium)

 

 

 

 

 

 

 

Total Interest Expense (as calculated on the Compliance Certificate)

 

 

 

 

 

 

 

Restricted Distributions made in cash by Borrower and permitted under Section
5.4 of the Credit Agreement

 

 

 

 

 

 

 

Increase (or plus the decrease) in Working Capital (defined below)

 

 

 

 

 

 

 

Increases (or plus the decrease) in long term deferred tax assets

 

 

 

 

 

 

 

Decreases (or plus the increase) in long term deferred tax liabilities

 

 

 

 

 

 

 

Excess Cash Flow

 

$

 

 

 

 

 

 

Required prepayment percentage

 

75.0

%

 

 

 

 

Required prepayment amount

 

$

 

 

 

B - 2

--------------------------------------------------------------------------------


 

Decrease (increase) in Working Capital, for the purposes of the calculation of
Excess Cash Flow, means the following:

 

 

 

Beg. of Period

 

End of Period

 

 

 

 

 

 

 

Current assets

 

$

 

 

$

 

 

 

 

 

 

 

 

Less:

Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Equivalents

 

 

 

 

 

 

 

 

 

 

 

 

 

Amounts due from Affiliates

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted current assets:

 

$

 

 

$

 

 

 

 

 

 

 

 

Current liabilities:

 

$

 

 

$

 

 

 

 

 

 

 

 

Less:

Revolving Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Current portion of Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

Amounts due to Affiliates

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted current liabilities:

 

$

 

 

$

 

 

 

 

 

 

 

 

Working Capital:

 

$

 

 

$

 

 

 

 

 

 

 

 

Decrease (Increase) in Working Capital (calculated as the beginning of period
Working Capital minus end of period Working Capital)

 

 

 

$

 

 

 

B - 3

--------------------------------------------------------------------------------


 

Exhibit C to Credit Agreement (Compliance Certificate)

 

COMPLIANCE CERTIFICATE

 

WILLIAMS CONTROLS INDUSTRIES, INC.
WILLIAMS CONTROLS, INC.

 

Date:               ,        

 

 

This certificate is given by                                  , a Responsible
Officer of [Williams Controls Industries, Inc./William Controls, Inc] (a
“Borrower”), pursuant to Section 4.1(c) of that certain Credit Agreement dated
as of September 27, 2004 among Borrowers, the Lenders from time to time party
thereto and Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as Agent for Lenders (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)           the financial statements delivered with this certificate in
accordance with Section 4.1(a) and/or 4.1(b) of the Credit Agreement fairly
present in all material respects the results of operations and financial
condition of Holdings and its Subsidiaries (including Williams) as of the dates
of such financial statements;

 

(b)           I have reviewed the terms of the Credit Agreement and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Subsidiaries during the
accounting period covered by such financial statements;

 

(c)           such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, is undertaking and proposes to take with
respect thereto;

 

(d)           Borrowers are in compliance with the covenants contained in
Article VI of the Credit Agreement, as demonstrated by the calculation of such
covenants below, except as set forth in Schedule 1 hereto; and

 

(e)           No customer (together with its Affiliates) of Williams or any of
its Subsidiaries has accounted for greater than        % of the gross revenues
of Williams and its Consolidated Subsidiaries for the twelve-month period
covered by the financial statements delivered herewith;

 

C - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this         day of                      ,       .

 

 

By:

 

 

 

Name:

 

 

 

Title

 

of

 

 

 

C - 2

--------------------------------------------------------------------------------


 

CAPITAL EXPENDITURES

 

(Section 6.1)

 

Capital Expenditures for the applicable measurement period (the “Defined
Period”) are defined as follows:

 

Amount capitalized during the Defined Period by Borrowers and their consolidated
Subsidiaries as capital expenditures for property, plant, and equipment or
similar fixed asset accounts, including any such expenditures by way of
acquisition of a Person or by way of assumption of Debt or other obligations, to
the extent reflected as plant, property and equipment

 

$

 

 

 

 

 

 

Plus:

deposits made in the Defined Period in connection with property, plant, and
equipment; less deposits of a prior period included above

 

 

 

 

 

 

 

 

Less:

Net Cash Proceeds of Asset Dispositions received during the Defined Period which
(i) Borrowers or a Subsidiary are permitted to reinvest pursuant to the terms of
the Credit Agreement and (ii) are included in capital expenditures above

 

 

 

 

 

 

 

 

 

Proceeds of Property Insurance Policies received during the Defined Period which
(i) Borrowers or a Subsidiary are permitted to reinvest pursuant to the terms of
the Credit Agreement and (ii) are included in capital expenditures above

 

 

 

 

 

 

 

Capital Expenditures

 

$

 

 

 

 

 

 

Less:

Portion of Capital Expenditures financed during the Defined Period under Capital
Leases or other Debt (Debt, for this purpose, does not include drawings under
the Revolving Loan Commitment)

 

 

 

 

 

 

 

Unfinanced Capital Expenditures (used in calculation of Operating Cash Flow
(defined in Section 6.3 of the Compliance Certificate))

 

$

 

 

 

C - 3

--------------------------------------------------------------------------------


 

Capital Expenditures (from above)

 

Permitted Capital Expenditures

 

$

 

 

 

 

 

 

In Compliance

 

Yes/No

 

 

C - 4

--------------------------------------------------------------------------------


 

EBITDA
(Section 6.2)

 

EBITDA for the applicable measurement period (the “Defined Period”) is defined
as follows:

 

Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding:  (a) the income (or loss) of any Person (other than
Subsidiaries of Borrower) in which a Borrower or any of its Subsidiaries has an
ownership interest unless received by such Borrower or its Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of a Borrower or is merged into or consolidated with
a Borrower

 

$

 

 

 

 

 

 

Plus:

Any provision for (or less any benefit from) income and franchise taxes included
in the determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

Interest expense, net of interest income, deducted in the determination of net
income for the Defined Period

 

 

 

 

 

 

 

 

 

Amortization and depreciation deducted in the determination of net income for
the Defined Period

 

 

 

 

 

 

 

 

 

Losses (or less gains) from Asset Dispositions included in the determination of
net income for the Defined Period (excluding sales,  expenses or losses related
to current assets)

 

 

 

 

 

 

 

 

 

Other non-cash losses (or less gains) included in the determination of net
income for the Defined Period and for which no cash outlay (or cash receipt) is
foreseeable

 

 

 

 

 

 

 

 

 

Expenses and fees included in the determination of net income and incurred
during the Defined Period to consummate the transactions contemplated by the
Operative Documents, but solely to the extent disclosed in writing to Agent
prior to the Closing Date

 

 

 

 

 

 

 

 

 

Extraordinary losses (or less gains) included in the determination of net income
during the Defined Period, net of related tax effects

 

 

 

 

 

 

 

 

Less:

Expenditures made after the Closing Date, but during the Defined Period, in
connection with the consummation of the transactions contemplated by the
Operative Documents, but not reflected in the pro forma balance sheet referenced
in Section 3.5(c) and not deducted in the determination of net income

 

 

 

 

C - 5

--------------------------------------------------------------------------------


 

EBITDA for the Defined Period

 

$

 

 

 

 

 

 

Required EBITDA for the Defined Period

 

$

 

 

 

 

 

 

In Compliance

 

Yes/No

 

 

C - 6

--------------------------------------------------------------------------------


 

FIXED CHARGE COVERAGE RATIO

 

(Section 6.3)

 

Fixed Charge Coverage Ratio for the applicable measurement period (the “Defined
Period”) is defined as follows:

 

Fixed Charges: Interest expense ($          ), net of interest income
($          ), interest paid in kind ($          ) and amortization of
capitalized fees and expenses incurred to consummate the transactions
contemplated by the Operative Documents and included in interest expense
($          ), included in the determination of net income of Borrowers and
their Consolidated Subsidiaries for the Defined Period (“Total Interest
Expense”)

 

$

 

 

 

 

 

 

Plus:

Any provision for (or less any benefit from) income or franchise taxes included
in the determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

Scheduled payments of principal for the Defined Period with respect to all Debt
(including the portion of scheduled payments under Capital Leases allocable to
principal but excluding mandatory prepayments required by Section 2.1(c) and
excluding scheduled repayments of Revolving Loans and other Debt subject to
reborrowing to the extent not accompanied by a concurrent and permanent
reduction of the Revolving Loan Commitment (or equivalent loan commitment))

 

 

 

 

 

 

 

 

 

Increases (or less the decreases) during the Defined Period in deferred tax
assets

 

 

 

 

 

 

 

 

 

Decreases (or less the increases) during the Defined Period in deferred tax
liabilities

 

 

 

 

 

 

 

 

 

Restricted Distributions made by Borrowers in cash during the Defined Period

 

 

 

 

 

 

 

Fixed Charges

 

$

 

 

 

 

 

 

Operating Cash Flow:

 

 

 

 

 

 

 

EBITDA for the Defined Period (calculated in the manner required by Section 6.2
of the Compliance Certificate)

 

$

 

 

 

 

 

 

Less:

Unfinanced Capital Expenditures for the Defined Period (calculated in the manner
required by Section 6.1 of the Compliance Certificate)

 

 

 

 

C - 7

--------------------------------------------------------------------------------


 

To the extent not already reflected in the calculation of EBITDA, other
capitalized costs, defined as the gross amount capitalized during the Defined
Period, as long term assets, other than Capital Expenditures

 

 

 

 

 

 

 

Operating Cash Flow

 

$

 

 

 

 

 

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

 

      to 1.0

 

 

 

 

 

Minimum Fixed Charge Coverage for the Defined Period

 

      to 1.0

 

 

 

 

 

In Compliance

 

Yes/No

 

 

C - 8

--------------------------------------------------------------------------------


 

INTEREST COVERAGE RATIO

 

(Section 6.4)

 

Total Interest Expense (calculated in the manner required by Section 6.3 of the
Compliance Certificate) for the applicable measurement period (the “Defined
Period”)

 

$

 

 

 

 

 

 

Operating Cash Flow for the Defined Period (calculated in the manner required by
Section 6.3 of the Compliance Certificate)

 

$

 

 

 

 

 

 

Interest Coverage Ratio (Ratio of Operating Cash Flow to Interest Expenses) for
the Defined Period

 

      to 1.0

 

 

 

 

 

Minimum Required Interest Coverage Ratio for the Defined Period

 

      to 1.0

 

 

 

 

 

In Compliance

 

Yes/No

 

 

C - 9

--------------------------------------------------------------------------------


 

TOTAL DEBT TO EBITDA RATIO

 

(Section 6.5)

 

Total Debt:

 

Average daily principal balance of the Revolving Loans for the one month period
ending on the last day of the applicable measurement period (the “Defined
Period”)

 

$

 

 

 

 

 

 

Plus:

Outstanding principal balance of the Term Loan as of the last day of the Defined
Period

 

 

 

 

 

 

 

 

 

Outstanding principal balance of all other Debt of Borrowers and their
Consolidated Subsidiaries as of the last day of the Defined Period

 

 

 

 

 

 

 

Total Debt

 

$

 

 

 

 

 

 

EBITDA for the Defined Period (calculated in the manner required by Section 6.1
of the Compliance Certificate)

 

$

 

 

 

 

 

 

Ratio of Total Debt to EBITDA for the Defined Period

 

      to 1.0

 

 

 

 

 

Maximum Permitted Ratio of Total Debt to EBITDA for the Defined Period

 

      to 1.0

 

 

 

 

 

In Compliance

 

Yes/No

 

 

C - 10

--------------------------------------------------------------------------------


 

Exhibit D to Credit Agreement (Borrowing Base Certificate)

 

WILLIAMS CONTROLS INDUSTRIES, INC.
WILLIAMS CONTROLS, INC.

 

Date:              ,      

 

 

This certificate is given by                           , a Responsible Officer
of [Williams Controls Industries, Inc./Williams Controls, Inc.] (a “Borrower”),
pursuant to Section 4.1(m) of that certain Credit Agreement dated as of
September 27, 2004 among Borrowers, the Lenders from time to time party thereto
and Merrill Lynch Capital, a division of Merrill Lynch Business Financial
Services Inc., as Agent for Lenders (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)           Attached hereto as Schedule 1 is a calculation of the Borrowing
Base for Borrowers as of the above date;

 

(b)           based on such schedule, the Borrowing Base as the above date is:

 

$                           

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this            day of                   ,       .

 

 

By:

 

 

 

Name:

 

 

 

Title

 

of

 

 

 

D - 1

--------------------------------------------------------------------------------


 

BORROWING BASE CALCULATION

 

WILLIAMS CONTROLS INDUSTRIES, INC.
WILLIAMS CONTROLS, INC.

 

Accounts of Williams and its Subsidiaries reflected on the Borrowers’
consolidated balance sheet (as of the date above).

 

$

 

 

 

 

 

 

Less:

Ineligible Accounts:

 

 

 

 

 

 

 

 

 

Accounts which remain unpaid for more than 60 days after the due date specified
in the original invoice or for more than 90 days after the invoice date if no
due date was specified

 

 

 

 

 

 

 

 

 

Accounts due from customers whose principal places of business are located
outside of the United States, to the extent such accounts exceed 25.0% of
Borrowers’ aggregate accounts receivable, excluding, however, such Accounts that
are backed by a letter of credit (provided that such letter of credit was issued
or confirmed by a bank that is organized under the laws of the United States of
America or a State thereof and has capital and surplus in excess of
$500,000,000)

 

 

 

 

 

 

 

 

 

Accounts with respect to which the customer is the United States of America or
any department, agency, or instrumentality thereof; except for those Accounts
for which Williams has complied with the Federal Assignment of Claims Act (Ref.
31 U.S.C. Section 3727)

 

 

 

 

D - 2

--------------------------------------------------------------------------------


 

Accounts with respect to which the customer is an Affiliate of a Borrower or a
director, officer, agent, stockholder, or employee of a Borrower or any of their
Affiliates

 

 

 

 

 

 

 

Accounts with respect to which there is any unresolved dispute with the
respective customer but only to the extent of such dispute

 

 

 

 

 

 

 

Accounts with respect to which Agent does not have a valid, first priority and
fully perfected security interest and Accounts subject to any Lien except those
in favor of Agent and Permitted Encumbrances; including Accounts evidenced by an
instrument (as defined in Article 9 of the UCC) not in the possession of Agent

 

 

 

 

 

 

 

Accounts with respect to which the customer is the subject of any bankruptcy or
other insolvency proceedings

 

 

 

 

 

 

 

Accounts due from a customer to the extent that such Accounts exceed in the
aggregate an amount equal to twenty five percent (25%) of the aggregate of all
Accounts at said date

 

 

 

 

 

 

 

Accounts with respect to which the customer’s obligation to pay is conditional
or subject to a repurchase obligation or right to return, including bill and
hold sales, guarantied sales, sale or return transactions, sales on approval or
consignment sales

 

 

 

 

 

 

 

Accounts due from a customer if fifty percent (50%) or more of the dollar amount
of all Accounts owing by that customer are ineligible under the other criteria
set forth herein

 

 

 

 

D - 3

--------------------------------------------------------------------------------


 

Ineligible Accounts

 

$

 

 

 

 

 

 

Eligible Accounts (Accounts less Total Ineligible Accounts)

 

$

 

 

 

 

 

 

Advance Rate

 

 

%

 

 

 

 

Accounts Availability

 

$

 

 

 

 

 

 

Inventory owned by, and in the possession of Williams and its Subsidiaries, and
located in the United States of America, reflected on the Borrowers’
consolidated balance sheet (as of the date above), valued at the lower of cost
or market (including adequate reserves for obsolete, slow moving or excess
quantities), on a first-in, first-out basis

 

$

 

 

 

 

 

 

Less:

Ineligible Inventory:

 

 

 

 

 

 

 

 

 

Inventory with respect to which Agent does not have a valid, first priority and
fully perfected security interest

 

 

 

 

 

 

 

 

 

Inventory with respect to which there exists any Lien (other than Permitted
Encumbrances) in favor of any Person other than Agent

 

 

 

 

 

 

 

 

 

Inventory to the extent not readily marketable, or otherwise of a type not
consumed or held by Williams or a Subsidiary for resale in the ordinary course
of its business

 

 

 

 

D - 4

--------------------------------------------------------------------------------


 

Inventory produced in violation of the Fair Labor Standards Act and subject to
the so-called “hot goods” provisions contained in Title 25  U.S.C. 215(a)(i)

 

 

 

 

 

 

 

Inventory which Agent determines, in the exercise of reasonable discretion and
in accordance with Agent’s or Borrowers’ customary business practices, to be
unacceptable for borrowing purposes due to age, quality, type, category and/or
quantity (e.g. work-in-process)

 

 

 

 

 

 

 

Ineligible Inventory

 

$

 

 

 

 

 

 

Eligible Inventory (Inventory less Total Ineligible Inventory)

 

$

 

 

 

 

 

 

Advance Rate

 

 

%

 

 

 

 

Inventory Availability

 

$

 

 

 

 

 

 

Borrowing Base (Accounts Availability plus Inventory Availability)

 

 

 

 

D - 5

--------------------------------------------------------------------------------


 

Exhibit E to Credit Agreement (Notice of Borrowing)

 

WILLIAMS CONTROLS INDUSTRIES, INC.
WILLIAMS CONTROLS, INC.

 

Date:                  ,        

 

This certificate is given by                                  , a Responsible
Officer of [Williams Controls Industries, Inc./Williams Controls, Inc.] (a
“Borrower”), pursuant to Section [2.2(b)/2.3(e)] of that certain Credit
Agreement dated as of September 27, 2004 among Borrowers, the Lenders from time
to time party thereto and Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., as Agent for Lenders (as such agreement may
have been amended, restated, supplemented or otherwise modified from time to
time the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Agent of Borrowers’
request to:  [complete as appropriate]

 

(a)           on [    date    ] borrow $[                  ] of Revolving Loans,
which Revolving Loans shall be [Prime Rate Loans/LIBOR Loans having an Interest
Period of               month(s)];

 

(b)           on [    date    ] convert $[                  ]of the aggregate
outstanding principal amount of the [                  ] Loan, bearing interest
at the [                  ] Rate, into a(n) [                  ] Loan [and, in
the case of a LIBOR Loan, having an Interest Period of [          ] month(s)];

 

(c)           on [    date    ] continue $[                  ]of the aggregate
outstanding principal amount of the [                  ] Loan, bearing interest
at the LIBOR, as a LIBOR Loan having an Interest Period of [         ] month(s).

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (i) each of the conditions precedent set forth in
Sections 7.2(b), 7.2(c) and 7.2(d) have been satisfied, (ii) all of the
representations and warranties contained in the Credit Agreement and the other
Financing Documents are true, correct and complete as of the date hereof, except
to the extent that any such representation or warranty relates to a specific
date in which case such representation or warranty is true and correct as of
such earlier date and (iii) no Default or Event of Default has occurred and is
continuing on the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this        day of                  ,       .

 

 

By:

 

 

 

Name:

 

 

 

Title

 

of

 

 

 

--------------------------------------------------------------------------------